Approval of the Minutes
Yesterday's Minutes have been distributed.
Are there any comments?
Mr President, I just wish to mention that my name does not appear in the attendance register in yesterday's Minutes. This is probably my fault because I cannot remember whether I signed or not, but I was indeed present.
Mr President, this is just to inform the House that I was here yesterday but was not recorded in the Minutes. I would be grateful if that could be changed.
Very well. The necessary corrections will be made.
Mr President, may I draw attention to the fact that yesterday one of our National Front colleagues was encouraging us to celebrate the 14th of July and to dance the carmagnole, while at the same time the mayor of Toulon was banning the festival arranged by the anti-racist organization SOS Racisme, on this French day of freedom? This is clear evidence of double standards at Toulon and at Strasbourg.
Mr President, yesterday we placed on Wednesday's agenda the vote without debate on an interinstitutional agreement on the financing of the common foreign and security policy. Our aim in doing this was to apply Rule 143 of the Rules of Procedure, which requires the Committee on Budgets to have first adopted the report that it is putting before this House. Well, the Committee on Budgets met yesterday evening and was unable, for lack of time, to examine the text in question. And even had it been able to do so, if Rule 104 of the Rules of Procedure is applied this can only lead to it being put down for the next part-session.
I should like to add that what we are dealing with here is an interinstitutional agreement, one that is going to apply to all the institutions, that has not been the subject of any debate in any national parliament, that has not been discussed at all by the Foreign Affairs Committee, and which we are being asked to adopt here without debate! Moreover, at a time when people are quite rightly accusing the European Union of being insufficiently democratic, this procedure shows a flagrant disregard for the citizens of the European Union as a whole.
I am therefore asking you not to approve the part of the Minutes that deals with adopting this item and including it in the agenda; otherwise we shall be forced to resort to one of the other options available to us under Rule 143 to ensure that the opportunity to hold this debate is not spirited away from us. And in any case, we need to wait for the Amsterdam Treaty to be adopted by the various Member States.
Mr President, ladies and gentlemen, Mr FabreAubrespry's intervention comes as no surprise, since he informed the Committee on Budgets yesterday evening that he would be making it.
The text in question is an interinstitutional agreement concluded with the Council and the Commission in connection with the second pillar of the Maastricht Treaty and concerning the funding of foreign-policy measures.
The document in its present wording has been on the table since the conclusion of the negotiations in Amsterdam. The fact that 4 July is the date given on the cover page is simply due to the document having become a report. The document, however, has been on the table since Amsterdam; in other words, the countdown to the amendment deadline has been running since 30 June.
We in the Committee on Budgets have arranged another extraordinary meeting of our own for this afternoon to discuss the details of this report, because a motion has been tabled for a decision to be taken without debate tomorrow on the basis of Rule 143. I assume, Mr President, that this fulfils the formal requirements and would therefore ask you to reject Mr Fabre-Aubrespy's request.
Thank you very much, Mr Samland. Since the Committee on Budgets is meeting this afternoon or tonight, I think that this debate can be kept on tomorrow's agenda, as scheduled.
Are there any other comments?
Mr President, the Minutes do not record my presence yesterday. I would like that corrected.
Thank you very much, Mrs Ahern. That has been noted.
(The Minutes were approved)
Decision on urgency
I call on Mr Colino Salamanca, the representative of the Committee on Agriculture, to speak on the basis of the item.
Mr President, yesterday the Committee on Agriculture and Rural Development decided to approve the urgent nature of the Commission's proposal and to submit it to the part-session for consideration as part of Friday's agenda, without a report. I would, however, request that Mr Funck, whom our committee has appointed to present a report, be allowed to give the House an informal oral report, under paragraph 5 of Rule 97 of the Rules of Procedure.
(The request was approved)
Legal protection of biotechnological inventions
The next item is the report (A4-0222/97) by Mr Rothley, on behalf of the Committee on legal Affairs and Citizens' Rights, on the proposal for a European Parliament and Council Directive on the legal protection of biotechnological inventions (COM(95)0661 - C4-0063/96-95/0350(COD)).
Mr President, a journalist from the Wall Street Journal recently asked me if I was a patent attorney. I told her I was not and that I had no particular interest in patents. But people with genetic diseases becoming curable does interest me, and people finding work interests me too!
And that Europe should not fall any further behind in biotechnology and genetic engineering, that interests me!
(Applause) By adopting this Directive we are not opening any floodgates. We are meeting our obligations under the international convention, in which all Member States of the European Union and the Union itself have pledged themselves to grant patent protection for products and processes in all areas of technology. This patent legislation has been created in the United States and it has been created in Japan. It is only a matter of the European Union upgrading its patent law to this international standard. That is all. The European Patent Office does issue patents in this area. These patents, however, can be challenged by national courts, and there is therefore a real danger of legal fragmentation in Europe, a fragmentation that would be poison for investment in Europe. That is why we need this Directive.
By the way, I said that this patent protection already exists in the United States and in Japan. I do not believe that the Americans or Japanese are morally corrupt. How absurdly presumptuous of us to think we are morally superior to the others! It will no doubt be asserted in the course of this debate that this Directive will obstruct research. That, of course, is untrue. Patent protection is a prerequisite of research. How can any research be conducted at all if inventions are not made public? We know from experience that effective patent protection and research go hand in hand. Or has research in the United States perhaps hit rock-bottom, or has research in Japan hit rock-bottom? Nothing could be further from the truth!
If we do not create this patent protection, research will, of course, continue. But it will continue behind close doors. We shall not have the opportunity to follow and discuss the development of biotechnology and genetic engineering. We shall also, incidentally, destroy the small university research establishments and the small and medium-sized businesses that live from selling their patents to pharmaceutical companies. Those who want to do that should vote against the Directive! But they should not subscribe to any more resolutions against unemployment.
(Applause) It is asserted that discoveries would be patented under the Directive. That, of course, is untrue. Nobody in the world who knows anything of patent law would make that claim, with the exception of Greenpeace's legal experts. It is asserted that treatments will be patented in the future. That, of course, is untrue. Diagnostic and therapeutic processes will be no more eligible for patenting than they have been in the past. That is expressly stated in the recitals of this Directive. It is asserted that parts of the human body would be patented. That, of course, is untrue. We have made that crystal-clear in the text of this Directive. Parts of the human body will not be patented. What will be patented are products made by human hand and nothing else! We have made that crystal-clear in Article 3. Paragraph 1 describes what discoveries are, and paragraph 2 describes what inventions are. There are some forms of dyslexia for which I cannot be held responsible!
(Laughter) The European Parliament has been under considerable pressure over the last few days, not only here in the House. The Protestant Church in Germany, my own church, allowed Greenpeace to stage a children's crusade against this Directive at its General Assembly.
(Heckling) I assume that, for the youngsters who took part in it, this was the first time they had heard the word 'patent' . Enough of this nonsense!
(Applause) Let us have done with this nonsense and come back to the subject of patent law. This law will not be able to solve the ethical questions that arise in connection with biotechnology and genetic engineering. That is beyond the power of patent law; it is a constant task of society and its legislatures. It cannot be done by patent law alone. Patent law seeks only to prohibit the unauthorized use of someone else's invention for commercial purposes. That is all. It is, if you like, part of the law governing competition. And for that reason we need this Directive to strengthen competition within the European Union. We need it urgently. That is why I ask for your support.
(Applause)
Mr President, ladies and gentlemen, this is a serious matter. This is the first time in the history of humanity that patents are to be issued in respect of living material. And when Mr Rothley says it is a matter of protecting products made by human hand, we cannot fail to observe that what is to be made patentable today has indeed been produced by human hand. Generations of human hands, Mr Rothley, have contributed to a colossal cultivation effort to create what we live on today, the basis of our subsistence.
And along come interested parties now and look at this creation, at the way in which the farming community has been able, as a matter of course, to develop and sow seed, to breed and rear animals and to feed us with the fruits of its labour, and these interested parties decide they would like a slice of the cake.
They certainly do provide a genetic boost to the process of livestock development and land cultivation, but the purpose of this genetic boost, which they subsequently patent, is to give them rights over the entire stock of seed and animals.
It is a question, Mr Rothley, of coining in on something that has always been a matter of course. That is what the Agriculture Committee wanted to prevent at all costs. We have emphasized the so-called farmer's privilege. This is nothing more than the right of farmers to raise their livestock and to sow their seed. We were unable to have this view adopted in its entirety, but we did manage to enshrine something of this right. And, Mr Rothley, the Committee on Agriculture also called for removal from the draft Directive of the clause on reversal of the burden of proof. I ask the House to accept the proposal of the Agriculture Committee on this point too, so that those who wish to claim rights under a patent must prove that they are indeed the legitimate holders of the patent.
Mr President, ladies and gentlemen, the Commission on Economic and Monetary Affairs and Industrial Policy voted by a large majority in favour of the proposal for a directive that we are today debating, asking the Legal Affairs Committee to refine it further. I cannot but be in complete agreement with what Mr Rothley has said and want only to highlight a couple of points. There is substantial demand for the products of biotechnology: demand from citizens, particularly those whose circumstances are rather special - and this mainly involves the pharmaceuticals sector; and demand from sectors, such as agriculture, in which products of this kind could bring substantial benefits from many points of view. What we therefore need to determine is whether Europe, whether the European Union, wants merely to be a consumer and, therefore, importer of the results of research into biotechnology, via the products in which biotechnology has been used, or whether it wants also to be a producer and, consequently, a potential exporter.
The protection of biotechnological inventions, which we also need to enable the single market to function better, is vital in order to provide a favourable framework for the development of European industry in the sector, with obvious advantages: for employment, as Mr Rothley has already said and I can only emphasize further; for the development of research in a rapid growth sector; to generate value added, income, well-being; to - and I venture to stress this - make it possible to retain greater control of the sector, particularly given the ethical and other concerns that many people have. But we shall be in no position whatsoever to express those concerns if we continue to be dependent on, and therefore marginal to, the industrial research and development work being done elsewhere in the world and primarily - as we have already been reminded - in the United States and Japan by European industries also.
Mr President, about 40 % of today's world economy is based on genetic resources from developing countries. These so-called developing countries also contain 86 % of the world's plants. Every fourth medicinal drug is manufactured from the genetic resources of tropical plants. Eighty-three per cent of known genetic diversity and in situ knowledge is held in Africa, Asia and Latin America. The German Federal Ministry for Economic Cooperation writes that, according to estimates by the International Ethnobotanical Society, the indigenous peoples in those three parts of the world possess 99 % of the entire body of knowledge on useful biological diversity.
In other words, this means that the bulk of the resources we are now discussing, resources for biotechnological inventions and for patents awarded or potentially awardable in respect of such inventions, come from the Third World. These biological resources are too often used without the consent, or indeed against the wishes, of the indigenous peoples or local communities in whose country they are found; we might even say they are being stolen.
The use of these resources for biotechnological inventions depends on traditional wisdom, such as knowledge of their medicinal properties or cultivation methods. This means that the multinationals make huge profits from the biodiversity of developing countries and from the traditional knowledge of their inhabitants without a decision-making process, without consent, without legal protection and participatory rights for the populations concerned and that they even patent human or biological material. The best-known examples are perhaps the Guayami Indians in Panama and the Hagahai in Papua-New Guinea or on the Solomon Islands. That is why it is especially important to strengthen intellectual and cultural property rights in the countries of the Third World and particularly among indigenous peoples.
When Mr Rothley says jobs are at stake, that is nothing but polemics. Multinational corporations are acquiring the property rights of the world's population. So what we actually need is a convention on traditional rights. That is why our committee has rejected this report. We have agreed with Mr Rothley on the inclusion of the principles enshrined in Article 8j of the Convention on Biological Diversity. The committee will have a free vote. If the recital based on this Article is accepted, the position will have changed. As someone involved in Third World policy, I can say from personal experience that no jobs are created by these activities; they only serve to swell the coffers of the multinationals. The current system under the European Patent Convention is better. The harmonization envisaged in the new Directive will bring us no nearer to a common convention for the people of this world.
Mr President, the opinion of the Environment Committee seeks to restrain Mr Rothley's report. When ordinary people hear that we are debating patents on genes, the immediate reaction is everywhere the same: you cannot take out a patent on that kind of thing, regardless of the fact that a substance can be patented if it is possible to characterize it by its structure. This instinctive repugnance is something we should take seriously. We should at least make the patentability of genes as restrictive as possible, so that the patent only covers the industrial application for which it has been sought. We should also do that for the sake of the patients. Patients suffering from rare diseases or cancer, for which knowledge on a great variety of genes is needed, are gravely concerned that it may not otherwise be possible to pay for the research. However, it should not be possible to patent methods of diagnosis.
Official circles in Denmark have been particularly concerned to ensure that it is not possible to patent procedures for the modification of the genetic identity of human body cells. This would, for example, make it impossible to take out patents on cosmetic interventions in human beings. I therefore urge you to vote for my amendment to paragraph 2a of Article 9 - not paragraph 2b, as has been incorrectly indicated. The amendment excludes the possibility of such a patent.
Finally measures should be taken to ensure that, in accordance with the Convention on Biological Diversity, agreement has been reached on the equitable sharing of economic benefits before a patent is issued in those cases in which biological material is obtained from a developing country.
In my Amendment No 65 I am asking, for reasons I do not have time to explain here because unfortunately so very little speaking time has been allowed, that the sentence on publication be dropped.
Mr President, after eight years we can at last be hopeful of a successful outcome for this important text - Mr Rothley has reminded us of all the issues involved - and for this we have to thank the combined efforts of our rapporteur, to whose work I pay sincere tribute, and the successive chairmen of the Committee on Legal Affairs and Citizens' Rights, currently Mr De Clercq, and Mr Casini before him.
I have just three observations, since I have three minutes. The first thing I want to say is that the draft directive that has been put before us answers the main objections that had led to the first draft being rejected, as you will recall, in March 1995: the ban on germ-line therapy, the protection of animal rights, the setting up of an ethics committee and, most importantly, the clear commitment to a ban on patenting the human body; and on this point I believe that the wording our committee has come up with, which eliminates the ambiguities in the Commission's initial draft, could not be clearer.
My second observation concerns the slogan 'No patents on life' , a slogan with which we have been bombarded at enormous expenditure of resources, which I cannot help wondering about, in a flood of letters, cards and press releases, of which we have all been a target. As if the directive's opponents had a monopoly on protecting life and its supporters were messengers of death!
Let me say quite emphatically that, for me, protecting life means not standing in the way of progress in medical research. Protecting life means giving hope to children suffering from cystic fibrosis. Protecting life means opening up new prospects in the fight against malaria. Protecting life, when all is said and done, means stamping out hunger in the world by increasing the available food resources. Protecting life means finding new types of crops that are more economical with our soils and require fewer fertilizers and pesticides. The so-called cautious approach that some people advocate is a luxury that only well-off westerners can afford!
My third and final observation. I should like to say a word on exceptions to patentability, which has to do with methods of intervention on embryos. Let us be clear on this point: there was never any question of patenting the embryo, any more than the human body or its parts. Certainly not. However, this measure does cause problems, let it be said, between the PPE and ourselves. It is a measure that springs from an initiative of one of our PPE colleagues and which, because it involves public order and moral standards, does affect, let's face it, not just patentability, but also research.
As we know, research on embryos is banned in Germany, and I respect this decision, I respect the conviction behind it, but this very same research is authorized, and strictly controlled by legislative provisions and codes of practice, in the United Kingdom, Spain, Belgium and France. It is necessary not only to make progress - it has been done in fields such as in vitro fertilization - but also to open up new prospects in the fight against nervous disorders, or against Alzheimer's disease.
Ladies and gentlemen, you will understand that my group cannot accept the ban imposed by this paragraph. We respect your convictions, which derive from your history, your culture and your religion. I am asking you to respect ours too. I have to tell you that we shall be voting against this paragraph. But we shall of course be voting in favour of the Rothley report.
Mr President, I believe that the anguish that has surrounded this directive is justified. It is justified because what this directive is doing is statutorily regulating the activity of man who having first observed and laid hands on innermost matter, the atom, is now observing and laying hands on the most intimate aspects of living matter. There are problems, and they are by no means trivial. The task is made all the more difficult because this is a field that is difficult to understand, in both legal and biological terms. Patent law is a difficult area, this is a new field and biology is hard to explain to those unfamiliar with the subject. Finally, there is a great deal of pressure from European pharmaceutical industries that want to be able to compete with the United States and Japan: they hold out the prospect of more jobs, but they need to make huge investments because, these days, inventions are not the product of a stroke of genius but the result of an effort over a long period by many people.
Moreover, cultural circles and environmentalists are bring pressure of another kind to bear: they fear that the environment will be polluted and that huge resources will be seized by the few to the detriment of the many. How are we to take a view on this? I happen to have today read an interview with New York's former mayor, Mario Cuomo, which, I think, provides the right steer and which I should like you to hear. Former mayor Cuomo said that, in the field of biotechnology, the sole focus should be life which is the most precious thing that man has to protect. If we place life, which is the most sacred thing we have, at the centre of our political, philosophical and scientific considerations, then progress will be painless.
I am therefore in favour of establishing the directive in full because I am thinking of life, of the life of the many sick people who are waiting for it and have written to us. Some may perhaps have had some relationship with the industry's lobby which wants the directive at any cost; but it is a fact that there are sick people; it is a fact that pharmaceuticals have already been discovered using the new techniques of genetic manipulation and that other, more important ones may be found. But for the very same reason that I am favour of the basic fabric of the directive, I also believe that guidelines and categorical limits have to be established. Those limits are the ones established by the Committee on Legal Affairs and Citizens' Rights in the amendment to Article 9. However much I wish to defend the directive, I believe that its long passage, that it not over today, would be prejudiced if all of the limits provided for in Article 9 were to be changed and abolished.
I have to say that Mr Rothley is right here when he says that what we want to protect through patenting are the inventions and not genes or genetic sequences. But in that case we need to take to follow through principle that it is the invention that is to be protected and not the gene, so that the invention is linked to a specific statement of industrial authorization. We have already said this in the Legal Affairs Committee and are repeating it here, and we hope that this is the direction the final text will take. Moving in that same direction, I ask you to consider, specifically because of the importance of the directive, the need to retain as it stands the committee's amendment to Article 9.
Mr Rothley, it is not an old ideology that is at issue; there is no reference to abortion or generally experimenting with embryos. It says only that human embryos should not be used for economic gain and that in an article which, rightly, provides that no suffering should be caused to animals. That is all it says! It seems to me that the European Parliament, which sees the value of human beings as the basis for seeking investment for the benefit of man, should have the courage to engage in a simple process of reconciliation by accepting this limit along with the others.
Mr President, ladies and gentlemen, the text of Mr Rothley's report has been long and difficult in the making. In 1995, as you will all recall, the House rejected the text produced by the Conciliation Committee, taking the view that it did not make plain enough the parameters and limits required in an area as sensitive as the patentability of biotechnological inventions.
Thanks to the detailed and new work done by Mr Rothley - whom I congratulate on behalf of my group - we now have a substantially clearer text that is able to meet the demands both of those who wish to guarantee European firms a favourable legal framework that does not perpetuate the disadvantage they suffer compared with their US and Japanese competitors and of those who are rightly determined not to abandon the protection of human beings and other living beings.
The new proposal for a directive, based on Article 100a of the Treaty, contains a number of important points of reference. In particular, it makes a distinction between a discovery and an invention; it refers to the principles of existing legislation regarding the conditions of patentability; it rules out patentability for germinal genetic therapies applied to human beings; it establishes that the human body and parts thereof in their natural state cannot be deemed to be patentable inventions; it is designed - and this is a requirement that was stipulated and needs to be borne in mind - to protect the interests of farmers in the livestock sector.
The amendments adopted by the Legal Affairs Committee are designed to rule out patentability of, among other things, plant varieties and animal species, biological procedures for the production of plants and animals, parts of the human body at its various stages of development; the simple discovery of the sequences contained in genes; the procedures for human cloning or measures to modify the germinal line of human beings; methods which make use of human embryos; and inventions the use and publication of which are incompatible with ordre public and morality.
The latter, in particular, is an element that will certainly be the source of a great deal of work for the courts and lawyers because we know just how different the concept of ordre public and morality can be, depending on the time and the place. Nonetheless, this is part of a general solution arrived at within the Legal Affairs Committee and one which, we believe, should be endorsed in all its aspects because, if it is not, it could again undermine the credibility of this House. We believe that at a time when all eyes in Europe - and not just in Europe - are focusing on the work this House is doing, the worst thing would be were we to prove yet again to be incapable of taking a decision.
Mr President, as others have said before me, this directive is particularly important because it harmonizes patent law in the Member States in the area of biotechnological inventions, in order to clear up the legal uncertainties and to avoid the risk of it all falling apart.
I should remind you, as does the excellent rapporteur Mr Rothley, whom I do congratulate, the purpose of patents. It is to reward inventors for their creative activity, to provide an incentive to invention and to promote technological innovation as an essential factor of economic growth. It is through the protection granted to patents that the heavy, even massive, investments - not to mention the return on them - in research and the industrial exploitation of the results can be secured.
The market in biotechnological products is a fast expanding one. It is estimated that this market will be worth 80 billion ecus in the year 2000, a quarter of which will be spent on new drugs. At present, unfortunately, Europe is nowhere: in biotechnology, in immunology, we are being beaten on our own continent by American firms. The first question then is this: is the European pharmaceuticals industry going to be allowed to catch up and make us less dependent on the United States for new drugs as well as agrochemicals? Are we somehow going to develop the means to take charge of our own health? That is the aim of the directive. But, of course, since it involves research and patents on living tissues, the ethical aspects naturally absorbed our attention for many long hours. As has already been said, the directive states plainly that the human body is not patentable, that human cloning is banned and as is altering the human gene line. All possible precautions to prevent possible abuses have been taken and, consequently, the objections concerning the risks of gene manipulation are unfounded, especially as the directive provides for the setting up of a European ethics committee.
I would say in conclusion, therefore, that for us the directive as it stands, with the amendments voted through in committee, constitutes the middle ground between the need to pursue scientific progress in biotechnology and the desire to protect human dignity and integrity. To those who once again seek to impede - as they tried to do some time ago by calling for a moratorium on research - all advancement of human knowledge, ban all research and inventions to do with biological material, to them I would simply say that they would be bearing a very heavy responsibility if they were to crush all hope of a cure in those for whom gene technology offers the only chance of escaping a life of disability, even of escaping death itself.
In all human progress it is always possible to discern a dark side, where inventions are put to a perverted use. It is for us, for our democratic countries and institutions, to avoid this risk, not through a Luddite approach to scientific discovery, but by ensuring, by means of proper controls, that the ever deeper understanding of the human body is devoted exclusively to combatting physical and mental afflictions. That is what the directive, as amended, sets out to do, which is why the ELDR Group will of course be voting for Mr Rothley's report.
Mr President, presumably, the aim of such a directive and, consequently, of the Rothley report is to attempt to protect the public interest by extending patentability to biological material.
However, such a claim must be considered cautiously since patents on genes and cells will give private concerns virtually unlimited control over the basic elements of life. Not only is no in-depth thought given to this risk but also the report avoids the issue, maintaining instead that ethical matters are unconnected with patent law.
Moral issues are, in fact, not discussed - a debatable point if one takes account of the fact that all law, including patent law, is concerned with responsibility, duty and obligation. Everything relating to the basic elements of life gives rise to moral considerations. Yet, however questionable this exclusion of moral issues may be, it appears more questionable still to claim that - from the standpoint of consistency - the public interest is being defended when, in reality, legal instruments are being created which enable the industry to claim that it has invented natural processes and the circumstances are such that industry might gain a total monopoly of control.
What guarantees do we have that such control will be exercised to the benefit of the public interest? None, except the good will of whoever is exercising that control.
It is financial considerations - not public ones - which will shape the decision as to how and when an invention is to be exploited and who is to benefit from it, given that control over whether a patented invention is exploited or not is granted to the proprietor of the patent who will naturally make decisions regarding it on the basis of his or her own interests.
This is a worrying scenario and, moreover, in Mr Rothley's report, emphasis is given to the need to eliminate legal uncertainties and to ensure that the law on patents is interpreted uniformly in the Member States of the Union. However, in practice, this uncertainty continues, given that this directive is in conflict with the principles of the Convention on the granting of European patents, expanding the scope of patents beyond currently established limits.
I believe that reflection is in order. The granting of patents should not depend on exclusively technical considerations - applications should be closely examined in terms of their wider social implications.
The Commission's new proposal has not attempted to examine such wider social implications or explore alternative forms of intellectual property rights which reward genuine innovation without guaranteeing the monopolistic powers of control conferred by patents.
All this should mean that we consider the issues calmly and arrive at a political decision which goes beyond the desire to satisfy the demand for biotechnological products. Such a political decision should also pay heed to the ethical question. My Group calls upon this House to base its deliberations on moral principles.
Mr President, ladies and gentlemen, whatever is possible is permissible here. Is it right, Mr Rothley, to allow things just because they are possible? We are debating principles today in a debate which transcends boundaries but for which quite new boundaries need to be set. At the heart of this debate is nothing less than responsibility. It is about morals and ethics. It is about the value of life. It is about the inviolability of nature. It is about human rights. Do this call for growth and progress and the illusory promise of more jobs not represent a threat to social welfare and the rule of law? Do they not undermine the principle of respect for nature? The patenting of living organisms and rejection of the inviolability of the individual are the result of an overweening arrogance that no longer knows any bounds. Who do we think we are, regarding evolution as private property and claiming ownership rights in respect of a life that has evolved over millions of years into millions of living organisms, our common heritage with its indescribable wealth of biological diversity? Who do we think we are, believing we are entitled to set ourselves above the flora and fauna of this world in order finally to enslave humankind and turn people into exploitable commodities, into mere biological material?
Responsibility towards ourselves and our children's children can only mean strict and consistent rejection. No patents for genes, plants, animals, people or their constituent parts! We are committed to freedom of research and development. But we are opposed to any situation in which this freedom is liable to be restricted by excessive patenting, by the inaccessibility of scientific knowledge, due to its having become the preserve of individual groups of companies and hence of economic interests, and in which the right to acquire and share knowledge is a question of money. And we are committed to morality in politics. Above all else, morality means independence. We are not the caretakers of an unbridled competitive ideology in which policies are subordinated and attuned to these interests.
I appeal to our social responsibility, which is something other than subjugation to the policies of BASF, Boehringer or whatever they are all called. I should have liked to see some of this independence from the rapporteur, because the separation of politics and morality can only result in immoral policies.
Mr President, colleagues, two years ago the European Parliament rejected at the third reading the initial draft directive on the legal protection of biotechnological inventions. A unique event in the annals of the codecision procedure, this negative vote let it be known that our Assembly was not prepared to adopt illdefined legislation that has such a bearing on what human beings are most sensitive, namely their genetic heritage - gene pool - the opening of the book of life.
One year ago, at the time of the public hearing organized by the Committee on Legal Affairs and Citizens' Rights, we witnessed some fascinating and contrasting debates between the experts invited here to express their views on the legitimacy of patenting scientific research and development. That, I hear you say, was yesterday. Yes, but unfortunately between yesterday and today the debate has progressed very little and the blurred areas are still with us. Commercial interests have been increasingly insistent, the same pressure groups have been vocally advancing the same arguments, and throughout these two years the Commission, confusing speed with haste, has drafted a new fresh text which, while noticeably different, has still not altered the original concept, not one iota.
What the Commission is actually doing is laying down a basic premise according to which patent law is relegated to a piece of technical legislation which, therefore, would more or less be confined to dealing with ethical questions, even when this law applies to living human material. In other words, it is setting the limits on patentability solely on the distinction between invention and discovery, thereby cleverly stifling all philosophical and political debate on the future of mankind.
One or two questions come to mind. How is it that the Commission has never wondered about the pertinence of applying the principles of patent law to living tissue and, in particular, to human living tissue, nor about the pertinence of adapting these principles? It is really quite a fundamental point. What are we to make of the report passed by the Legal Affairs Committee? It is in fact an imperfect clone of the Commission's draft. A clone, in the sense that the Legal Affairs Committee manifestly takes the same strict legal view as to the manner in which patent law should apply to living human tissue. Imperfect, because it is necessary nevertheless to emphasize the considerable improvements introduced by Members to Articles 3 and 9 of the text, which spell out the relevant ethical principles. The fact remains that the affirmation of ethical principles is always unsatisfactory. No higher principles, such as the preservation of the human body from exploitation or respect for human dignity underpin measures of a legal nature.
Amendment No 81, tabled by the ARE Group, seeks to re-establish the supremacy of Man and the idea that science should be a tool at the service of the individual, and not the other way round. Even when these ethical principles are explicitly written down - I am referring here to Amendment No 11 of the Legal Affairs Committee which establishes the principle of excluding patentability of the human body, its parts and its products - the principle of excluding products of the human body, such as blood, tears, sweat, sperm, is not to be found in Article 3, Amendment No 49, which deals with the non-patentability of the human body. This lack of rigour on the part of jurists who are so insistent on the strict application of patent law, I find surprising.
Another inconsistency is the affirmation, in Article 4, of the principle of excluding from patentability plant species and the animal species, when what is meant by the animal species is not even defined. I also find it regrettable that ethical principles are diluted in a heterogeneous whole. What is the point of including, in Article 9, a reference to the basic legal principles of high moral standards and public order, in drawing up an exhaustive list of the types of genetic manipulations that are to be strictly prohibited, and therefore non-patentable, and in including a reference to the quantification of pain in laboratory animals? Does not legal rigour justify having a statute dealing specifically with the human body? It is inept and misleading to try to present an ethical principle as being common to animals, plants and human beings. The Commission and the Legal Affairs Committee have not done that. They are therefore going to be condemned by our Group if our proposals continue to be ignored.
Mr President, the subject tackled by the Rothley report is a difficult one which, as others have said on occasions, is of direct concern to every delegate in this Parliament and touches upon the deeply-held convictions of each one of us. I also cast my mind back to the questions that arose on that difficult day, 1 March 1995, when the time came for us to cast our votes. It strikes me that this is a subject on which it is not possible to have a Group vote, as I have heard suggested now and again. It is up to each one of us to search his or her own soul and conscience, and in what I have to say I shall be speaking for myself.
To begin with, let me say that I have some sympathy with the argument that the European Union needs a directive in this area. It is true that we do have patent law at international level; this fact is mentioned in the draft that we have before us. There are also the various national laws: in France, for example, there is the Law of 29 July 1994. But there is probably a need for something more, something to introduce at least a measure of harmonization and will make for greater efficiency at European level. Clearly, whatever we fail to do ourselves will be done elsewhere.
I must admit that I also have some sympathy with the argument that we do need to have treatments for a whole host of diseases. Serious diseases, often of genetic origin, affect millions of people. But I, like many of my colleagues, am wondering about our very real ethical concerns. Have they been taken sufficiently into account?
There is of course a need for a directive that will allow biotechnological inventions to be patented when - and only when - such inventions are of real use to society; a directive that offers a meaningful response to suffering. The human body is not patentable; only products created by Man can be patentable. The work of the Committee on Legal Affairs and Citizens' Rights has been useful. Have we gone far enough? I am wondering in particular about the patentability of animals.
The results of the votes on the amendments will give us the answers to these and other questions. Even though, a priori , I am for the time being inclined to vote in favour, I shall wait to see the results of the voting before finally making up my mind.
Mr President, ladies and gentlemen, there is absolutely no good reason why the European Parliament should cut off its own nose. And that is the danger today. On 1 March 1995, after difficult and intensive negotiations, we rejected by a clear majority a directive on the patenting of biotechnological inventions. Today we are dealing with this matter again. The wording is new, the content old. I could take the easy option and suggest that we vote 'no' as we did last time. That would be wrong. Biotechnological inventions help people, not only in medicine but in other areas too. So these inventions must be protected, not for the sake of interested companies' bank balances but for the benefit of the women and men of our countries.
The discovered parts of the human body must not be redefined as inventions, which would make them patentable. It is unacceptable that individual organizations should have a sole right of disposal over these. Genes and gene sequences must remain the common property of humanity and be freely accessible to researchers for the benefit of all people. That is the political decision before us. The existing law on patents has nothing to do with this. It is capital-centred and does not focus on people. Our duty as Members of the European Parliament is to serve 370 million children, women and men. This obligation underlies amendments 71 to 76. That is why we tabled them.
Let me repeat that I am not against the patenting of biotechnological inventions. I am against any attempt to patent human parts, animals and plants, to declare such discoveries to be inventions, thereby making them patentable.
Mr President, this is now the tenth year of discussion and consultation concerning the Directive on the legal protection of biotechnological inventions.
Part of the reason for this interminable process is the fact that the legal categorization of this Directive as a singlemarket directive designed to harmonize patents law in Europe has repeatedly been lost from view. Time and again there have been attempts to limit or even to reduce the scope of patent rights by overloading the Directive with rules which have no basis in patent law. Three aspects of the Directive are under discussion: the legal, the economic and the ethical aspects. Harmonization of the Member States' legal provisions in this domain has become necessary as a means of countering the divergence between the development of legislation and that of jurisprudence in the Member States. The danger of further legal fragmentation must be confronted. We need legal consistency. In the economic domain, it is a matter of encouraging inventions and innovations, not of promoting imitation. The competitiveness of European industry must be fostered, and European researchers must be motivated to remain in Europe, to conduct research in Europe and not to emigrate overseas. To that extent the Directive is also a key instrument of European employment policy.
How and to what extent ethical aspects are to be integrated into the Directive has always been the real powder keg of this Directive. This has been demonstrated again by a number of today's speeches. Patent law governs the legal relationship between the inventor and third parties. It does not govern the actual right of utilization. Although patent law lays down that inventions cannot be patented if their publication or exploitation would be contrary to public policy, the fact remains that both research and the use of research findings are governed by other laws, such as the Genetic Engineering Act or the Embryo Protection Act. Public policy, or ordre public , is defined by the central provisions of the various national constitutions and the statutes derived from them. In other words, patent offices are not responsible for controlling technological development.
In the form in which it was adopted by the Legal Affairs Committee, the Directive merits our full support. The vital thing now is that those who are aware of the importance, and hence also of the limitations, of patent law should prevail and that this Directive can soon be adopted.
Mr President, Commissioner, ladies and gentlemen, when in March 1995 we voted on the first directive on the patentability of biotechnologies, I voted in favour. Today, there are at least two reason why I am pleased that that directive has been revived: firstly, because I am convinced that the present directive is better, because the definitions it contains are more precise, as has been stressed by others who have spoken before me. Secondly, because we have had the remarkable scientific achievement of the cloned sheep and, more recently, the announcement that it is possible to manufacture blood plasma using biotechnology. These innovations have made it possible to extend the public debate and actually to compare the imaginary with the possible and perceptions with knowledge. We may wonder whether during this 18 month delay, research into biotechnology and the biotechnology industry in Europe have suffered a competitive setback compared with their American and Japanese counterparts and whether capital and jobs have been lost. I fear the industry will confirm that this has indeed happened.
The importance of this issue and the new area of life we are penetrating, public suspicion of the progress of science and technology, which is sometimes confused with certain doubtful exploits in the area of human procreation, mean that we have to exercise great caution and be considerate of sensitivities. It therefore seems to me to be very important that, moving beyond the directive we are approving, all of those involved in this frontier sector should undertake to enhance the information available in such a way as make it easier to understand and dispel the fear that comes with ignorance. I have great confidence in the ethics committee that has been set up and in the debate that we in the Committee on Research and Technology shall be pursuing further in the context of the Fifth Framework Programme.
Mr President, the European institutions have been discussing the subject of patent protection for biotechnological inventions for over ten years now, and since I have had the honour of being the chairman of the Legal Affairs Committee, we have had no less than 15 meetings on the new Commission proposal between January and June this year, resulting in 250 amendments and 47 compromise amendments. So you can see that the institutions in general and Parliament in particular have been treading extremely carefully in dealing with this delicate subject, on which it goes without saying that all views should be heard.
Have we now reached the limits of what is humanly possible in biotechnological research? Some people would say yes, while scientists think that we have only just begun, so it is up to us as politicians to provide a clear and correct legal framework. Looking objectively at the text which is now before us, I think it tries to strike a fair balance between those who wish to go further and those who oppose any research whatsoever, between the technical and the ethical. I would call on everyone here to have the courage to face up to this new challenge, and to ensure that we introduce appropriate, clear and fair legislation to control our own inventiveness and our constant urge to push back the limits of our ability.
Mr President, as everyone here is aware, biotechnology has developed rapidly in many areas.
The economic and commercial interests involved are enormous and serve to stimulate financial appetites. It is undeniably true that in this area Europe has definitely failed to keep up with international competition. One of the ways of meeting this scientific, industrial and commercial challenge is to make up the lost ground and to harmonize national legislations. This would make it possible to open up research activities and to put an end to market segmentation.
At the conclusion of the codecision procedure, this directive was rejected by the European Parliament in March 1995 because the ethical dimension had not been taken sufficient account of. Since then, the Commission has submitted a new draft directive on the protection of biotechnological inventions by patents, at the same time setting out the conditions and the exceptions to patentability. It is true that some of Parliament's proposals have been taken on board, but once again the ethical requirements that the patenting of human tissue makes indispensable have not been adequately taken into account.
I would draw attention to the fact that my country prohibits the patenting not only of the human body, its parts and its products, but also of the knowledge of the total or partial structure of the human gene. These ethical principles should, in my view, be embodied in the draft directive. This is vital if serious violations are to be prevented and human dignity is to be safeguarded.
The argument advanced here is that such restrictions would hinder research. I really cannot go along with that, as researchers would be the first to alert us. I therefore believe that the directive as it stands would leave the door open to every possible abuse and is still geared to satisfy strictly commercial interests.
Mr President, genetic resources, patents and their economic control are the key questions of the coming millennium. With unlimited patentability, life itself and all living plants and animals would become an industrial product. Even human life would be exploited by this directive. The genetic resources of our planet must not be monopolized in the private hands of a few companies.
At the moment the European Patent Convention draws a clear line between inventions and living material. First of all, discoveries such as genes are not patentable; plant and animal varieties and procedures for the breeding of plants and animals are excluded from patents. To photocopy the genes and then declare that an invention is a travesty of science. The pressure that industry has exerted on politicians in order to ensure that the patent system includes living material is intense. The way this directive is being pushed through is contrary to acceptable political decision-making. This requires open discussion and informed decision by those given a mandate by their citizens.
If the Commission has sought to prohibit Commission employees from freely disseminating information to the public, this would be an attack going to the heart of our European democracy, and I want an answer from the Commissioner on this point.
Commissioner Cresson gave this House an assurance on the banning of human cloning, but the directive does not ban patents on the product of human cloning. That a proto-human being could be cannibalized for spare parts cannot be contemplated.
Patients suffering from inherited diseases have been told that patenting is necessary for the development of therapies. The reverse is true: the patenting of human genes will create problems for the development of therapies. Free and immediate access to information, i.e. in the human genome project, is the prerequisite for the beneficial use of this information. Patents on the gene would mean that a single biomedical company could completely control all future research and medical development leading from the isolation of a specific gene. This would not foster research but kill it. It would also make the possibility of genetic testing for a disorder such as breast cancer so prohibitively expensive that it would be beyond the scope of the public health services. While new techniques will soon allow rapid and inexpensive analysis of genes, if a patent has to be paid on each gene analysed, testing for breast cancer predisposition could become prohibitively expensive.
One of the key issues is the question of whether doctors and medical personnel will be free to diagnose and treat people without a royalty payment to the patent-holder. Current law prohibits patents on methods for the treatment of the human body by surgery or therapy and diagnostic methods practised on the human body. This is removed by the draft directive. I urge colleagues to vote for Amendment No 91 by the Green Group which proposes such a doctor's exemption. An example of the problems raised is the case of the breast cancer gene already referred to. The US patent-holders, Myriad, have applied for a Euro-patent and are seeking to charge over 2, 000 dollars for its use in screening.
If the directive is passed, there are serious implications for our access to food and medicine. Our gene cells and body parts and our resistance to hereditary disorders would become the monopoly property of the companies that hold the patents on them. This would legitimize trade in such items as blood plasma and transplant organs which are now prohibited from sale in many Member States and are the subject of a complex donor network organized by the national health departments for the public good. For example, the granting of a patent on umbilical-cord blood could deny access to these blood cells to anyone unable to pay for them.
Colleagues, the Clinton administration in the US has sought to move US health care towards a European model. If we now move our European health service towards an American model, leaving aside the public good, the citizens of these Member States will not forgive us.
Mr President, colleagues, a debate that presents itself in a purely legal guise may conceal more important questions, and we are seeing today, first of all, just how much is at stake economically, as Mr Monfils recalled a short time ago, and as the barrage of lobbying to which we have all been subjected rather crudely reveals. We are also seeing what can only be described as an ideological clash between humanism and liberalism, and on top of that we have some interesting cross-currents muddying the more usual political divisions which have been revealed for example by the speech of our colleague Mr Casini, or the thoughtful speech of Mr FabreAubrespy.
So, is what we are debating here today really a legal problem? If it is, then we have our various national legislations, we have a European convention, some intimations from the European Observatory, and we have a worldwide agreement reached within the framework of the World Trade Organization. Well, I do not believe that this is a purely legal problem but rather - and we need to be on our guard here - it is an extension of the scope of patentability to include living tissue.
If it is technical or economic problem, the draft directive and the report are based on a prior assumption: it is patents that open the way to technological progress. Is that actually true? For my part I believe quite the opposite, that patents, as Mr Telkämper said a moment ago, often simply allow the weak to be robbed by the strong. One could be cynical and choose, for economic reasons, to side with the strong, but that would not be my personal choice in this matter. An another thing: who says that the system of patents necessarily helps progress? I know of a thousand examples which show that patents, because of the possibility of their being bought out, can actually stifle scientific and technical progress.
I myself believe that we do most certainly have an ethical problem. Everyone in their own way, the Commission and the rapporteur, are saying to us: ' listen, let us not talk about morality, let us not talk about ethics, let us not talk about humanism, that is not where the question lies; it is all to do with law, with trade, with business' . Personally I do not go along with that at all and I do not believe that one can accuse of obscurantism people like Mr Monfils and other speakers who feel a kind of medieval terror in the face of technological progress. I have listened to the remarks by Mrs Roth, Mrs Ainardi and Mr Scarbonchi: many of us believe that this text should have had a moral and ethical preamble explaining the technical choices we would have to make in retrospect.
We know that man has acquired the means of total self-destruction and the means of infinite self-replication. This progress cannot therefore be limited to its technical and commercial aspects. It was not I who said: ' Science without conscience ruins the soul' .
Now it is true that the Committee on Legal Affairs and Citizens' Rights has improved this text. We have been listening attentively to this morning's debate and we shall hear what the Commission has to say in response, any overtures they might make, and we shall see what happens to the tabled amendments before we come to any final decision, but as the directive stands at present our Group is not in favour of its adoption.
Mr President, the debate on this directive has focused over the last year on technical legal aspects, rather than ethical considerations. I have nothing against this as such, since the legal content of the text has been much improved. However, I do still have considerable misgivings. The Commission and the rapporteur, Mr Rothley, have both chosen to give a broad interpretation to the TRIPS Agreement, to the effect that human genes, once identified and isolated, can be patented. They claim that this interpretation is the only proper technical solution, and that all other suggestions are based not on technical considerations, but on sentiment.
I have two reactions to this. The first is ethical, based not on cheap sentiment, but on the conviction that man is God's unique creation and thus cannot, either in whole or in part, be called a human invention. Isolating a gene is, in itself, a technical tour de force , but calling genetic material taken from the body an invention is somewhat presumptuous. Furthermore, such a patent would inevitably have a very broad scope when it comes to new applications using the gene in question.
Secondly, I think that adopting a technical legal approach to a problem does not imply that there can only be one correct solution, as Mr Rothley claims. There still remains a freedom of choice which politicians have to exercise responsibly. In my opinion, the Commission document and the Rothley report both do their best to twist the terms invention, innovation and technical application so that the human gene can be made to fit into the strait-jacket of patent law. The interpretation given in the Gebhardt amendment seems much more natural to me. I therefore feel that there is a much more valid case for patenting products or production methods based on the discovery of a gene.
Mr President, ladies and gentlemen, the thrust of the Rothley report on the proposal for a directive on the legal protection of biotechnological inventions has, in my view, been brought well into focus by those who have spoken, including Mr Casini. The passage of the report in its final form has been a difficult one, but it seems to me that we have achieved our goal with the confirmation that: life has to be protected, the embryo must not be exploited for financial gain and the industry has to be protected from US and Japanese competition.
I shall not discuss the merits of the amendments which we shall be debating tomorrow at the vote. We in the Alleanza Nazionale shall be voting in favour of the report as a whole and those amendments that are designed to protect life, the embryo and morality - and on this occasion morality and politics will have to work together - but not those which will have the effect, from a legal and biological point of view, of distorting the physiological in the strict sense of the word.
I should like now to say a few words about patents. I agree with the Committee on Development and Cooperation that patentability of living entities has a negative impact, at both an ethical and a practical level, for the human race, the animal kingdom and the environment. To conclude, therefore, we need to avoid patents on the following: the human body, parts of the human body, human tissue and all genetic material derived from human sources; animals, parts of animals, animal tissue, genetic modification processes, plants, seeds, vegetable tissue and other reproductive material.
Ladies and gentlemen, we have to safeguard life, protect morality and avoid distorting what the Eternal Father has given us. Only in that way will we be able to meet the challenge of the times while at the same time making progress in research. Est modus in rebus , as Horace put it!
Mr President, I do not feel that the importance of these discussions has to be emphasized any further. It suffices to take note of the amount of information - sometimes disinformation - which we Members have received concerning this directive.
In principle I would like to point out that we should resist all attempts to manipulate this directive - ' manipulation' means saying things that the directive does not say or asserting things which are allegedly necessary and which are already contained in the directive.
I have been listening to much talk of morals and rights, morals and politics, and I totally support these views, but this has nothing to do with the directive. The directive itself upholds moral principles, confirms the need to observe good practices and to maintain public order and a number of assertions are made concerning matters which are intolerable.
Moreover, the directive is being asked to give more than it is able to. In Spain, there is a song which goes 'I went to sea for oranges, something the sea does not have' , quite obviously, and here, too, we are sometimes asking for the impossible.
What we are dealing with here is a law on patents. There are other ethical standards. The Commission has a Working Group on ethics, and at these very Council of Europe headquarters, approval has been given to a convention on the protection of human rights vis-à-vis manipulation of a medical nature. All this already exists and already forms part of the background against which this directive is being formulated.
Nor do we have to succumb to slogans. I believe that the previous directive collapsed mainly because of the existence of a slogan which ran 'No patents on life' . Fortunately, in these discussions, there has been a different slogan - ' Patents to promote life' . There are also those who desire patents in order that life should continue.
In conclusion, I feel that I must recommend that everyone should read the directive before voting.
On a closing note, I would like to congratulate Mr Rothley because not only has he largely captured the feeling behind the amendments but has altered practically the entire directive, has made it more systematic from the outset, and it is my belief that the majority of those of us who are members of the Committee on Legal Affairs feels that we are properly represented by the work he has done.
Mr President, ladies and gentlemen, I should also like to begin by thanking the rapporteur. The draft directive before us is undoubtedly of huge economic importance to Europe. Nine million jobs depend directly or indirectly on the type of basic conditions we create for biotechnology.
Patent law, however, is but one of these conditions, and I believe that many other things are also important; for example, we also have to remove all bureaucratic obstructions.
As a doctor, I most strongly warn against making patients into pawns in this primarily economic debate.
That applies to both sides, so the applause was perhaps premature. If some here are suggesting that the adoption of the directive cannot fail to bring about enormous advances in the treatment of genetic diseases, the least I can say is that there are divergent views among medical scientists. Those who see potential problems in the absolute protection of DNA material also have sound arguments on their side. Let me say this quite clearly to both sides: we do not know! Politicians always want straightforward answers, but science cannot provide straightforward answers to this question at the present time.
And I must also reiterate that the development of diagnostic resources, better diagnosis, will not necessarily benefit patients if treatments are still twenty or thirty years away. To put it simply, caution and prudence are of the essence here.
It is of decisive importance to our group that certain ethical boundaries are drawn in this directive. One of these concerns intervention in the human germ line, while others relate to the patenting of methods that involve the use of human embryos and to animal welfare. And it is also especially crucial that the cloning of human embryos is totally banned. Cloning violates human dignity. All of the political forces in this House agreed with that view when the appearance of Dolly the sheep brought human cloning into the realms of possibility.
The time has come for us to stop talking and to start taking action. In this directive we must therefore unequivocally prohibit the cloning of human embryos. It is not enough only to exclude implantation in the womb, in other words reproductive cloning, which is what the Commission's group of advisers would like. Firstly, even experimentation with embryos is despicable and offends against public policy and morality. But secondly, and I would ask you to listen carefully just before I finish, what exactly is a new invention? Implantation in the womb is already known. Birth, fortunately, is still a natural process. So surely nobody can seek to patent these things. The only step on the way to a cloned human being on which we have any power left to impose limits is the cloning of embryos. And the road to Dolly was paved with numerous sheep embryos. We do not want a host of human embryos to pave the way to a cloned human being. That is why I ask you to support Amendment 55 and especially the last two subparagraphs.
Mr President, we had a great battle with Mr Langer in 1995 to defeat this directive. At the time, Mr Langer was staunch in his defence of plants and animals while I was for the embryo and therefore human beings. Combining those two elements, human beings and plants and animals caused a great deal of confusion in people's minds and caused much time to be lost. Had they been kept separate, we should long since have entered into competition with the United States and Japan, and we need that for development in Europe and to create jobs.
The Rothley report is today being submitted to us once again. I think that the Committee on Legal Affairs and Citizens' Rights has done a great job. I personally approve of what they have done. I call for Article 9 in particular to be kept as it is and invite the House to adopt it as it stands, without changing anything.
Mr President, not surprisingly this debate has generated huge public interest and I think that it poses a challenge to this Parliament as a legislature to face maturely our responsibilities.
The Rothley report, in my opinion, as the product of a prolonged debate, is an effective, balanced and reasonable proposal and I congratulate the rapporteur.
Mrs Roth, speaking earlier for the Greens, spoke of her belief in the need for morality in politics. I share that belief strongly which is why on this occasion I feel at ease in supporting this report and do so in good conscience. A clear distinction is drawn between discovery and invention. Patents on human bodies, on human cloning, on embryos and on altering the human germ line are all banned in the draft from the Legal Affairs Committee. Farmers' privilege is explicitly protected for reseeding and breeding animals on their own land, as is the case today. Emphasis is placed by Parliament on the need to respect the United Nations Convention on Biological Diversity and to protect against fears of bio-piracy in respect of the underdeveloped world and the environment, and these two are important obligations which cannot be set aside.
Again today my mailbox is full of letters, not least from groups in my own country representing those who suffer from genetic and other medical disorders currently without a cure, requesting support for this measure because it offers them some hope. In conscience I will not vote against offering that hope. We have also suggested an ethics committee. For all of these reasons I believe that this is effective but also balanced, and this time round, unlike before, I am happy to give it my support.
Mr President, may I begin by thanking Sierra Gonzalez for her contribution, which I fully support. I also think that current legislation must be made to satisfy society's new demands, particularly with regard to the ethical and social impact. There ought to be, as indeed there are, big differences between technological industrial inventions and those issues under discussion here today. Here, the patent holder is being given even greater licence to exercise power and control as a result of the monopoly position in which he may find himself, and I see this as a potential obstacle to development, particularly of small and medium sized companies.
I think that the discovery of the function of a gene, for example, should be just that, a fantastic discovery which should be available for the service of the global community and not primarily for the interests of private, economic profit. I very much regret that politically we have not progressed towards real, practical proposals which promote global co-operation instead of commercial competition, especially as there is such a serious issue at stake here, the health and biological diversity of mankind, not just in the European Union but in the whole world.
Mr President, Commissioner Monti, the European Parliament would forfeit its credibility if it adopted the Rothley report, which is totally unacceptable in terms of ethics and morality. Parliament will be a laughing-stock if it adopts a report to which it was still opposed on 1 March 1995, on the basis that the Commission keeps making it vote until it comes up with the desired result, until Parliament has bowed before the genetic engineering industry. The new proposal still provides for the patenting of living organisms. Even human genes can be patented; the only proviso is that they must be isolated from the human body.
If Parliament adopts this report, it will have set its seal on one of the greatest and most scandalous property redistributions in history. Life would become a commodity, a product. As Klondyke fever sets in, humankind will be reduced to a source of raw materials which can be exploited at will. That will violate human dignity. The human race will be degraded to mere biological material and the human body to a marketable commodity.
If Parliament approves this report, the ethical floodgates will come under intense pressure. Human dignity and selfdetermination will be bartered away in the marketplace. For the first time since the abolition of slavery, it will be possible to claim property rights over human beings. Is our life an invention? Life is not an invention of genetic engineers. Not even the cloning of body cells, as was done in the case of Dolly the sheep, or the patenting of biological weapons are excluded in the Legal Committee's report. For the first time, treatments and diagnoses of patients will become patentable. That will restrict treatment options in a life-threatening manner.
The patenting of living matter will lead to an huge upsurge in the commercialization of medicine. Doctors will no longer be free to choose the most effective treatment. A two-tier system of health care will be firmly established. The directive does not set out a fundamental position on genetic engineering. The patenting of a medicinal drug produced by means of genetic engineering will be entirely unimpeachable, despite the fact that the gene in question, which has existed for centuries, could never be called an invention. The patenting of genetic material will stifle applied research and impede innovation. That emerges clearly from the patenting of umbilical-cord blood cells, which has erected a barrier to applied leukaemia research. Patents will establish a monopoly on all uses of genes, including potential future uses. We are using this directive to privatize nature.
I therefore appeal to you to reject the report as it now stands and to adopt the amendments tabled by the Green Group. That is the only way to ensure that the moral floodgates are not forced open here in the European Parliament.
Mr President, ladies and gentlemen, after eight years of indecision it does seem high time now to change the European legislation on the legal protection of biotechnological inventions.
The text put forward by the Commission this time does largely take account of the vitally important ethical standards of natural law on the matter, in particular excluding the human body from that which can be patented. Even though in this area we should have liked the text to have been a little more precise and, to that extent we would have been in favour of adding to the text as it presently stands Mrs Sandbaek's Amendment No 84, which would impose a total ban on all manipulations involving not just the human body, but embryos as well. We do of course need to take into account those patients who are hoping for advances that would enable them to be treated more effectively thanks to these new technologies.
Lastly, it is worth reminding ourselves of what the purpose of patents is: it is to reward inventors for their creative activities by giving them the exclusive right to do as they wish with their invention for a period of twenty years. They are an encouragement to innovation, investment and job creation. Well, we know that our legislation as it stands today leaves us powerless in the face of American and Japanese competition.
According to the rapporteur himself, as he says in his explanatory memorandum, only 24 % of patents accepted by the European Patent Office are of European origin. Well, it is my belief that behind the outpourings of moral indignation that we have heard and which, in some cases, I am sure are genuine, I think that quite often there are powerful transatlantic economic interests are behind these attitudes. And it would not be for the first time either.
For these reasons, therefore, I shall be voting for the text, which represents a good compromise between the various constraints under which our legislators have to work, but I would once again stress the need for Mrs Sandbaek's Amendment No 84 to be added to the rapporteur's text.
Madam President, in recent weeks Members of this Parliament have been subjected to a barrage of misinformation on this subject, which has been orchestrated by the Green movement. On BBC Prime Time, at 7 a.m. this morning, the item on this debate was largely inaccurate in relation to the content of the draft directive. The key phrase of the Green propaganda machine has been: ' no patents on life' . As Mr Verde i Aldea mentioned a few moments ago, it was the same two years ago.
One of the very sad things about the current discussion is that the campaign against the directive has ignored fact and ignored the very substantial changes that have been negotiated to allay legitimate concerns and fears that genetic research will involve the reproductive system. It is a great pity that the changes that have taken place have not been recognized by the opponents of the directive.
We have to recognize - it is a very unpalatable thought - that most of the medicine we take does not actually effect a cure: it only relieves the symptoms. Vaccination and antibiotics have dealt with many of the life-threatening illnesses of the past. As we live longer we are subjected to a different type of disease: cancer, heart disease, Parkinson's, Alzheimer's. These are all diseases which have a genetic element in them and the developments in biotechnology and genetic engineering bring some hope that there might be a cure.
I am supporting the directive not just on medical grounds but also because biotechnology brings a cleaner world; , it brings a world which is more energy-efficient; and, I believe, it offers us the hope not only of a longer life but of a healthier life in the future. The opponents of the directive should ponder what they are trying to prevent.
Madam President, if we were able to distil the maximum benefit from the DNA technologies and at the same time control the associated dangers, we would have found the best way to support investment in that sector. Today, an important tool for the encouragement of biotechnological investment is the patents system, which by rewarding inventors for the time, money and experience they devote, acts as an incentive for investments of that kind.
In practice, however, legal protection is complicated by social, ethical, scientific and legal factors. Since this Parliament's failure to establish an appropriate legislative framework two and a half years ago, the legal protection of biotechnological applications remains an exceptionally sensitive, public and open issue. In part, this reflects the fact that by definition biotechnology includes the application of technology to living organisms, including man. As is natural, patents related to matters involving life itself generate strong feelings.
The purpose of today's debate is to clarify some of the doubtful aspects so that legislation can go ahead. In the case of DNA technology the debate creates conflicts because it is difficult to define when and which of the elements of a specific technological application constitute inventions and which discoveries - given that patents should in my opinion only be granted for inventions and innovations and not for discoveries - and ones which must also result in a biotechnological application. In the case of DNA technology, precisely because the gene or the cell or the human body and its respective parts pre-exist when they are discovered, there is no 'invention' and there can consequently be no protection by patent. However, if inventors succeed in perfecting a method for isolating a gene which can be used ex vivo to produce the human protein which it codifies, then that method can be patented. It is precisely in this respect that we ask the Commission and the rapporteur to clarify Article 3(2), which does not make it clear whether patents can be granted for genes, which in my opinion are the subject of discovery and not invention.
Here, it should be stressed that regardless of what can be done with a gene, its structure and the information it contains existed already before its use and consequently the gene, as such, cannot constitute an invention. In contrast, its use, which could lead via new techniques to the production of a new substance with biomechanical applications, certainly is an object for legal protection. Even a possible modification of the gene, leading to a new structure, is eligible for protection by patent provided that it is associated with a specific biological application.
We therefore express our serious reservations because, with the present version of the text, patents will also be sought for natural genes that already exist and whose description, I repeat, constitutes a discovery. If we accept that patents should be granted for natural genes, this would result in what I would call an oligopolistic exploitation both of the genes themselves and the proteins that they codify.
Overall, and subject to the reservations expressed by what I have said, which I hope will be taken into account because there are amendments related to it, I am in favour of the motion for a directive, because the legal protection conferred by this directive will contribute to protection for biotechnology, which will encourage its continual expansion into areas with an important impact on health and disease, nutrition, environmental protection, agriculture and other important areas of human life and activity.
Madam President, it is not my wish today to go back over the technical aspects of patentability, but rather to focus on those aspects that have to do with the patentability of living beings. Thanks to the excellent work of the rapporteur and the European Parliament, the new directive now takes account of ethical and social aspects in being based on a coherent approach.
There is a difference between discovery and invention: a gene is not life - one has to make a distinction between the whole and its parts. Genetic engineering is not about the manipulation of embryos: it is important to distinguish between the cellular machinery and the passing on of hereditary traits. The compromise amendments ensure respect for the living being from its conception until its ultimate death, the non-commercialization of the human body and of its parts, the banning of any manipulations involving embryos or germ-line cells, the outlawing of cloning for purposes of reproducing the human species.
For my part, it seems to me ethical to ensure recognition of the added value associated with the intelligence and creativity of human beings, without which there can be no lasting progress. The new directive is not only based on the harmonization of patent law, but also takes account of the characteristics that are peculiar to human beings and to the living world; it protects inventors, it safeguards preferential treatment for farmers, allows the development of products resulting from biotechnology to satisfy the need of sick people and their families for treatments for leukaemia and cancer thanks to cell growth factors, treatments for haemophilia, for diabetes, thanks to purified, non-contaminating products - I stress the fact that they are non-contaminating - all of these more effective than the products used at present. It makes it possible to treat not only those major genetic diseases such as cystic fibrosis and myopathy, but also certain rare diseases, the so-called orphan diseases.
Finally, let us not forget that a patent is not an exploitation licence. Let us not confuse the protection of inventions with the marketing of products derived from biotechnologies, which really owe more to subsidiarity. In the preparation of such a directive our Parliament has exercised its responsibility of democratic control with a view to securing recognition for research and researchers and for the economic competitiveness of the European Union in the respect for life, respect for human beings and respect for the rights of the individual.
Madam President, all that can be said on this issue has really already been said. Unfortunately, it has become something of a dialogue of the deaf and there are also a number of inaccuracies involved, which Mr Adam also pointed out earlier.
The deciding factor for me, when my group and I adopted our position on this, was something which Mr Pompidou has already mentioned, and that is the fact that it is patent legislation which is under consideration. Everything which can be patented does not automatically gain a licence for use, at national level for example.
All too frequently during the debate we have forgotten that we are in Europe. We have a European patent tradition which has meant that traditionally we have set strict standards for patents and required a high level of detail in all applications. We have a European Convention to protect human dignity in the application of medicine and biology; this also applies to patents.
I hope that biotechnological research will help us to make progress in all those medical challenges which the experts have spoken about here in this Assembly. The real inequality affects those who would survive only if they were able to afford 200 000 marks for a drug, but do not have the means to do so.
Ladies and gentlemen, looking at the other side of the coin, we should also be sufficiently humble to say that this is a new form of patent and that, today, we do not know what the consequences of research in this area will be. So, if the unacceptable occurs, we must be prepared to review the legislation. This is why it is important that the Commission and the ethical committee report back to this Parliament.
Madam President, speaker after speaker has brilliantly succeeded in showing us what is unacceptable in the report by Mr Rothley. For my part I shall concentrate my attention on just one aspect of this report.
Artcle 52(4) of the European Convention on patents, which serves as the basis for all national legislations, excludes methods of treating human or animal bodies involving surgery or therapy, as well as diagnostic methods. This provision does not figure either in the Commission's draft directive or in the report by Mr Rothley and the Committee on Legal Affairs and Citizens' Rights, although it had been included in the previous draft.
Two amendments tabled by the Greens seek to reintroduce this provision. Why? Because we for our part believe that there are dangers in patenting such methods - dangers to the rights of patients, dangers to medical progress and dangers to advances in knowledge in general.
Let me give an example to illustrate this: the American company 'Biocyte' has been granted a patent in respect of the blood cells from the umbilical cord. This patent covers not only the cells in question, but also any therapeutic use to which they may be put. Numerous clinicians and researchers working in the field of bone marrow transplants are against, both on the ethical grounds that I just mentioned, and also because they say that what we are talking about here is not an invention so much as a technical development - simply isolate the cells and freeze them - which really adds nothing new to the sum total of human knowledge.
I believe that the current debate about this patent, which is being challenged by numerous researchers and doctors, risks tipping the balance in favour of 'Biocyte' . The Rothley report undoubtedly gives pre-eminence to the economic and technical aspects of the debate. It confuses the interests of sick people suffering from genetic diseases with those of the pharmaceutical industry which holds them hostage. To that extent we find the report quite unacceptable.
Ladies and gentlemen, in view of the present importance of this draft directive, as well as its far greater future importance, I do not intend to deal with the opportunities it offers. These have in any case been sufficiently discussed already. My purpose is rather to draw attention to the dangers that might lie ahead if we approve this draft, dangers which we should bear in mind when we come to cast our vote. What I mean is that the prospect of short-term gains should not induce us to put our future in hock to this extent. On the contrary, the reservations expressed by numerous experts should be taken seriously and examined carefully.
Let me give you an example to illustrate the importance of our decisions. The draft before us lays down that the human genome and the gene sequences it contains are to be patentable. That must be firmly rejected, for the human genome in any form is common property to which anyone should have unhindered access. Reserving that right for individuals would enable them to monopolize knowledge of the uses and applications of the genome. Another argument against the patentability of human DNA sequences is that it would prevent the use of specific sequence variations by anyone other than the patent-holder and would thereby hinder research. For these reasons we shall reject the directive, and we know that our position has the support of the 1.2 million fellow Austrians who signed the national petition on this subject.
Madam President, in the short contribution I am about to make I do not want to enter into the details of many of the passages of this very important directive, nor into the technical and scientific details which this is not the place to describe or explain.
We in the Italian delegation of the Socialist Group consider that the result achieved by the Committee on Legal Affairs and Citizens' Rights, particularly through the efforts of the rapporteur, Mr Rothley, is balanced overall and the product of careful and keen study. We consider that it should be supported, even though there may, clearly, be amendments designed to improve or clarify it. We should remember that we are basically deal here with a very precise element, namely patent law and the fact that this directive makes a clear distinction between discovery and invention. A discovery is not and cannot be the subject-matter of a patent. Only an invention can be patented: the product then of an intellectual process of research which needs this guarantee if it is to provide a fundamental point of reference for industrial development also.
We think that the ethics committee that is to be set up has an important role to perform, even though it should not have direct legal function. This is not an ideological or teleological debate on life but a lay instrument designed to guarantee, regulate and harmonize a European area for biotechnology - an area that is now more than ever necessary if we think about what is happening at an international level. If Europe follows the example of the American system and we work together, by 2005 - according to expert forecasts - biotechnology will really take off and become competitive, providing work for between 1.5 and 3 million people in Europe, while at the same time guaranteeing the right to health and the development of research and industry.
If this is not done, if the industry, politics, research and the mass media do not work together, then Europe's budding biotechnology industry will never flourish, and, as has already happened with information technology, Europe will become a biotechnological dependency.
Madam President, any speech made at this stage of the debate enables one to state, quite simply, ' I reject this' and 'I support this' . Well, then, I reject the empty rhetoric we have had to listen to today in this House, I reject the value judgements and totally gratuitous attempts which have been made simply to bring discredit - I would almost describe this as personal discredit - and I support the significant contributions we have also heard. The first of the latter came from you, Mr Rothley. You have both my recognition and my admiration. I also support the important statements we have heard from my illustrious and admired colleague, Mr Casini, and Mr Cot's clear observations, Mr Fabre-Aubrespy's sharp commentary and the well-informed contribution from Mr Pompidou. I could, quite simply, end here, yet I will go one step further. I will be voting for the Rothley report and I will be voting in favour despite the fact that, in my opinion, it contains a number of significant technical shortcomings, such as amendments 42 and 43 to recitals 39 and 40, which are incorrect as I see it, or amendment 45 to paragraph 2 of Article 1. I shall also be voting in favour, irrespective of the result, of subparagraph 2d) of Article 9, i.e. the issue of the use or the patentability of inventions in which embryos are used.
Why am I doing this? I am doing so because the darkest, deepest and most atavistic convictions come together in this Aleph which is current biotechnological research, an industry which, in 2000, will have a turnover estimated at ecu 83, 000 million. In addition, this situation affects every single one of us, but still Europe looks to the past. The law, once again, is not only three paces behind social reality - as the German classicist used to say - but way behind social reality. Because, let's not forget - by way of illustration - between 1981 and 1995, 1175 DNA patents were granted worldwide. We are not legislating for the future, we have to keep in step with a reality which is pressing in on us from all sides, a reality we have to guide towards legal standards. I shall also be voting in favour because of the economic reasons which have been set forth, but, above all, Madam President, I shall be voting in favour for a fundamental reason which, in my opinion, constitutes the very basis of the discussions we are currently involved in.
This directive is not, in effect, a draft measure to regulate biotechnology - its objective is much more restricted and, as stated, an attempt is being made to protect biotechnological inventions, nothing more, nothing less. This directive does not aspire, nor can it, to be the law on biotechnology: it only wishes to be - and only should be - a law on patents and, naturally, this obliges us to remember, Mr Casini - I will be at your side in this struggle - that we do not have a general, systematic legal framework of substantive law in which to frame the directive and that the palliatives it offers are few and insufficient. We should also remember that we have to face up to the criticism that the edifice did not actually begin at the level of the foundations.
In spite of all this - I shall soon be finished - I shall be voting in favour of this directive, in the conviction that it is a step that has to be taken and that we still have a great deal of time left in which to improve it.
Madam President, ladies and gentlemen, there are two industrial sectors that will be providing a great many jobs throughout the world over the next few years: information technology and biotechnology. In both fields, the European Parliament has the power to determine where those jobs will be created, in Europe or elsewhere in the world. So far, Parliament has failed to recognize the growth in the biotechnology industry by providing it with the proper patent legislation it needs for economic support, and after nine years we have still not achieved harmonization at European level.
This House suffers from a peculiar syndrome known as the patent-for-life syndrome. More than 95 % of all Europe's biotechnology firms are SMEs, the very sector where Europe's potential for innovation and job-creation lies. However, their innovation is being stymied by the fact that protection for biotechnological inventions is fragmented and, in comparison with the United States and Japan, very expensive. It costs on average ECU 19 000 to submit to the European Patent Office a patent application covering eight countries, a market volume similar to that of the United States. In the United States, it costs ECU 1500. Europe is at the forefront scientifically, but we do not capitalize on our knowledge, and this is costing us jobs.
Biotechnology has many very promising applications, such as in the prevention and cure of hereditary diseases in particular.
Ladies and gentlemen, we do not have the right to choose whether other people should go through life healthy or handicapped. That is why my group intends to vote for this excellent report by Mr Rothley and the patents directive.
Madam President, one of the principles of the Christian faith is that all living beings should be regarded as God's creatures. If that is to be more than just a pious saying, it must mean that the physical, genetic and creative integrity of our fellow creatures is a legal right that has to be protected, and protected in every area of the law, including patent law, Mr Rothley.
The directive in front of us only does that to a limited and unsatisfactory extent, and at certain points it even abolishes such protection, as in Amendment 74. It does that because, as the rapporteur himself says on page 32 of his report, the directive concurs with those who demand the industrial exploitation of life. That is what we reject! Not freedom of research, not the development of therapies, not the progress of the biotechnological industry, but the fact that the whole thing is being subordinated to very specific economic interests, as has just been very clearly reemphasized.
Whoever does that must not be surprised if he has to rescind the new cloning ban within a short time for the very same reasons that have been advanced in support of the directive. Life does not exist so that it can be industrially exploited; on the contrary, industrial exploitation exists to support life. That is why the law is there and for no other reason!
Madam President, sometimes in politics, as in life in general, you have to hold your hands up and say: I got it wrong. I have to say that the European Parliament got it wrong in 1995 when we rejected the original biotechnology directive and I got it wrong by voting along with the majority in Parliament at that time.
The test, though, is not whether, from time to time you get things wrong but whether or not you learn from your mistakes. I am pleased to say that the European Parliament has learned from its mistake and that Mr Rothley has expertly guided this new proposal through the Committee on Legal Affairs and Citizens' Rights. I join with the many other Members who have paid tribute to his work over the last year or so.
We now have a proposal which, on the one hand, balances the genuine need to protect inventions and the scientists and researchers who work towards creating those inventions and, yes, the companies who put resources into financing the research. They deserve a return on their investments.
The present proposal is also fair to the patients groups. The most effective of the hundreds if not thousands of letters I have received on this subject have come from the patients groups. It is fair to the patients groups. It gives them hope that this relatively new branch of science will help in the treatment of genetic disorders and in cures for diseases such as cancer and AIDS.
On the other hand and just as importantly, the new proposal provides safeguards for the environment; it provides safeguards for animal welfare; it respects existing international agreements; it ensures that human cloning is outlawed.
Two years ago we were seduced and panicked by the horror stories of those opposed to biotechnological research. I bear in mind the point Mr Liese made earlier that there is only hope but this time we should consider the aspirations of the thousands of Europeans who suffer from currently incurable diseases and illnesses and give them some hope by promoting this directive and bringing some order to the field of biotechnology.
Madam President, in many respects what Mr Martin has just said echoes my own thoughts on the matter, though, unlike him, I am happy to confess that I actually supported the proposal when we last voted on it two years ago and I do not intend to change my intention this time.
As Mr Adam pointed out earlier, most Members of the European Parliament have been subjected to a barrage of misinformation on this topic. I have here a file of misinformation. As many colleagues know, I yield to no-one in regarding the activities of lobbyists as important in helping us to do our job properly; but in the end it is up to us as parliamentarians to make judgments as between one side of the argument and the other. I am quite clear on which side of the argument I would come down: the interests of the patients and the interests of the single market.
Very few speakers today have made the point that this is a single market measure. It was first brought to this House by the Commission in 1988. It will not be long before we reach 1998. In a fast-moving industry the European Community has been lagging behind the very rapid progress made in the United States. Indeed, reference has been made to the fact that the chief beneficiaries of biotechnological patents will be large multinationals. That is absolute nonsense. In my own country we have 165 important small and medium-sized companies which are involved in biotechnology. The United States has 1, 300. Surely we in Europe ought to be able at least to equal, if not to surpass, what the Americans are doing.
Another part of the mythology is that currently there is no legislation about the protection of biotechnological patents here in Europe. There is! There are 15 different sets of biotechnological patent law which cause confusion and chaos and add enormously to the expense of registering a patent. The intention of this proposal is to replace fifteen sets of national regulations with one set of European regulations.
As for ethics - although I consider that the ethical consideration is not really appropriate in this directive - the Committee on Legal Affairs and Citizens' Rights and its rapporteur have included in Amendment No 56 a new Article 9a setting up an ethics committee. As has been pointed out, we have also taken care of the interests of animals and, indeed, the interests of humans, though there seem to be some Members of this Parliament who think that animal rights are more important than human rights.
In conclusion, I shall be supporting this directive and I hope that the Commission will be able to accept most, if not all, of the amendments of the Legal Affairs Committee.
Madam President, it seems to me that the only clear argument from the rapporteur is that Europe should approve a provision on patenting in the field of biotechnology because the US and Japan already have similar legislation. That, Mr Rothley, is absurd because it means that we are subordinate to decisions already made in other countries. There is, however, nothing absurd about questioning the consequences of a decision of this nature, but the rapporteur was careful not to go into this.
What does it mean to patent a living, albeit genetically modified, organism? It means retaining an organism that is the product of human invention, but, scientifically and logically, this is wrong, in fact it looks suspiciously like the crazed desire for omnipotence of a sorcerer's apprentice. In reality, the sole objective is financially to exploit discoveries in the field of biotechnology: and these are discoveries because genes can only be discovered or modified, they cannot be invented. No-one benefits from the kind of sophistry proposed by some of the amendments: it is nothing but hypocrisy to exclude the human body or parts of it from being patented because, in biological terms, man is an animal species. We ought therefore to conclude that what is not acceptable for human beings should not be acceptable for other animal organisms either. In fact, in the name of the economic interests of a few multinationals, we are attempting to establish a criterion that involves new experiments and fresh suffering for animals.
We are then told that it is necessary to patent genes and gene therapies to meet the needs of the sick. I wish to point out that treatments of that kind are also available without being patented; in fact, agreeing that they should be patented means encouraging research only into treatment that makes money for the multinationals. Consequently, those treatments will be available only to rich citizens and nations, but not to the world's poor and, particularly, not to those who have very unusual illnesses which will not provide the multinationals with an adequate return. This is not about defending the sick! I should also add that, as has already happened in the US, these genes are stolen from their genuine owners, for although they have them in their bodies, once they are patented they are no longer able to dispose freely of them. These are grave implications for the future of humanity, and they cannot be shrugged aside, as our rapporteur seeks to do. And so we are opposed to this.
Madam President, I should like to use my speaking time to refer to some of the misunderstandings that have cropped up time and again in this debate, as on previous occasions. Contrary to the perceptions of many Members, the Rothley report certainly does provide for the patentability of human genes and of flora and fauna. I ask anyone who believes otherwise to read Articles 3(2) and 1b carefully.
Article 3(2) refers to a gene isolated from the human body, but it must be said that even an isolated human gene is still a gene. Amendments 71 to 75, which Mrs Gebhardt and I have tabled, do not seek to prohibit patents; their purpose is only to exclude those patents that go too far, because medical patients and the treatment of serious diseases, as well as the job situation in Europe, are equally pressing concerns of ours. Based on the principle of responsible research, our amendments certainly permit the patenting of processes and applications as well as of proteins, medicinal drugs, vaccines and many other products. That should provide the European biotechnological industry with enough incentive and reward, and many of its representatives echo that assessment.
What we want to exclude is the applicability of product protection to primary genetic matter, both for ethical reasons and for research-policy considerations. Knowledge of the ways in which the human body works should remain freely accessible to society. It should not be the subject of exclusive property and exploitation rights. Product protection of primary genetic matter will provide a few European companies, but chiefly American and Japanese corporations - simply because they will be quicker to react - with a European monopoly for many years to come. They will then be able to prevent other enterprises from using the patented genetic material or charge them high licence fees.
My third point is that the proposed rules will also prove very costly for European farmers, for animal-breeders and plant-growers and consequently for consumers too. Costly by European standards, but prohibitively expensive by Third World standards. If animals and plants become patentable, and if such patents apply not only to the first generation but to all subsequent generations resulting from natural reproduction, even the envisaged farmer's privilege will be of little help.
I shall close by asking all Members of the House who are seeking to reconcile the various legitimate interests involved here to support our Amendments 71 to 75.
Madam President, during this debate on the Patent Directive I have been particularly upset by the fact that certain organisations representing patients, including the Danish Cystic Fibrosis Association, maintain that there is a 'Green Lobby' which does not care a jot for the needs of seriously ill people. This is, of course, wrong! The most sensational claim is that, without the Patent Directive, large companies would keep their research results secret. But it goes without saying that, in a democratic society where there is freedom of research, the results of that research should be freely available to all researchers without the need to pay a licence fee. What the Patent Directive means, as the Scandinavian Association against Painful Animal Tests has pointed out, is that a company can gain a monopoly over important genes which could create difficulties for the discovery of new drugs.
The Rothley report also opens the way for the patenting of methods of treatment, as the term known as the doctor's exemption is missing in the report. According to Sweden's Christian Council this would mean that research would be blocked and that groups with few resources would be excluded from receiving the best possible treatment.
Mr Adam said previously that there is a 'Green Propaganda Machine' which has mounted a pressure campaign before this debate. This is absolutely ridiculous when you consider the enormous propaganda campaign carried out by the biotechnological industry to try to get a few Members of this Parliament to change their position from that which we adopted two years ago. So I must say that if this directive is adopted it will not only be a defeat for democracy but also a disgrace for the European Parliament.
Madam President, I have no doubt at all that biotechnology is going to represent the very future of science. Having said that, I think it presents ultimate ethical dilemmas, and the ethical dilemma which I face can be summarized as: What do I say to the parents and family of a child suffering from cystic fibrosis if no hope is held out for serious scientific research in that area. On the other hand, what happens when we hear talk - and it can be serious talk - of people who want to design their offspring? Who want to say 'My child shall have yellow hair and a smaller nose'? How do we face that dilemma? It is an ethical dilemma, Mr Cassidy, and ethics do come into this. When in March 1995 I was one of those who proudly voted against the last directive, it was because I did not feel that it contained sufficient ethical safeguards. That was the clear reasoning behind it. And I must say I was surprised, when we received the draft directive in the Environment Committee, to see that there was no reference to the ethical dimension; it was an Environment Committee amendment which Mr Rothley as rapporteur took on board in the Legal Affairs Committee and which has subsequently been added to by Mr Cot and myself.
When it comes to the ethical committee, we have not said in that second amendment what it shall comprise, merely that the Commission shall come forward with a proposal. When it comes forward with that proposal we can consider what the ethical committee's terms of reference shall be and who shall be on it. Let us make it a precondition for this directive coming into effect that an ethical committee shall be established and shall be a central part of our decision-making process.
Madam President, whenever biotechnology is debated, industry repeats the mantra of competitiveness in a manner reminiscent of the medieval church. In my view, we political decision-makers ought to be far more critical of the promises which are made regarding the millions of jobs which will be created in this field. The plain fact is that there is no clear evidence that improving the parameters within which enterprises operate by means of this Directive would increase the number of jobs. In today's newspaper an Austrian agronomist says that small plant-breeding businesses could actually shed jobs because larger enterprises will compete them out of existence. A patent entails a kind of monopoly.
The Commission could also have adopted different approaches to the issue of legal protection. It could have considered separately, for example, microbiological processes and transgenic animals, but now provisions concerning all these very disparate life forms have been incorporated into the same proposal for a Directive although they really deserve far more differentiated treatment. For example, a plant-breeder's right is a traditional form of legal protection for plants which have been improved, and it would have been possible to introduce legal protection for animals on the same basis.
Madam President, after this long debate, I should like to dot some 'i's' and cross some 't's' , and in particular two of them.
The first relates to the concept of patents. Patents, in case it needs saying again, are a vital element which offer both legal and economic security, without which there would not be any inventions. Every time we raise these problems here we always make a point of emphasizing Europe's weakness in the area of innovation. Now, the process of innovation is directly linked with the process of invention and, therefore, with protection.
Six months ago now, we voted through a report of which I was the author and in which we drew attention to this European paradox of a Europe putting itself forward as a champion of discovery but a Europe poor in inventions. This report was passed unanimously. Well, I have to say that while some people here may be suffering, as Mr Rothley was saying earlier, from 'Legasthenia' , they are also, curiously, suffering from amnesia; and I am very much afraid that genetic engineering is not going to be of much help to them.
The second thing I should like to highlight is the fact that a great deal has been said about humanism and morality. Humanism is clearly that which ensures that Man is the measure of everything, and especially those men and women who suffer in their bodies and in their minds those diseases for which no-one has yet come up with a cure and for whom genetic engineering offers considerable hope. This form of humanism has nothing whatever to do with the naturalism that we hear people talk about today, which regards idolized nature as a yardstick of I know not what judgement. I would say to Mrs Roth that if, indeed, morality invigorates politics, then just as surely moralism kills it.
I fear that had we been called upon today to discuss Pasteur and his inventions, a part of this House would have condemned him, just as others condemned Galileo a few centuries ago!
Madam President, ladies and gentlemen, the rapporteur and I reached a fair compromise on Amendments 16 and 49 after lengthy discussions. They concern recitals 16a and 16e and Article 3. One of their chief aims is to prevent abuses. Such abuses, which have in fact been tried already, could consist in patenting gene sequences without having any specific scientifically demonstrable application in mind.
The formulation 'an industrial application must be disclosed' draws a clear line. DNA sequences are not patentable just because they have been discovered. They can become patentable on the basis of explicitly described applications, such as the production of active substances.
Anyone who has ever looked into the enormous expenditure that the development of such active substances entails will surely understand and recognize the moral justification, and indeed the necessity, of stimulating research and development by holding out the prospect of a patent. These are not, as the demagogues have claimed, patents on life but rather patents for life.
Genetically engineered human hormones, for example, will be a monumental step forward for haemophiliacs, for anaemia sufferers and for patients with genetic metabolic disorders.
In 1995, when this Parliament rejected the proposal for a so-called biopatent directive, many Members saw it as a moment of glory for the European Parliament. But it caused consternation among Europe's biotechnologists, because outright rejection naturally deprived them of the upsurge in motivation which the draft directive was meant to provide. That, ladies and gentlemen, is why we are contributing now to a genuine red-letter day in the life of this Parliament. After nine long years, let us finally adopt this legislation.
Madam President, Mr Rothley, you have argued very, very eloquently today in favour of employment, and you have undoubtedly imparted a sense of vision with regard to this entire issue. But there are still some small discrepancies between your oral presentation and your written report. Allow me to highlight a few. The issue at stake here, of course, remains the monopoly of the pharmaceutical companies, which arises partly from the long lifespan of patents. We are precluding research by small undertakings. Holders of licences and patents will focus their research first and foremost on areas where, for example, there are large patient groups. That has always been a reality which no-one, ourselves included, can ignore.
Discoverers of genes, according to your report, should still equate to patent-holders. The patent-holder is given virtually exclusive rights to exploit and market the new research findings; given the near-oligopoly that exists in this domain, there is a particular danger that the SMEs and small research units will be trampled underfoot. The reverse of your line of argument is true, which is why I see the Gebhardt and Berger amendments as an opportunity to redress the balance in some respects and to make the report approvable.
Madam President, I do not think there is any doubt at all that this debate has been shrouded in misinformation and quite deliberate sensationalist claims about patenting body-parts and the like. We have to set that aside and look at the reality of it.
Biotechnology is an important industry in the European Union; it is a tremendously important sector, and we have to be very careful in the way we deal with it. If we were to reject this, of course, patenting would still continue. It would not continue in the European Union but it would continue somewhere else and we would have less control over it.
Patents are effectively an award for taking a risk and investing in the development of new medicines, and we should reward our companies for taking such risks.
However, it does not stop there. If we are to patent biotech inventions, then we must take into account ethical considerations. It is not enough simply to adopt what I would describe as the 'gee whiz school of technology' . One has to recognize that ethical questions have to be asked and solutions must be found. That is why Ian White's amendment introducing an ethical committee will give us the kind of directive that we want and need. We need this because there is a question, not just about the right of companies, but also about the right of patients to have their suffering from genetic diseases alleviated. That is tremendously important, and we must recognize that there are these ethical questions.
It is not possible to have an ethical assessment of every patent application, because I understand that there are some 10, 000 applications every year in the European Union, and there are not that number of philosophers to go round. However, we need to have a framework within which such decisions can be made. This is the first reading, and it is important that we show the Commission, the Council and the wider public that we are quite serious about this and that we recognize the need for a directive, but one with an ethical dimension. That is a sine qua non of progress.
Madam President, ladies and gentlemen, the European Parliament is about to conclude this first reading of the new proposal for a directive on the legal protection of biotechnological inventions: this was no easy task! We all remember - and some of you actually mentioned - the vote of 1 March 1995. On that occasion and, generally, throughout the whole process of considering the earlier proposal, the European Parliament had voiced its own concern about the consequences that adopting the proposal might have had and raised important issues. Through that vote of 1 March 1995 and despite the efforts made on all sides during the conciliation procedure, the European Parliament said one thing clearly: that it remained unpersuaded by the reasons and explanations provided. Straightforward ethical and political questions had not, plainly, received equally straightforward and clear answers.
In this new proposal for a directive, the Commission, basically, set itself one principal objective: to respond to the concerns that had been expressed and to mark out those areas which had previously been insufficiently clear. That had, naturally, to be done within the scope of a sectoral directive on patents. What then is the central question? To provide an absolute guarantee that the reasons behind the research, the industry and competitiveness were set within clear limits that prevent any form of appropriation of the human body, including the smallest elements thereof. The Amsterdam European Council also clearly affirmed in its conclusions the absolute principle of respect for the integrity of human beings. It is a question of establishing whether biological material can be patented. We need therefore to establish clearly the distinction between the discovery of something that exists in nature and an invention that is the product of human activity with a well-defined objective.
The ethical aspect of biotechnological inventions, and particularly those concerning isolated elements of the human body, was therefore the Commission's starting-point for a thorough review to identify the most appropriate solution in this extremely sensitive area.
The Commission talked to the group of consultants on the ethics of biotechnology about the ethical aspects of patenting inventions involving elements of human origin. Its opinion was given on 25 September 1996. That positive opinion confirmed the Commission in its approach and provided further pointers. I note, moreover, that Amendment No 1 specifically refers to this.
During the preparatory work for this plenary sitting, no less than six committees of the European Parliament worked on the proposal for a directive and held many lengthy meetings. The debate was frank, open and far-reaching, and the arguments were entered into fully. The Committee on Legal Affairs and Citizens' Rights was therefore in full possession of the facts when it adopted its report on 18 June last, and I should like to extend my special thanks here to the rapporteur, Mr Rothley, for his exceptional work which is much to be admired.
I should also like to thank everyone, including those whose opinions have been less positive because this has been an important and civilized debate. The Committee on Legal Affairs and Citizens' Rights adopted 64 amendments. The Commission is prepared to accept all of those amendments because they provide suitable clarification...
... of the sensitive matters currently under discussion. The main points are as follows: a formula that very clearly defines the difference between discovery and invention as regards isolated elements of the human body; nonpatentability of animal or plant species; an explicit ban on patenting human reproductive cloning procedures and procedures for modifying the germinal genetic identity of human beings; the need never to forget the ethical dimension and the possibility of that being the subject of appropriate preventive assessment; the achievement of a balance between the suffering that some inventions could cause to animals and the considerable usefulness of such inventions in medicine; and improved presentation of breeders' privileges.
On all of those points - as well, of course, as many others - the Commission believes that the contribution of the Committee on Legal Affairs and Citizens' Rights has been crucial to achieving the main aim, namely striking a balance between economic requirements and the absolute need to respect ethics. The Commission is therefore, I repeat, prepared to accept all of the amendments tabled by the Committee on Legal Affairs and Citizens' Rights and to incorporate them into its amended proposal. Some redrafting will be needed: this will not in any way change the substance of the amendments but simply improve the form to meet legal and institutional requirements.
The Commission considers that Amendment No 1, for instance, which I have already quoted, would be better inserted into a recital. And as regards Amendment No 56 which calls for an ethics committee to be set up, the Commission will be referring to the group of consultants on the ethics of biotechnology which has already been set up.
Moreover, the House recently adopted a resolution renewing the mandate of that group of consultants. As part of the effort to achieve a balance, the Commission is also prepared to consider a number of amendments that were tabled subsequently: Amendments Nos 67, 69, 77, 79 and 99, for example. The proposal, as amended, will be submitted to the Council so that it can establish its common position. The proposal for a directive is of crucial importance to the Council because it is one of the four initiatives under the action plan for the single market that the Member States have been called upon by the European Council to adopt as rapidly as possible and, at any event, by 1 January 1999.
We may therefore hope that the Luxembourg presidency, which is extremely sensitive to the problem, will be able to arrive at the common position at the meeting of the 'Internal Market' Council on 27 November next. The European Parliament can count on the Commission to see that its contribution is respected and retained on that occasion. Let me thank the House on behalf of the Commission for its contribution, and add my own personal thanks.
Thank you, Commissioner. I believe we have witnessed an example today - just as we would wish to see, in fact - of excellent cooperation between the Commission and Parliament. It really does work! I should like to express my special thanks for your contribution, Commissioner.
Madam President, I have a question for Mr Monti on Amendment 49.
We have already gone well beyond the scheduled finishing time for this debate. Perhaps you can have a private word with Mr Monti.
Mr Monti should declare whether he accepts that amendment, because it is basically about the patentability of life.
I shall not allow any more questions, because this has been a very comprehensive discussion. Perhaps you can sit down again with Mr Monti.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Biotechnology and the White Paper
The next item is the debate on the report (A4-0239/97) by Mr Bowe, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the Commission report (COM(96)0630 - C4-0008/97) on the review of Directive 90/220/EEC in the context of the Commission's communication on biotechnology and the White Paper.
Madam President, we have already heard considerable debate this morning on a biotechnologically related issue of considerable importance. We now have in front of us a report on another biotechnological issue of equal importance. In this case, before the Commission presents a legislative text to Parliament, we have been given the opportunity to comment on the Commission's ideas in the form of a report on the review of Directive 92/20, which regulates the deliberate release into the environment of genetically modified organisms. Parliament welcomes this possibility and looks forward to the early publication of a revised proposal by the Commission.
As I have already said, Directive 92/20 is intended to secure human and environmental safety for releases and marketing of genetically modified products (GMOs) and introduces a single entry point to the Community market for GMO products. Parliament would unquestionably agree with the Commission that, in the light of recent problems with the operation of the Directive, a review is needed, and we would offer the following comments on the Commission's proposals, together with a number of additional suggestions for change.
It seems clear that we must continue to establish and use the precautionary principle as the basis on which the Directive is constructed. It is, after all, better to be safe than sorry. Nevertheless, there is a clear role within the Directive for a risk assessment of the proposed products, with a centralized definition of the objectives and methodology of the risk assessment that would ensure that all potential risks to human health and the total environment are considered.
We recognize and accept that in the light of experience it is possible to establish a classification commensurate with the identified risks involved for each release of GMOs. However, we cannot yet find any convincing arguments from the Commission in support of proposals for multi-state releases and we consider that more experience should be gained with the simplified procedure provided for in the Directive before we can consider any reductions in the requirements.
We firmly believe that the Directive would be further improved if there were more consistent and thorough information and data collection during the course of experimental releases. This would allow proper evaluation of the risks of full commercial releases and would provide a useful addition to a database that the Commission must establish in order to facilitate the exchange of information between Member States and better cooperation on the basis of that information.
We consider also that the Directive would function much better if decision-making procedures inside the Commission were made speedier, more transparent and more democratically accountable. We therefore think it is important to ensure that the Scientific Technical Committee and the Technical Committee procedures are in line with the agreement known as the modus vivendi , and that these committees should meet in public and publish their minutes. Citizens should have proper access to this information on the proposed releases, and be consulted.
Further, we are increasingly recognizing that some releases will raise ethical questions. We ask the Commission to recognize this also and to seek a means by which social and ethical questions can be considered in the decisionmaking procedure.
We must recognize the right of the public to be informed and of consumers to be aware of the origin of products they are offered. So we welcome the recent reinforcement of the labelling provisions of the Directive by the Commission.
We consider that the producers of GMO products must be ultimately responsible for their products. We therefore ask the Commission to introduce a special liability provision into the Directive to guarantee that those producers are made responsible and suffer penalties when accidents or problems arise.
In conclusion, whilst there are many serious and important concerns associated with the use of biotechnology, particularly in the areas of food production and pharmaceuticals, the European Parliament believes that policy makers should take a very serious and thoughtful approach to the use of biotechnology in these areas, basing their decisions on sound science and not simply dismissing out of hand this technology which has many obvious benefits if used in a safe and sensible manner.
Madam President, ladies and gentlemen, First of all, we should like to thank Mr Bowe for having incorporated into his report practically all the amendments adopted by the Committee on Agriculture and Rural Development. That sort of cooperation between farmers and environmentalists does not occur too often, which is why I find it particularly encouraging.
I believe we have to recognize that the agricultural use of genetically altered plants and livestock is an area in which, naturally enough, advantages and risks are especially closely bound together. Mr Bowe has made it clear that the consumer of the end product is entitled to an unbroken information chain and a fully transparent production process. The thin line between favourable and unfavourable assessments by both farmers and consumers is illustrated by the example of maize. When we think about it, very few of us would really object to maize plants being made more resistant by means of genetic engineering if that were to deter insects which might otherwise ruin the plants. There would then be no need to spray insecticides - good news for the environment! If, however, the same genetic engineering process also bred herbicide tolerance which maize could transfer to related wild plants, making them resistant to a particularly powerful weedkiller, I should then have reservations. This also leads us to urge industry to strive for general acceptance of its products and processes, so that people can distinguish between what is useful and what is less useful. Up to the present time, the exact opposite has been achieved, namely minimal consumer acceptance or even consumer resistance.
The issues addressed by Mr Bowe, such as the liability question, must be resolved. We cannot take refuge in the argument that general liability law will automatically cover any occurrences in this domain. This area is too new for that and must be minutely examined for potential liability problems.
I believe our work would ultimately have been easier if the preparation of this paper had included a clearer choice of alternative options. During the next stages of this process we should make a point of ensuring that the proposals are expressed in legally precise terms and that their substance can be grasped by those who have to deal with them.
Madam President, I should like to thank the rapporteur for his difficult work, in which he has sought at least partially to take into account the views of the Committee on Research. Directive 220 must be amended in such a way as to simplify unnecessarily complicated procedures. Provision should also be made for a more effective and open exchange of information between national authorities and the Commission. One cannot overemphasize the importance of openness at all stages of the regulation of genetically modified organisms. Consumers ought themselves to be able to choose what products they wish to consume. Therefore if genetically modified organisms constitute part of a product or if they are used to produce it, this information absolutely must be included in product labelling, and clear, comprehensible and uniform labelling must be introduced. A method of labelling must be worked out. I call upon the Commission to respect this view of Parliament's.
The Commission should also take into account the environmental impact assessment and the findings of social and behavioural research concerning perceptions of risk. Knowledge is constantly advancing, and further information being acquired. It is important that assessments should be based on scientific information and that these findings should be used to clarify and broaden the basis for assessing the risks of the deliberate release of genetically modified organisms and their environmental impact.
New characteristics which are considered desirable can be imparted to foodstuffs more rapidly and more precisely by means of genetic engineering than by means of traditional breeding. For example, the quality and yield of crops can be improved by developing varieties resistant to bacterial, viral and fungal diseases. The use of pesticides and at the same time residues of them in foodstuffs and the environment can be reduced by combating plant diseases by means of genetic engineering. On the other hand, genetic engineering may result in more pesticide use. The first commercial applications of genetic engineering involved imparting above-average pesticide resistance to soya and maize varieties.
Besides giving a plant a characteristic which is considered desirable, transferring a gene may also produce an undesirable characteristic. Modified plants may contain higher levels of natural toxins. Products of genetically modified organisms absolutely must comply with the precautionary principle. As experience and scientific knowledge advance, it must of course be possible to amend the provisions of the Directive.
Madam President, I am going to treat this almost as a continuation of the previous debate, because in his explanatory statement Mr Bowe states: ' As more advances take place in this sector it seems certain further questions of ethical acceptability will be raised. Therefore, the Commission must examine how an ethical dimension can be introduced into the decision-making process related to the Directive.' That is quite right and yet, in response to the debate a few minutes ago, Commissioner Monti seemed to be saying that the Commission would refer Parliament's demand for an ethical committee to the advisory group. That, frankly, is not, and will not be, good enough. If you look at the amendment to the Rothley report tabled by the Committee on Legal Affairs and Citizens' Rights you will see that we have asked the Commission to come forward with proposals. Referring it to an advisory group, which is a body outside Parliament, is not sufficient. Let me make that clear. I would very much like a response from the Commissioner present, because I know she was also present when Commissioner Monti was giving what I regard as an inadequate reply.
The release of GMOs into the wider world is certainly a question which raises wider ethical issues. This is exactly the kind of question that ought to be put to such an ethical committee. Again, when we talk about this in terms of the Bowe report, there is no specific reference to such an ethical committee, because it has yet to be established. We should be thinking now , in advance of the second reading of the Rothley report and of further developments in biotechnology, how we are to treat this whole question. It is not going to be enough simply to refer it to an advisory committee which already exists. That is a sensible first step, but it does not take us any further forward in terms of the structure of a proper ethics committee which will sooner or later have to treat the matter on a wider world stage on behalf of the European Union.
Madam President, the report we are debating on the review of Directive 90/220 on the deliberate release of genetically modified organisms falls within the scope of the updating of Community law in the field of biotechnology. This will make it possible to take advantage of the experience and knowledge gained both from the development and progress of science, and from the application of the directive during the past seven years. One of the main aspects of this review is risk assessment, of course with the related classification, so that parallelism can be achieved with the corresponding administrative procedures for granting permits for the release of genetically modified organisms into the environment. Of course, simplification and flexibility of the directive's procedures must pose no threat to safety, and that is why mainly cases of demonstrated low risk should be involved. Consequently, when the Commission produces the amended version of Directive 90/220, it must be sure to include clear indications on risk assessment. In fulfilling the aims of building public confidence, enhancing the competitiveness of European industry and protecting public health and the environment, aims which, be it noted, the Commission itself has stressed in the context of the White Paper, it must take into account a number of factors such as: firstly, the type of genetic modification and in particular whether this relates to a simple property of the colour or texture of a fruit or, in contrast, the acquisition by a plant of resistance to an insecticide. That, because in the latter case the balance of the ecosystem could be affected, as also could competitiveness, granted that farmers depend on certain companies which hold patents on the genetically modified plant but also on the insecticide to which it is resistant. Secondly, whether along with the transfer of one or more genes, resistance to one or more antibiotics is also transferred. Here, it is certainly necessary to take account of the possible transfer of resistance to micro-organisms. Thirdly, if the genetically modified organism is a plant being cultivated experimentally and commercially, similar but unmodified plants should be protected. This, because transfers of pollen may take place, when as is quite natural, new varieties of the same plant will emerge which, however, may have different and perhaps undesirable properties.
Here, I would like to stress that the existing Annexes 2, 3 and 4 of the Directive were commendably complete in respect of various important factors, and of course the fault was that those factors were not translated into a specific assessment of risk. I will now advance a few more ideas and would like an answer from the Commission. First, upon what does it base its risk assessment and how does it classify it? Secondly, how does it relate the classification of risk with administrative procedures? Where the question of insurance is concerned I am in general agreement with the rapporteur. Concerning the labelling of foods, I think that all foods should be labelled so that consumers can always know what they are buying. Besides, almost all consumers want full information about the foods they buy. Only in that way can their confidence be gained. Consumer information should also be improved, to help them choose between products. I want to stress that this whole area needs monitoring, both by the Member States and by the Commission.
Madam President, this is a subject which - as other speakers have pointed out - follows on directly from that we were discussing earlier in the day. One might say that they are preconditions for eachother. I will start by thanking the rapporteur for his work and say that I agree with the main lines of the report. What I would like to focus on therefore are one or two more specific points, the first one being to ask the Commission whether it is still logical for this subject to be covered by a single directive. We are talking about, on the one hand, an experimental release and, on the other hand, the marketing of something which has already been subjected to trials. But, when we get down to it, we cannot say that the same rules apply and I think that, in view of the fact that other directives have been put into effect, one might wonder whether it is still logical to have only one directive, or might it not be easier to deal with if there were two different directives?
I will also say that, along with others, of course I agree with the Commission's wish to simplify matters and hence possibly also to introduce a classification of risks. GMOs are not all equally risky and, as that is what we have also done, for example in connection with the contained use of GMOs, it would be logical to do that. I also think the Commission is right to propose that we try to establish some procedures so that direct comparisons can be made. I think that is the way we can get the individual countries to accept other countries' results, rather than saying in blanket fashion that, if a product has been thoroughly tested in one country, the results must also apply in other countries. It is at least necessary at the present stage to secure some harmonization. When I put it that way, it is because, regardless of what we may think about the matter, this is still a very sensitive subject in public opinion. That is why it is important to take public concerns in this area into account when we discuss simplification procedures.
Madam President, the Commission has been very good about keeping its promise in the White Paper to produce a report reviewing Directive 90/220/EEC. It is a pity that in looking at the directive, nothing has been done about the limited use made of it, which would have been helpful. The subject is too complex and too important to be rushed through quickly.
It seems likely that quite a number of new plants will be coming onto the market in Europe over the next few years. More than 3600 have been introduced in the United States in recent years, and Europe can expect roughly the same. However, this should not make us feel any more relaxed about the introduction of new products. We must still adopt a cautious approach, which means being as careful as possible in both the field trial and marketing phases.
As far as the review is concerned, I think that the Commission has produced a good report. But it forgot one thing: to include itself. While the Member States are required to meet specific deadlines, the Commission itself does not have any fixed time limit for reaching a final decision on authorization. The detailed internal consultation procedure sometimes means that files can spend months circulating around the Commission's offices. I entirely agree with the Commission's proposal that the new directive should also require the benefits and risks of introducing new products to be spelt out. The public has a right to this information, since they are the ones who are going to have to eat the new foodstuffs.
I do not think the motion for a resolution is entirely clear on all points. The first few paragraphs, for example, do not make it clear that they apply only to field trials, and other paragraphs too are rather obscurely worded. Paragraph 12 also does not take account of the recently adopted amendment to Annex III.
I am anxious to see the new proposal from the Commission, but this review has at least made me feel more confident about it.
Mr President, ladies and gentlemen, the 20th century has seen the emergence and development of two types of high-risk technology. The first was nuclear power, and the second is genetic manipulation. Nobody can say today which of the two will ultimately prove the more dangerous.
Mr Bowe's report shows quite clearly that those selfsame mistakes which a previous generation of politicians made are about to be repeated. There was no risk assessment on the use of nuclear power. The decision to develop nuclear energy was taken on the basis of misinformation about its potential effects. We only know a tiny fraction today of all there is to learn about the actual consequences of genetic manipulation. Nevertheless, it is to be pushed through with totally unnecessary haste.
What we must ask ourselves here is this: who needs such technology? Who needs it immediately, and for what purpose? There are a few industrial groups seeking to maximize their profits without incurring any of the attendant risks. The Commission report is an attempt to lend them a helping hand. In my opinion, Mr Bowe has made a very valiant effort to engage in damage limitation here. One thing is perfectly clear: there is good reason for the haste with which genetically manipulated organisms are being released, because the more information people have about the possible consequences and risks, the harder it will be to legalize this technology.
Our duty as representatives of the people can only be to ensure that any type of danger to human beings is kept to an absolute minimum.
Madam President, ladies and gentlemen, this Directive must guarantee human and environmental safety whenever genetically modified organisms are released, otherwise products containing them cannot be admitted into the Community market. But if Community research is to be equipped to play its part in making biotechnological products more competitive, uniformly applicable rules and comprehensive, Communitywide data collections and information regarding the results of experimental releases, especially in terms of their environmental impact, must be guaranteed and acted upon. In so far as the Commission's intentions reflect these aims, its report is to be emphatically welcomed. But it is unacceptable, Mrs Bjerregaard, that the Commission should intend to alter the scope of the Directive, in other words its annex, without consulting Parliament, as is implied in the Commission's report. I can only warn the Commission against that; it is not only democracy that would suffer.
In biotechnological research, experimental releases are indispensable as final tests of the harmlessness of GMOs to people and the biosphere. However, the revised Directive is expected to define clear risk categories for released GMOs and equally unambiguous administrative requirements for releases in each category. That should reveal whether a so-called simplified procedure is needed at all. Such a procedure does not seem logical to me, for the lowest risk category should logically have the simplest procedure assigned to it, making any further simplification unnecessary.
So I shall finish with this appeal to the Commission: abolish the simplified procedure, make the Directive clearer and ensure that it is rigorously implemented.
Madam President, I will start by thanking the rapporteurs, Mr David Bowe, Mrs Matikainen-Kallström and Mr Willi Görlach, for Parliament's response to the report from the Commission on the review of Directive 90/220 covering the release of genetically modified organisms into the environment. This is a procedural directive aimed at maintaining a high level of safeguards for health and the environment, so as to ensure the orderly development of GMO technology.
The directive is of great practical significance and, in the report we are debating today, the Commission undertakes an analysis of how the directive has worked since it came into force. Let me go through some of the problem areas which have been mentioned here today and which we draw attention to in the report. There is, for example, insufficient guidance on risk assessment, to which the rapporteur also drew attention in his speech. We lack a system for the classification of releases, we lack a system for the adjustment of administrative procedures to the release category and we do not have access to the deliberations of a scientific committee on matters relating to health and the environment. There is also the problem of administratively cumbersome procedures and approval systems for the marketing of products. There is a need for greater transparency and - as we all know, since it is a matter we have had occasion to discuss before now - there is a pressing need for labelling.
As Parliament knows, the Commission at my instigation adopted a provisional technical amendment of Annex 3 to Directive 90/220/EEC, according to which labelling would be required for all products released. This amendment has now been finally adopted so that, from 1 August this year, labelling will be compulsory for all products covered by this Directive. The Commission considers this to be a very important step in the right direction, and we think that in this way we have given the guidance to consumers that Parliament, in particular, has called for on several occasions.
I am very pleased to see that the report has been the subject of very thorough discussion in the European Parliament. The debate in Parliament has come up just in time for me to incorporate Parliament's wishes into the proposal for a review which is underway in the Commission. I just have a few comments to make on Parliament's motion for a resolution. The first concerns the special liability provision that Parliament wants to include in this Directive. This is an important matter, and Parliament knows that I agree that we need liability provisions in a wide range of areas, including biotechnology. In order to achieve that, the Commission is currently drafting a White Paper on this subject, and I hope that the White Paper will give us the necessary basis on which to establish common rules and hence make it possible to impose requirements on the matter in specific environmental legislation.
The second point I wish to address - which many speakers have also raised - is the question of ethics. Again, I agree with Parliament's comments, but, as was also noted in the debate, the Commission has chosen to deal with the ethical dimension in a broader context, not just in conjunction with the release of GMOs into the environment. Hence that more general discussion must be taken into account before the matter is covered in specific legislation.
As regards the proposals in the report, which were also singled out in the course of today's debate, for better exchanges of information between Member States and the establishment of a database, it is a special pleasure for me to announce that DG XI has already made all the necessary arrangements. That means that, later this year, information on GMO releases will be available as regards both scientific and commercial aspects on the Internet. Thus I fully support the rapporteur's desire for better information and greater transparency in this field.
Once again therefore, I would like to thank Parliament for its report. The motion for a resolution has been a significant aid to DG XI in drafting the proposal for an amendment of Directive 90/220/EEC, and I hope to get it adopted by the Commission straight after the summer holidays.
Thank you, Commissioner Bjerregaard.
The debate is closed.
The vote will take place at 12 noon.
Madam President, as most poeple in this House know, this will be the last occasion on which you sit in the Chair of this plenary before your retirement to take up your full-time career in the National Assembly.
On behalf of my group and I am sure, on behalf of all the Members of this House, I should like to wish you the very best for your career and, in particular, to say that your integrity and the respect in which you are held in this House, for the manner in which you have chaired this plenary over many years are without question. We wish you good luck and would like to offer you these flowers on behalf of my group and, indeed, of the whole House.
(Loud applause)
I am deeply touched, I would even say completely overcome. These past sixteen years among you have been such a rich experience for me that I hope to be able to influence some of the questions with which the French National Assembly is involved, especially those that concern the European Union. You may count on my complete loyalty. I shall be doing everything in my power to promote the objectives to which we have all contributed over these sixteen years. Thank you so much.
VOTES
Madam President, this is a rather unusual vote. The House voted on the report in the spring of 1995, and then, because the Commission was not willing to accept amendments proposed by Parliament, it was referred back to committee. In the two years since then, we have negotiated with the Commission and have arrived at a mutually acceptable result. That result is on the table today.
We have come to an arrangement with the administration that another vote will be taken today on the amendments which were adopted back in 1995. We shall then vote on the amendments that have been drafted jointly with the Commission, which means that the whole report will be put to the vote today. The Commission will then - or so I assume - accept the amendments, and we shall thus be able to take the final vote.
This example shows that, even if we only have a consultative role under Article 43, codecision is still a legal possibility for us if we can negotiate a waiver with the Commission. If the Commission and Parliament now adopt a common position, the Council may only reject it unanimously, and this gives Parliament considerable clout, even on substantive issues.
Madam President, ladies and gentlemen, I do not wish to prolong the discussion here, so I shall continue from where Mr Graefe zu Baringdorf left off. I essentially intend to refer only to those amendments that affect genetically modified organisms, not just because they are probably the most important but also because of the need for a number of minor editorial adjustments.
Firstly, the wording of Amendment 22 on environmental risk assessments should be slightly amended in the interests of legal certainty. Paragraph 4(b) should now read, ' The procedures designed to ensure that the environmental risk assessment is similar to that laid down in Directive 90/220/EEC shall be introduced on a proposal from the Commission in a Council Regulation based on the appropriate provisions of the Treaty.'
Secondly, I should like to turn to Amendment 23, which relates to catalogues of seed varieties and labelling and which expresses the wish of the Commission and Parliament to ensure that the user knows whether his seed is a genetically modified variety. The labelling provisions, however, must be enshrined in those parts of the legal instruments that refer to the product in question, in this case seed. For that reason, the labelling clause should not be in the Directive on the common catalogue of varieties but in the Directive on the marketing of seed. This restructuring does not affect the principle underlying the agreement and can be taken into account in due course in the Commission's revision of the proposal.
Allow me finally to deal briefly with Amendment 8, which sets out the proposal for the introduction of mutually recognized inspections, i.e. European inspections. It was the understanding of the Commission that this amendment would not be pursued any further. Should that not be the case, however, the proposal would be unacceptable, because satisfactory arrangements are already laid down in the relevant Directives.
Lastly, I too am pleased to be able to inform you that the Commission can accept all the amendments, subject to these editorial alterations, and I should like to express my thanks once again to the rapporteur, Mr Graefe von Baringdorf, for the cooperative way in which this matter has been settled.
On the subject of Amendment No 21
Madam President, there are two points to consider in connection with Amendment 21. In the French translation it is apparently difficult to understand the substance of the second paragraph. The paragraph elaborates on the meaning of 'marketing' and contains a double negative, i.e. trade in seed not aimed at commercial exploitation of the variety shall not be regarded as marketing. That seems to have been rather difficult in French, because the words for marketing and commercial exploitation and for trade resemble each other very closely. However, I would ask my French colleagues to rely on the original text and to adapt the French version accordingly. My second point is that a separate vote has been requested, essentially on the third indent, which states that the local exchange of seed between farmers for exclusive use on their own farms does not constitute marketing. This was negotiated with the Commission. Since then, however, considerable pressure has been exerted by the seed industry for the omission from the Directive of any reference to this practice of neighbourly exchange, which is widespread among farmers in every country, because the seed producers suspect it might lose them some business.
I ask the House to resist this pressure and approve the third indent.
(Parliament adopted the legislative resolution)
Madam President, on a point of order. I refer to Rule 53(5). The Committee on Legal Affairs and Citizens' Rights has let Parliament down by not properly dealing with the legal base amendments I have tabled. By so failing, this Parliament is in danger of finding itself adopting something which is legally incompetent. This would not make us look very clever if the matter were subsequently to be taken to court.
I want to register this point of order, and urge Members that the only way out of this is to support Amendments Nos 3 and 4 which, quite clearly, safeguard the common fisheries policy against any tampering with its legal base.
Madame President, after hearing what Mr Macartney said, I think it would perhaps be a good idea, in the interests of informing the judgement of our colleagues, to have the Chairman of the Committee on Legal Affairs and Citizens' Rights explain the Committee's position.
Madame President, the committee does not necessarily have to take account of the amendments tabled. That is the committee's position and I have nothing to add.
Madam President, on a point of order. What Mr Macartney said is correct. It really begs the question about how the Committee on Legal Affairs deals with issues.
Madam President, the point at issue is that the Legal Affairs Committee did not put the documents before the committee members. The documents which were needed for the Legal Affairs Committee to come to a legal opinion were lodged. They were not put before the committee. That is the essence of this matter.
(Parliament adopted the legislative resolution)
Madam President, I should like to say again how gratified I am that we were able to vote on the report in this manner and that Parliament was able to secure the approval of the Commission for some of its substantive positions.
Among these substantive points are the principle of labelling genetically modified seed - a labelling provision which goes well beyond the requirements of the Regulation concerning novel foods and which, I hope, will set an example - and the fact that we are undertaking a revision here and that a similar labelling regime will soon be established for consumer goods.
Another very important point in this report is that local varieties have been authorized and can be marketed again and that this will help to safeguard genetic diversity. What I rather regret - and here I fail to understand the PPE Group in particular, who are normally staunch advocates of farming interests - is that the PPE Group rejected the third indent regarding local exchanges of seed between neighbouring farmers for use on their own farms. This meant that the amendment failed by a few votes. I do hope that the Commission will now incorporate this text - which, after all, we negotiated with it - into its implementing provisions, so that the present neighbourly practice can still be legalized by virtue of those provisions.
. (DA) The Danish Social Democrats abstained from the vote today on the report indicated.
The seed package is based on Article 43 of the EC Treaty, which the Danish Social Democrats can accept as long as it only concerns the amalgamation of trade directives in the field of agriculture. But in this case it is also a question of inserting part of the Directive on the release of GMOs into the Seeds Directive. As the Release Directive is normally dealt with under Article 100a, which amongst other things gives individual Member States freedom to apply the environment clause, the Danish Social Democrats cannot accept the loss of this facility.
The remainder of the report is satisfactory.
Our Group has voted in favour of all the amendments proposed by the Committee on Agriculture concerning changes to the directives relating to the marketing of seed, apart from the third indent of Amendment No 21.
Our Group is more than satisfied with the compromise resulting from the vote in plenary session. Indeed, undertakings marketing seed need to abide by a number of legitimate requirements, such as those dealing with labelling and user information. These types of controls should enable bona fide businesses to develop and eliminate less scrupulous operators.
As for the farmers, the amendments tabled and adopted in plenary session essentially safeguards the principle of preferential treatment for farmers.
As regards the third indent of Amendment No 21, our Group opposed this and notes with satisfaction that it failed to win approval. Indeed, although the principle of seed exchanges between neighbours may appear quite legitimate, measures are necessary to prevent the establishment of a parallel market and especially the risk of losing all traceability of seed produced from genetically-modified organisms.
On the Souchet report (A4-0144/92)
. (DA) The Danish Social Democrats voted for the Souchet report today.
The Danish Social Democrats want the common fisheries policy to be built on principles of rationality and sustainability.
Aquaculture is a major source of pollution in the fishery sector. The Danish Social Democrats do not therefore want aquaculture to form part of either an employment strategy or an environmental strategy. The same applies to similar sources of pollution in the fishery sector.
I voted against the Souchet Report as I do not believe that the European Parliament has given satisfactory consideration to the legal base issue which I raised in legal base amendments to the Commission's proposal to amend the basic CFP Regulation.
I believe that the Legal Affairs Committee has let Parliament down by examining only part of the Commission's proposal, and not the part of the Proposal which I found the most troublesome.
That is why I do not believe that Parliament may rely with confidence on the Legal Affairs Committee's Opinion to preclude the possibility that the adoption of the Commission's proposal could compromise the CFP's founding principle of relative stability and create unfortunate precedents for the future development of EU fisheries policy.
The future of the CFP's founding principle of relative stability is at stake and it is absurd that the European Parliament should vote on such a delicate and complex matter without taking due time to reflect on the potential damage which could be wreaked by this open-ended and ill-considered Commission proposal.
The amendments to my report that Mr Macartney had tabled posed a legal problem that went outside the scope of the report, and its is the consideration of this problem that led to the vote being deferred by two months. Parliament's Committee on Legal Affairs and Citizens' Rights has just presented its conclusions: it is of the opinion, by a very large majority, that the legal basis adopted by the Commission is correct. At the time of the vote Mr Macartney had said that the Legal Affairs Committee did not appear to him to have examined the question he had raised closely enough. In response to my intervention, the Chairman of the Legal Affairs Committee indicated that its conclusions were, on the contrary, sufficiently precise. On this basis, our Group accordingly decided not to accept Mr Macartney's amendments and, quite naturally, to vote in favour of the final resolution.
As regards the substance of the report, I can only regret the fact that during the debate in plenary session Commissioner Bonino failed to accept the validity of the two amendments that I put forward in my report and which have been adopted virtually unanimously by the Members of this House. It is indeed wrong for the Commission to seek to claim rights that it does not actually possess in order to avoid all controls on the manner in which it negotiates. If, within the framework of international conferences, the Commission accepts new technical restrictions to be imposed on European Union fishermen, it seems to us vital for the Council and Parliament to be able to have their say on the validity of such restrictions. Since the Council must be in a position to oversee the Commission's actions at any given time, it does not seem to us to be appropriate to modify the existing decision-making procedure, which does provide for the exercise of such supervision. I note with satisfaction that Parliament gave its approval to this approach by an almost unanimous vote in favour.
On the Pery report (A4-0220/97)
We would like to thank the rapporteur for her very thorough work on this report. But we want to state our own fundamental attitude to fishery agreements of this type. We think that the European Union should cease this type of expensive fishery agreement and instead support domestic fishing operations in developing countries. Such a solution would better serve the development of fish as a significant source of food globally, would strengthen economic development in these countries and would also remove the risk which can accompany fishing agreements, whereby fishing operations in certain Member countries receive indirect support to continue their operation in a situation where the whole of the European fishing industry needs to be severely restricted.
. (DA) We are voting on the extension of a protocol to an agreement which has already expired, let alone already taken effect. It is a grotesque situation. I abstain from voting because I do not entirely approve of the content of these fishing agreements with Senegal, which at the same time we know are not wanted by the local fishermen.
On the Gallagher report (A4-0229/97)
In view of the European Parliament's discussion of the above report we wish to state our own fundamental attitude to fishery agreements of this type. We think that the European Union should cease this type of expensive fishery agreement and instead support local fishing operations in developing countries. Such a solution would better serve the development of fish as a significant source of food globally, would strengthen economic development in these countries and also remove the risk that often accompanies fishing agreements, whereby fishing operations in certain Member countries receive indirect support to continue their operations in a situation where the whole of the European fishing industry needs to be severely restricted. We also think that, when the opportunity arises, the European Parliament should consider contributing to the introduction of a fundamental change in attitude in this area.
On the Papakyriazis report (A4-0211/97)
Madam President, ladies and gentlemen, the European Ombudsman's annual report is an opportunity to remind ourselves of the scale of its task. As a member of the Committee on Petitions, I cannot but pay tribute to the work of the Ombudsman's office and its contribution to a process that seeks to bring the citizens of our nations closer to European institutions that seem all too remote from them.
Yet, there is one thing that worries me: Mr Papakyriazis' report speaks of, and I quote: ' supporting the institutional balance laid down by the Treaties and, in particular, the correct exercise of the discretionary powers of the Commission, the European Parliament and the Court of Justice' . However, since by definition these discretionary powers need to be exercised acting with complete independence, in other words without any a posteriori control, it is clear that the European institutions and other bodies can never deviate from the rules of fairness and legality that the Member States themselves have put in place, and it is no less evident that Community administration, like any other, has to be flexible. Without this flexibility it will continue to be - or even become so, if it is not already - labyrinthine and doctrinaire.
Along with the rapporteur, we too therefore stress the need to define the Ombudsman's terms of reference clearly and, what is more important, the concept of maladministration, to protect him against any interventionist tendencies. At the end of the day reforms will have to be put through, if that is what it takes, rather than having to make do with the conscience-salving post-facto corrective measures brought by the Ombudsman's action. And let us not forget that, as elected representatives of our respective peoples, it is we who are their best ombudsmen in the context of the Union.
Finally, I should like to draw attention to the fact that, in accordance with Article 13 of this Assembly's decision dated 9 March 1994 defining the Ombudsman's legal status, the Ombudsman's headquarters are in the European Parliament. Now, as the final communiqué of the recent IGC reminded us, that is in Strasbourg. I would therefore not wish for the setting up - to quote from the Ombudsman's report - ' of a small outpost in Brussels' , to be anything more than a practical expedient with no implication of any additional centralizing relocation which could, ultimately, lead to Strasbourg becoming a small outpost of Brussels.
The Scandinavian view is that establishing an Ombudsman to serve the public interest is a good idea. It is particularly important in view of the democratic shortcomings of the EU and the love of bureaucratic, detailed regulations which permeates the Union's authorities. We have voted for the proposal which aims to improve the prospects for the general public to submit a petition. But we have voted against point 4 in the report which states 'that the Ombudsman's role should be to support the institutional balance which is established in the Treaty...'
This conflicts with the very aim of the function of Ombudsman to serve the public interest and to forward their complaints. Furthermore, this is not covered in the relevant sections of the Treaty i.e. in Articles 8d, 138d, and 138e.
On the Larive report (A4-0219/97)
Unfortunately, the plain truth is that many big companies invest enormous amounts of money in showering consumers with gaudy advertisements for products which I did not even know existed. The fact that they were lacking in my life was even less obvious to me.
The fact that advertisements, also known as commercial communication, are to be regulated at EU level is bad for consumers. It would be better if the National States themselves establish regulations on what is acceptable, taking into account any cultural aspects.
I cannot find any mention of the significance of this matter for consumers in the Commission's Green Paper. The aim is clear enough, i.e. rules which will apply for companies, but I think it is important to put the emphasis on the situation of the consumer.
It is important that there are strong consumer organisations or public authorities which are responsible for dealing with complaints and ensuring that the established rules are observed. This is particularly important for 'cross border advertising' which affects consumers. This service is best provided free of charge to the consumer.
Of course it is important for the market to be self regulating but companies do not manage this task themselves, as has been demonstrated by the current situation (otherwise the issue would not have been raised).
There must be especially strong standards governing advertisements aimed at young people and children as they are particularly vulnerable.
. (DA) The Danish Social Democrats today voted for the Larive report, but we are opposed to two points regarding the question of applying the country of origin or destination principle.
In the interests of consumers, the Danish Social Democrats favour a compromise between the two principles, so that a consumer who buys a product in one country on the basis of advertising originating in another should not have to be familiar with the other country's law and trade practices in order to be able to complain about any defects in the product.
We thus support two of the four amendments which have been tabled on the two points referred to.
At the present time, the problem of commercial communication in the European internal market is regrettably very striking evidence of the EU operating as a 'deregulating community' as well as being a vivid illustration of how and under what conditions this is being done. The EU is applying powerful leverage to prise away existing regulatory mechanisms in the Member States but is not replacing them with equivalent mechanisms at the European level.
The report before us blindly succumbs to this deregulatory trend, thereby exposing a key area of human culture and personal development to unbridled commercialization. As Greens we cannot and will not respond to this trend by advocating renationalization, but we certainly can take every opportunity, even before the appearance of the longoverdue European codes of conduct, to insist that steps, however small, be taken to curb this destructive tendency; this can be done by appropriate use of the Commission's right of initiative as well as by prudent application of the subsidiarity principle. It cannot replace European framework directives, but it can help to tide us over the period required for their adoption.
The common internal market of the European Union can coexist with the cultural diversity of its Member States and regions; there is no reason to use it as a steamroller to enforce uniformity. On the contrary, a segmented market with human needs at its core actually requires such diversity and the protection it affords. Only if market development is distorted into an end in itself, if human needs are reduced to nothing more than a market force, does the sort of non-regulation proposed here start to appear rational...
On the Bowe report (A4-0239/97)
With regard to the Commission's communication on biotechnology, our Group believes that a measure of development in this industry of tomorrow should be allowed to go ahead, while keeping a very careful watch to prevent any possible abuses.
Having said that, we believe it is absolutely vital to draw up a rigorous procedure that will allow geneticallyengineered products to be kept under strict scrutiny.
At the time we were having the various debates on genetically-modified organisms, industrialists were repeatedly assuring us that they were quite capable of keeping tight control over their spread. It is for this reason that our Group has supported the insistent demands addressed to the Commission aimed at putting in place very clear rules relating to the responsibility of the various operators.
The BSE affair has shown the dangers to which we can be exposed when research is allowed to have high productivity as its sole focus in agriculture and pointed up the need to provide for a monitoring system that is genuinely independent of the economic and political powers. With this in mind we have supported the proposal for the setting up of a central scientific committee. But care will need to be taken to draw up adequate procedures to avoid a repetition of the problems that occurred in the mad cow disease affair.
In conclusion, our Group stresses the need to preserve the precautionary principle in the interests of protecting consumers and protecting the environment. Biotechnology will never be truly accepted by the citizens of Europe until real guarantees of safety are introduced.
That brings the voting to a close
(The sitting was suspended at 1.10 p.m. and resumed at 3 p.m.)
Telecommunications and competition
The next item is the joint debate on the following reports:
(A4-0215/97) by Mr W.G. van Velzen, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the Commission Green Paper on a numbering policy for telecommunications services in Europe (COM(96)0590 - C4-0658/96), -(A4-0213/97) by Mr Argyros, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the draft communication from the Commission on the application of the competition rules to access agreements in the telecommunications sector (COM(96)0649 - C4-0010/97), -(A4-0240/97) by Mr Herman, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council Directive amending Council Directives 90/387/EEC and 92/44/EEC for the purpose of adaptation to a competitive environment in telecommunications (C4-0306/97-95/0280(COD)).
Mr President, I am speaking both to present my own report on the Green Paper on numbering, and also on the report by Mr Argyros. Having dealt with legislation on the operation of the telecommunications market, interconnection and licensing, we have now moved on to directives and green papers concerned primarily with the interests of consumers - namely the content and operation of the universal service - such as this Green Paper on a numbering policy in the European Union. Clearly, consumers are also bound to reap the benefits of the liberalization of the telecommunications market, in terms of an improved price/quality ratio and a better and more comprehensive service. There is still a long way to go here, as we can see from the fact that new providers are already offering lower prices and better service deals.
What instruments can the consumer use to obtain better quality or prices? Number portability and carrier preselection are important here, since they allow consumers to decide for themselves which operator they wish to use for long-distance calls, which are expensive and therefore where they can make the greatest savings.
Number portability - being able to take your number with you if you move to another operator - is at the top of the list. It is an extremely effective means of obliging operators to do their best to treat their customers well, knowing that it is relatively easy for them to switch to another operator. Let us not forget that in the long run-up to the interconnection directive, Parliament always urged that number portability should be introduced as soon as possible. I am pleased that at its last meeting, the Council came round to Parliament's point of view and itself recommended that number portability should be introduced without delay.
In my report, I propose that countries which have not introduced number portability by 1 January 2000 should be regarded as countries where full competition on the telecommunications market has not yet been achieved, so that the public are regularly made aware that their country is not yet geared up and that consumers are therefore paying too much. Number portability will also eventually have to be introduced for the mobile sector, but I know that there are still some difficulties to be resolved there.
Another important point is carrier selection and carrier preselection. Liberalization is of little benefit to European consumers unless they can choose their long-distance operator. Because we wish to have fair competition throughout the Union, I think that each country should be obliged to provide carrier selection and carrier preselection. I would strongly urge my colleague Mrs Read to withdraw Amendment No 1. It is not in the interest of consumers, and it protects major operators who charge high costs for long-distance calls while at the same time benefiting from their competitive advantages in continental Europe. That is not really what you could call reciprocity.
I also propose establishing a legal basis for number portability and for carrier selection and carrier preselection in a review of the interconnection directive. I hope that Commissioner Bangemann will agree to this.
Another point covered in my report is the development of 'pan-European service numbers' . There is expected to be a boom in services based on these numbers over the next few years, and I have stressed that the development of European numbers also needs to take account of the development of global numbers. I have heard contradictory statements about how much scope there is for special European numbers, and I would like to hear what the Commissioner has to say about developments on a global scale, and what role the European Union ought to play. I certainly believe that Europe should take the lead if global developments take too long, as many fear.
Anyone who looks at Eurosport's special offers page - and I know that both the Commissioners are great sports fans, so they must spend hours doing this - knows that the huge variety of numbers does nothing to promote the development of pan-European services. I also think that consumers should be quite clear about whether they are using freephone numbers or numbers for which they will be charged. In some Member States, the difference is not always clear and consumers are kept on hold for several minutes without knowing whether it is costing them a fortune. You cannot keep making changes to number plans. They alarm people, and anyway they cost both individuals and firms too much money. That is why it would be better to aim for one successful operation in five years' time, rather than making changes every year. I also think it would be going too far to introduce a European country code with the number 3. This needs further study.
My group agrees with the main thrust of the proposals in the Green Paper, and we would like to know what the Commissioners think about our proposals and amendments.
I have one final comment on the report by Mr Argyros. I think that the main point is to clarify the idea of special network access and how it should be interpreted. I should like to hear what the Commissioner thinks about this.
Mr President, ladies and gentlemen, the aim of the Commission's communication is to secure equal competition conditions in the numerous access agreements that will be concluded between existing telecommunications network and services agencies and their new competitors, in light of the forthcoming liberalization of the telecommunications sector from 1 January 1998.
As rapporteur of the report on this Commission communication, I tried with my comments to the Commission and the Council to examine and clarify the essential prerequisites for fair competition which would potentially foster development and technological modernization in the telecommunications sector.
The issues I deal with in my report are as follows:
Firstly, the timetable for liberalization and the essential characteristics of the regulatory framework for telecommunications, in other words clarity, flexibility, and compatibility with the international regulatory framework.
Secondly, technological development and modernization in the sector.
Thirdly, the principles for effective and equal application of the competition rules to facilitate the transition of the sector to a competitive environment, i.e. harmonized rules and a harmonized approach by the national regulatory authorities, and objective criteria when assessing whether there has been a distortion of the competition rules.
Finally, I attempt to examine the world-wide dimension of telecommunications.
More specifically, concerning the timetable and the regulatory framework: liberalization is to take place on 1 January 1998. It is evident that not all the Member States of the European Union will be ready for that deadline. This is already a problem for the application of the competition rules. For that reason, the Commission must consider the ways in which, during this transitional period, it intends to deal with the cross-border issues of distorted competition between liberalized and non-liberalized telecommunications markets. I think it would be beneficial for all the Member States to speed up their efforts to comply with the prerequisites required for liberalization. The regulatory framework of the telecommunications sector comprises numerous directives, each covering its respective aspects. This fragmented regulatory system makes it harder for those involved, who have no clear picture of the legislation in force, and creates an off-putting climate for investment in the sector.
Recalling, then, the need for a clear and flexible legislative framework, I ask for compatibility and consistency between the frameworks regulating interconnections and access agreements. I also think the Commission should establish an overall text defining the legislative framework for telecommunications in a clear and easily perceptible way.
The report's second important issue concerns the significant effect of the rapidity of technological developments. To be competitive in this sector at international level, Europe must adopt up-to-date legislation compatible with recent technological developments, which will allow for the use of new technologies and offer legal protection to interested parties. Wishing to avoid marginalization of the sector by reason of outdated technology, and granted the convergence shown by the sectors of telecommunications, broadcasting and information technology, I consider it necessary to apply the competition rules to the area of digital broadcasting as well.
Telecommunications are a field of economic activity which is traditionally monopolistic, so as to secure the basic services for all citizens. The change from a monopolistic to a competitive environment is a sensitive issue, requiring particular care so far as the application of Community rules of competition is concerned. The transition can only be completed effectively provided the competition rules are established clearly and applied strictly in an equal and harmonized way. That harmonization can be contributed to by the national regulatory authorities, exercising their responsibilities in the context of the rules governing open network provision, in other words the special legislation for the telecommunications sector. Those authorities must be quite independent from the public provision agencies, and must follow a harmonized European approach which fully respects the rules of competition.
The Committee was exercised by the fact that to begin with, the existing official agencies will have competitive advantages until new alternatives become established. To achieve equal conditions in those circumstances, it must be set as a prime obligation for all agencies to provide equal access, and to establish an authoritative position, the Commission must make clear the factors it will be taking into account, follow a more elastic and global approach, and adopt objective criteria.
The last point, but a very important one for Europe's position in the world system, granted the international character of telecommunications and the efforts in progress to open up the markets, is that the Community's framework must be compatible with existing regulations in third countries. Consistency between the two and utilization of Europe's competitive advantages will make it possible for European companies to compete dynamically against their nonCommunity competitors, with positive results for the economy and for Europe's citizens.
Finally, let me thank my colleagues for their cooperation and support.
Mr President, ladies and gentlemen, the task that I have to perform is indeed a very pleasant one, namely to report to the House on the highly favourable progress in a procedure that has been relatively closely monitored by all the partners. I would like here to pay tribute to the Dutch Presidency which has displayed considerable forcefulness, since it has succeeded in persuading the Council to accept solutions that were closer to those advanced by Parliament and the Commission.
I should also like to express my thanks to the Commission, which realized fairly quickly that some of Parliament's amendments were after all excellent, and that also went for its overall policy. Lastly I wish to thank my colleagues, who gave me the confidence to see the negotiations with the Council Presidency through to completion.
Let me tell you briefly what was involved. It was necessary to arrive at a precise definition of leased lines. The point was accepted. It was also necessary to ensure - and that is dealt with in the report that Mr van Velzen spoke about earlier - the portability of numbers because, where competition in the telecommunications industry is concerned, portability of numbers is a vital element. No matter how carefully worded a text, if switching from one telecommunications provider to another were to involve some complex procedure or dialling a long string of numbers, this would clearly discourage competition. That point too was accepted.
Two or three problems continue to preoccupy Parliament, and their solution does not depend entirely on the Commission but also on the Council. What problems am I talking about? First there is the independence of the national regulatory authorities. We know that in some countries authorities like that do exist: they enjoy real independence and real power. That is not the case everywhere. In other countries such authorities are still in their embryonic stages and seem to be like a fig leaf, which is designed to hide what we are not supposed to see: their total impotence in their dealings with the main telecommunications network provider. This point has not yet been resolved. We know that this is not the Commission's fault and that the problem lies with the Council, which has not quite got there yet.
Another problem that concerns us and one that we are becoming increasingly aware of is the question of the fair enforcement of directives. We now have directives that are beginning to form a consistent and coherent whole, but they are far from being enforced uniformly throughout the Community. It would be good therefore to have someone who could cut through the disputes that are bound to arise - indeed, some are beginning to arise already. We have a written undertaking from the Commission which says, and I quote: ' the Commission has undertaken to check that arrangements in the various Member States for the setting up of the universal service do not entail any distortion of competition' . That is a major problem.
The universal service, as we have seen here in Parliament, is an interesting concept, but it does have a certain obvious ideological aroma about it: universal service, public service - there is indeed a danger that it may end up as neither fish, flesh nor fowl. One must therefore beware of distortion of competition taking place under the very clever and somewhat popularity-seeking pretext of spreading the idea of the universal service, disguising the true objective which is better protection for the national territory or the national market. This has happened in some countries, including mine I have to say. We are hopeful that, now that the Commission has given its undertaking, we shall be able to straighten matters out.
I should like to draw your attention to one point over which the Commission has been a little coy: the need to have a European authority. I can understand that the Commission is none to eager at the moment to claim authority for itself because, politically, this would not be an opportune time to do so. This does not alter the fact that one day we will need the intervention of a European authority. One thing that is needed above all else - and that is my one major reproach to the heads of state who met in Amsterdam - is for the powers of the Commission to be strengthened when it comes to negotiations with the outside. The service industries, and that includes telecommunications therefore, are not provided for.
The Treaty of Rome, as we know, stipulated that the Commission should be the main body to handle negotiations with the outside. One might have wished that that were so, not only in the case of goods and capital but also with services. Now, in Amsterdam, we had two or three countries that, for quite illogical and incomprehensible reasons that go against the interests of their own citizens, have refused. They followed France and one or two others that have been dissatisfied with the way the Commission has been defending their interests in certain negotiations. This is a problem that is going to crop up on a regular basis. That said, the result is there for all to see: we have still not had satisfaction on this point.
Finally there is the problem of commitology. This is another question that has not been properly addressed in Amsterdam, but since we have been promised an intergovernmental conference before enlargement, we shall have an opportunity to put that right.
Mr President, ladies and gentlemen, the introduction of number portability is essential for the successful operation of a liberalized telecommunications market, and it should take place simultaneously in all the Member States in order to provide fair competition for businesses on the internal market. Legislation needs to be introduced with care, and markets should be established on a reciprocal basis. The telecommunications sector is a major employer and therefore has much to lose, so the Commission must ensure that the Member States do not delay the simultaneous introduction of number portability for protectionist reasons.
One of the basic objectives of a numbering policy is to promote innovation. Innovation in the telecommunications sector can lead to a better service, greater use of telecommunications services and therefore more jobs. Research and technological development can make a significant contribution here, and investment in research by those involved in the market could help to promote the development of software and hardware which would quickly make a user-friendly numbering plan available for consumers. The introduction of number portability should take account of new technological developments which are leading to the convergence of telecommunications and informatics, and the continuing integration of these various technologies must not be hindered by too much or too little legislation.
My final point concerns legislation on naming on the Internet. The Committee on Research and Technological Development considers that a solution needs to be found to the shortage of naming capacity on the Internet, preferably by the Internet community itself. The imposition of rules from above should be avoided if we are not to hamper the development of this important element of the information society, and our committee wishes the rapporteur, Mr van Velzen, every success.
Mr President, I would like to speak on behalf of the Committee on Legal Affairs and Citizens' Rights to express our opinion on Mr van Velzen's report on the Green Paper dealing with numbering policy in the field of telecommunications services in Europe.
And, firstly, I would like to thank Mr van Velzen for the way in which he has accepted the conclusions of the opinion of the Committee on Legal Affairs and Citizens' Rights - conclusions which were approved by a vote of 10 to 1 in favour - because, for reasons of procedure, he has made them his own by submitting them to this part-session as amendments. On behalf of the Committee on Legal Affairs and Citizens' Rights, therefore, I strongly recommend a vote in favour of the amendments presented by Mr van Velzen.
With regard to the Green Paper and from the legal standpoint - which was the view adopted by the Committee on Legal Affairs and Citizens' Rights - this is undoubtedly a necessary and timely initiative.
Necessary and timely because the internal telecommunications market still has to be set up on a proper basis and is an issue we should address without delay. The report of the Committee on Legal Affairs and Citizens' Rights highlights, from the general standpoint, the simultaneity of legitimate interests to be protected - the interests of the industries involved - but, above all, the interests of consumers and also aspects which are not purely economic: for example, aspects relating to the rapid development of technology, or sociological aspects, such as the degree to which each of us identifies with a particular telephone number, the disruption involved for all users - individuals or companies - when a telephone number has to be changed, since this involves an enormous cost which we have to avoid, hence the need for a measure such as the portability or transportability of numbers to be effective.
Apart from these matters, the Committee on Legal Affairs and Citizens' Rights concentrated on more methodological issues. Firstly, from the legal standpoint, any discrimination in favour of mobile operators or fixed operators is pointless. Secondly, we have to emphasize the fact that a general, systematic approach has to be adopted.
I, as draftswoman of the opinion, have had to summarize nearly a kilo of photocopies of directly relevant texts in order to study this Green Paper - my apologies for quantifying the legal paperwork in this way.
In accordance with the Amsterdam conclusions, we must progress towards clarity and simplification. In this area, therefore, it is an absolute necessity to have a coordinated text and to impart some order to the morass of rules and regulations which apply in this field. And, secondly, a systematic approach to this matter does not require the creation of new regulatory instruments in order to take account of the three aspects of selection, pre-selection and portability. What is needed is for us to make full use of the legal instruments which already exist, namely the voice telephony directive and the interconnection directive.
Mr President, I wish to start with my customary, but nonetheless heartfelt, thanks to the three rapporteurs, Mr Herman, Mr Argyros and Mr van Velzen. Mrs Palacio is quite right about the volume of legislation and documentation surrounding this area. Indeed, I sometimes think the only qualification you need to be a rapporteur in this area is to be a fast reader. Nevertheless, I appreciate how much hard work has gone into these legislative and other texts. It is very good to see both the Commissioners responsible here and I hope they will both have an opportunity to reply in this debate.
I wish to talk particularly about Mr van Velzen's report and his ideas on carrier pre-selection. I have put down an amendment with the support of many colleagues and I hope that, in turn, I can persuade Mr van Velzen to withdraw his plea to me to withdraw and also to support my amendment. I am not asking the Commission to withdraw its proposals about carrier pre-selection. Far from it, although I would ask them why this is inevitably linked with numbering. There might be a good case for having a separate directive on these two issues but I would ask the Commission to carry out a further study on the possible consequences of carrier pre-selection.
It is far from clear what these consequences will be. If it makes it less attractive to invest in competitive networks at local level, if it strengthens the position of existing incumbents, if it detracts from the opportunities for the local consumer who make primarily local calls and favours those who customarily make more long-distance or international calls, it really will not have served our purpose well. All my amendment does is ask the Commission - and it is a logical time to ask when it is thinking about a directive - to look again at what the consequences will be. If my fears and those of its supporters are ill-founded there is no problem. But if there is a case to answer, this is the time to look at it much more carefully and I hope colleagues will support me.
Mr Argyros' report and Mr Herman's comments on regulation raised a question we come back to over and over again, namely whether existing regulatory arrangements are going to be adequate in the newly liberalized telecommunications market. It is difficult because the speed of liberalization has progressed at very different rates in the different Member States. Parliament has consistently asked the Commission - and I know the Commissioner has done some work on this, for which we are grateful - and the Council to come up with proposals for a European regulation. Mr Argyros and I have submitted a joint compromise text which I very much hope will meet with the support of this House.
I have a very minor criticism - although I hesitate even to call it that - of Mr Argyros' report: some of the wording is perhaps over-enthusiastic about liberalization but that is not enough to change the vote. I would just say that some of the old public monopolies had their advantages and it would be disastrous if we ended up with new private monopolies with all the faults of the old public ones and none of the advantages.
Mr President, Commissioners, ladies and gentlemen, I wish to begin by congratulating the three rapporteurs for the excellent and enormous job they have done, and particularly Mr Herman, whose work on this subject is being concluded after a truly brilliant conciliation process.
I wish to dwell for an instant on the issue of portable phone numbers which is a crucial factor in the policy of competition in the telecommunications sector. Technology can do amazing things: it makes it possible to link a mobile message in real time to a user on the move, using the cellular technology which is to be expanded through satellite technology, but anti-competitive and bureaucratic barriers can be created that are extremely resistant to the idea of transfer from one carrier to another.
I endorse the principles set down in the Commission communication as well as the recommendations of the Committee on Economic and Monetary Affairs and Industrial Policy, and I therefore urge the Commission to move rapidly along the course it has set, bearing in mind also the growth in the electronics trade and new services like the Internet.
I wish to draw the attention of honourable Members and the Commissioners to one aspect of portability and harmonization that seems to me to have been forgotten: calling cards and prepaid cards. Based on a comparison with experience in the United States, it seems to me that this call system forms part, in the broad sense, of the issue of portability and the single market, as it is a means that enables the user to make calls any public or private phone, using simple procedures. In Europe, however, we have a plethora of different phone cards, prepaid and credit cards and cards containing a chip, with a scale of charges that can hardly be described as transparent; consequently, we are tempted to use cellular phones, that are much more expensive a technology, even though phoning from a public call box would be much cheaper.
I wonder, and I ask the Commission, whether we ought not to be doing something in this sector, by calling for portability of individual numbers and accounts.
Mr President, on behalf of the Liberal Group, I should like to thank the Commission and the three rapporteurs for their work, which is the subject of our debate today. The European Union plays an important role in terms of competitiveness by removing obstructive legislation and developing incentives, and today's proposals and reports are a step in the right direction here. I am delighted to see that efforts are being made to harmonize various essential conditions in the telecommunications sector. This is a vital move, because differences between the Member States in terms of legislation on number portability, carrier preselection and carrier selection, for example, and in other areas too, have given Europe a very fragmented ICT policy. Number transferability is essential for the smooth operation of the internal market and will in fact promote competition in the telecommunications sector. We all know examples of areas where liberalization is still not working, even in countries where it was introduced ten years ago, and this is why it is so important for all the institutions of the Union to make sure that the fullest possible legislation is ready by 1 January 1998.
I would ask the Commission to check that the Member States are also making an effort to bring their telecommunications legislation into line in the short term. Lengthy transitional periods for certain Member States must be avoided if at all possible. I should like to thank Mr van Velzen for agreeing to Amendment No 8, which contains the proposal I put forward in the Committee on Economic Affairs for number portability to be introduced Europe-wide as soon as possible. It is certainly technically possible, but it all depends on whether the political will is there. Much lip-service was paid to these proposals at the successful conference in Bonn, and I only hope that these words will now be turned into deeds.
Mr President, today we are debating some of the most important aspects of the complete liberalization of telecommunications from 1 January 1998, and also various dramatic side effects of that liberalization, such as its effect on the numbering system. Technological developments in the telecommunications sector and the multitude of factors that influence it make the new problems continually more complex and involved. That tendency is reinforced by the fact that liberalization of the telecommunications sector has been mainly approached on the basis of political and economic criteria, with little attention to scientific, technical, organizational and social aspects and consequences. What has prevailed, is a concept of the complete reversal of the sector's public character; the expansionist penetration of major multinational capital aiming to convert to its own ends the vast profits that are interwoven with the sector's revolutionary development and its definitive role in the context of the world-wide internationalized market. So definitive decisions about the sector were taken mainly at a political level, while dangerous disregard was shown for the role and contribution of relevant international bodies such as the International Telecommunications Association and the European Conference of Post Offices and Telecommunications, in the development of telecommunications and the necessary international cooperation. The problems arising in the area of numbering in light of the pan-European and world-wide structuring of classical telephony, mobile telephony, personal communications and value-added services, in combination with full liberalization of the market and the existence of a multitude of service provision agencies, are likely to assume explosive proportions in the near future. There is also a risk that chaos may be created, or that the market may be completely monopolized by the private giants being created in the sector by mergers and concentrations of large multinational enterprises. All of this, to demonstrate yet again that despite any measures proposed by the rapporteurs or promoted by the Commission in the name of free competition, liberalization of the telecommunications market has nothing to offer the great majority of citizens but will only operate to the detriment of the public service, monopolize the market by major private monopolies, and ultimately raise prices and make thousands of working people redundant. It is the Commission's duty to coordinate its intervention in international bodies so that, to whatever extent may still be possible today, critical problems of coordination and international cooperation can be dealt with after this degree of market liberalization.
Mr President, we are discussing four reports on telecommunications policy and I wish to congratulate all the rapporteurs.
I should however like to pick out the Herman report on the new directive to adapt the sector to a new competition environment, whose final version in codecision will be voted on this week and whose conciliation committee I served on.
I should like to congratulate Mr Herman not only on his report but also on the efficiency with which he conducted the conciliation process on the European Parliament's behalf, enabling the report to be approved in a very short time indeed and showing once again that the codecision approach is a very good method - not only is it democratic but it is also efficient if both parties show good will.
The fact that the new Amsterdam Treaty substantially increased the areas where the European Parliament will be able to take part in codecision is a good guarantee that its interests will be defended with tenacity, but also with efficiency and without loss of valuable time, by the members of the European Parliament.
These report are part of a set of legislation with an eye to the future liberalization of telecommunications services planned for 1 January 1998, although Greece, Ireland, Spain, Portugal and Luxembourg have been allowed derogations for periods that ought to be reduced.
I think that the Commission should pay particular attention to five vital aspects: the advantage of setting out in a single text the legal framework for telecommunications, bearing in mind that the sector's commercial activity should be facilitated, especially that of SMEs; secondly, access in equal conditions to networks and services as one of the main obligations of telecommunications exploiters; thirdly, the need to ensure a universal service so that the liberalization of telecommunications infrastructures and services does not act against consumers; fourthly, to guarantee transparency in the system of prices and the establishment of a fair billing method; fifthly, to guarantee throughout the European Union a competitive environment enabling Community telecommunications companies to compete worldwide, as provided for in the recent WTO agreement on the mutual opening of telecommunications.
In these circumstances, I feel that European citizens and companies should be able to benefit in the future from a telecommunications service with access conditions...
(The President cut off the speaker)
Mr President, it is important that any changes to telecommunications systems are based on the needs of users and that the system is made simple, cheap and reliable. New numbers and systems must be thoroughly evaluated before they are implemented otherwise they could involve substantial practical difficulties for the user and increased costs for society.
I have a question for the Commission. I cannot quite see from the report, - and I am referring primarily to the report by Mr. W.G. van Velzen, - that a common prefix within the EU will automatically result in lower costs and better service. I would be pleased to hear the Commission's comments on this.
There is a risk, that the use of a lot of digits in a telephone number, 9-10 digits for example, will cause difficulty for the user, at least this is the case according to information which I have received from the Swedish Telecommunications authority. It is important that numbers which are used often are kept and that we do not change a system which otherwise perhaps functions well. It is also important to pay sufficient heed to the National Telecommunications authorities and to view the changes taking place at EU level from a global, international perspective as well.
In all other respects we favour the amendment proposals tabled by the Liberal Group. We are simply highlighting the fact that any changes made to the system must be based on the needs of users.
Mr President, competition, or rather competitiveness, or better still, the huge business potential in telecommunications lie at the bottom of what has been agreed in the sector. Now we have this package, made up of apparently technical reports and one on competition rules, which head in the same direction that concerns us and that we have denounced.
Two remarks on the lines of others that we have made and that we wish to make as expressions of a position that goes against the current of privatizing liberalization.
First of all: prices should not be re-balanced in accordance with costs, as is being done, at the cost of higher local rates and connections, clearly to the detriment of small companies, local social services and less well off individuals.
Secondly: universal service obligations, seen as a burden, should not be transformed into a means of financing private companies benefiting, already, from the liberalization of the sector.
Mr President, colleagues, at present the most central and open question in the information society is democracy. Knowledge-intensive enterprises are important and productive, and often operate worldwide. But what of the other aspect - democracy - which we are building here? There cannot be a new society without democracy. The administration of computer networks is also administration of people. We need a comprehensive programme from the Commission to establish democracy in the information society. This is an important issue, and not merely an economic one.
Democracy means control, but it also means spontaneous participation by all members of the public, for example in electronic dialogue. Mr van Velzen also says in his report that the establishment of a European forum to discuss Internet issues should be supported. He says that E-mail addresses must be allocated in a fair and nondiscriminatory way to all - that is correct. But the fair allocation of E-mail addresses will not eliminate the problem of democracy in relation to computer networks. The scope for both the user and the producer to use services in the information society depend on the availability of modern hardware and general infrastructure, the level of education and financial resources. The costly investment involved, which is almost entirely to be borne privately, readily becomes concentrated in densely populated areas and, even there, among the affluent. This adds to the marginalization of population groups and regions that are already suffering from a lack of communications resources.
Now is the right time to develop telecommunications from the democratic angle. As a result, we shall develop society as a whole, and not only networks. As far as the technology is concerned, opting for broadband information networks should also be seen as leading to broad social participation without economic or cultural obstacles.
In Finland the number issue has been resolved. Changing operators does not present any problems, and is part of the everyday routine. Competition is completely open. We lead the world as Internet users. Our country is remote, but we still are not making any progress towards attaining democracy in the new networks, and we need it. I am glad to see that those in the front row understand what we are talking about here. Thank you, I am expecting a lot of you.
Mr President, I should like to comment on the reports by Mr van Velzen and by my friend Mr Herman. Mr Argyros' report will be dealt with by my colleague Karel van Miert. I wish to thank Mr van Velzen for what was truly, as always, a very informed report. The line of argument he set out, as well as the amendments, point in the same direction as the responses we have been receiving to the Green Paper, and this is also the direction in which the Commission wishes to proceed.
One thing is perfectly clear: in both of the areas covered here today, in other words number portability and more especially carrier preselection, we are intervening directly in the competitive system for the benefit of the subscriber. Let me emphasize once more, partly in answer to the statements made by Mr Theonas, who evoked that old Marxist spectre of a Jurassic Park in which private monopolies trample everything underfoot, leaving not the tiniest plant for the subscriber, that we really ought to face the facts. Political arguments are a fine thing, to be sure, but a close look at the facts will reveal that in the Member States where competition has been introduced, a few grand old companies have naturally survived, although their survival is due to their having been public monopolies for many years. The situation of the consumer, however, has improved considerably. That perhaps explains the enthusiasm which overcomes Mr Argyros whenever he thinks about liberalization and that certain lack of enthusiasm we see in Mrs Read, because anyone still entangled in the thicket of public monopolies will yearn for things to change. If Mr Theonas does not believe that, he need only look at the countries where deregulation has taken place; in those countries, besides the quality and universal-service guarantee offered by an efficient telephone network, subscribers have telephone charges which are sometimes only half or one-third as high as in the countries where public monopolies still operate.
Let us take Greece as an example. Greece is the country with the highest telephone charges. The Commission fails to see any advantage to the consumer in that state of affairs. That is why we are in favour of carrier preselection. Which brings me to what Mrs Read said. I have always agreed with her views on telecommunications in the past, because she normally approaches these matters with a very open mind and takes the right position from the consumer's point of view. But when it comes to carrier preselection, I believe she is too strongly influenced by the situation in her own country.
Fair enough; everyone is used to the system he or she knows from home, and sometimes we consider it better than any other. In this case, however, 14 Member States agree with us that carrier preselection is very important for competition and for the consumer, especially, of course, because it reduces telephone charges. There is no carrier preselection in the United Kingdom. Although it is possible to select a local operator freely, that operator has fixed contracts with long-distance operators, so that anyone choosing a local carrier is practically surrendering all further freedom of choice to the local carrier. Our first point is that this is not good for the consumer, and our second point, which would be conceded by anyone who studies these systems and was also mentioned by Mr van Velzen, is that authorizing one country to operate a different system to the other 14 countries would distort competition in a way that we ought not to condone. That is why we cannot support Mrs Read's amendment. Of course we can always prepare a study, and we are naturally engaged in constant reflection on these matters, but I consider it wrong to make the timetable dependent on the completion of such processes. We want to make rapid progress, which is why we have reconsidered the timescale and have opted for 1 January 2000. That ties in with what Mr van Velzen has been saying.
The legal basis, at least for call-by-call carrier selection, already exists in the Directive on interconnection in telecommunications, and we shall naturally create a legal basis for carrier preselection, presumably in an addition to the Directive on interconnection, which would be a tidy solution. Similar remarks may be made about portability of numbers, for it is perfectly clear that the right of subscribers to keep an existing telephone number removes a major obstacle to the exercise of their freedom to change telephone companies for whatever reasons.
Here too, we should like to proceed more swiftly, and I hope that the European Parliament can support this approach. Such support, indeed, is expressed in Amendment 8, so we are certainly very willing to endorse that amendment. At the same time, I can perhaps refer to the amendments to Article 6 that we do not wish to endorse. We do not consider it necessary to create a legal basis for call-by-call selection. I have already said something about Amendment 1, while Amendment 10, concerning Gibraltar, was not mentioned during the discussion. Nevertheless, I should like to say that it was better to refer to Gibraltar. Had there been no reference to Gibraltar, that could have given rise to political speculation. It was a purely technical consideration. Our reference to Gibraltar has no political undertones whatsoever.
And so to my remarks on European telephone numbering. We have jointly received a shortlist for Europe from the ITU. That is now being tried out, and I hope these experiments will produce some useful findings. We shall take it from there.
Before I finish, let me deal quickly with the Herman report. May I congratulate the rapporteur both in my official capacity and on a personal level; the fact that the President of the Council has appeared at this very moment naturally underlines the significance of my congratulations. The parliamentary delegation, comprising Vice-President Verde I Aldea, Mr von Wogau and, as I said, Mr Herman as the rapporteur, undoubtedly performed quite outstanding work. After all, we have managed to formulate clear provisions here for the Member States, going beyond what the Council of Ministers wanted. Therein lies the importance of the parliamentary delegation and its efforts, which have ensured that independent regulatory authorities will monitor the technical basis as it develops within the market and will ensure that a minimum range of services is available everywhere and, above all, that fair competition can prevail. Needless to say, I willingly admit to Mr Herman that we had hoped to achieve more, and I can tell you that we will achieve more. Before that can happen, however, we need the goodwill of the Member States. They are starting out on a learning process, and we shall probably have to await the completion of that process before they shift their ground and develop greater European solidarity and coordination. That is the only reason. Otherwise we should already have proposed an independent European regulatory authority. Let me say to the President of the Council who is with us in this Chamber that if he promises to deliver such an authority, the Commission will immediately submit a proposal to that effect. We shall not be the dog in the manger.
Finally - and I apologize for not having said this yet - let me mention the opinion of the Committee on Legal Affairs and Citizens' Rights. Of course, Mrs Palacio, you are absolutely right; we do have a motley jumble of provisions. We can only change that when we come up with European provisions. At the moment we are operating with directives. But we are reflecting on how we can make this jumble of rules more transparent. We have to do that in any case, since convergence compels us to prepare a completely new set of provisions. There is one problem I should mention in connection with telephone services, namely that if it becomes possible in future to make the same quality of telephone call via the Internet at 5 % to 10 % of today's costs, we can forget all of this, because nobody will then use the lines and infrastructure of the old telephone companies; all operators will be using new infrastructures and new services. If that day comes, we must be properly prepared to cope with it. By that time it is to be hoped that there will only be European rules, and the jumble to which you and Mrs Read have referred will be a thing of the past. In the meantime we continue to march through this jungle. As I said, we have left Jurassic Park behind, although some stragglers are still there, and we are now moving, so to speak, into the savanna and can see a light on the horizon. I hope that light represents a good system which will benefit telephone subscribers.
Mr President, as some of you will have noticed, over the recent years Martin Bangemann and I have appeared together here before Parliament, appeared together before the Council of Ministers, and we have tried to speed up the introduction of a coherent and carefully constructed policy by pursuing the aims that Martin Bangemann has just outlined for you, which are designed not only to enable the European Union to make up some of the ground it has lost in this area, but also to formulate a policy that would favour the users - whether corporate or private - and to try by these means to strengthen our competitive position. Now we are close to achieving our goal, I mean from the legislation point of view. But it is only the beginning, or the end of the beginning, if I may put it that way, and the early stages of the implementation of a competition policy and a competition regime across the entire European Union, even if in some of the Member States there will be some slight delay.
For my part I should like to concentrate my reflections on the report by Mr Argyros - whom I warmly congratulate on the quality of his work - by analysing a communication from the Commission which clarifies, which seeks to show how we intend to apply the rules on competition in this area. There are two parts to this: the directives based on Article 90, on the one hand, and the second part, which is being handled by Martin Bangemann, based on Article 100A, on the other. At this point I need to explain first of all how we are proposing to go about implementing the rules on competition, on the ground so to speak.
The reason why we drafted this communication is threefold. Firstly, we wanted to offer greater security to operators in the market and to tell them, in advance, how we were proposing to apply the rules of the game and, by doing this, guarantee the necessary transparency. In other words, this was an exercise in transparency on the part of the Commission.
Next, - and some of you have quite rightly raised this problem - we are trying to draw a clear dividing line between the work done by Martin Bangemann and his departments, based on Article 100 A, and whatever is covered, in particular the ONP, by other directives based on Article 90. That is where we need to be as clear-cut as possible because - and I fully agree with some of the comments that have been made - that is where we have a whole series of texts that have been drafted, developed, argued over and decided in recent years, and I have a feeling that some people are beginning to lose sight of the overall picture. So it is also an attempt on our part to bring matters into focus.
Lastly, we are witnessing a period of extraordinary growth, not just in the telecommunications sector but also in the multimedia sector. We are seeing a convergence of activities and of sectors and, there too, there is a need for us to explain how we intend to implement the rules of competition.
I should now like to say a few words about the report itself. First of all, I am delighted with the overall positive tone of the report as regards the Commission's initiative. The rapporteur and the Committee on Economic and Monetary Affairs and Industrial Relations have of course posed a number of questions - and quite rightly so - and they deserve my putting a few minutes aside to answer them. But may I say first of all - in relation to the new recital A inserted in Parliament's text and referring to digital broadcasting - that this document, by that I mean our communication, is not the most appropriate text in which to tackle this question. I agree with the substance, I understand your concern, and as you well know, when it comes to dealing with concrete cases, it is very much a problem that concerns us too. There have in fact been a few decisions - the case of MSG some years ago in Germany, for example - where as a matter of fact that has played a crucial role. So, the reason why we disagree on the substance has nothing to do with my arguing against keeping this addition to the text.
You have also made reference - and again quite rightly so - to the rather difficult period we are currently going through. As of now, we still do not have full competition: this will happen from next year and, meanwhile, most of the Member States still have monopolies in the area of voice telephony, in particular. It is true, and you have rightly put your finger on a difficulty that occasionally obliges us to intervene in certain Member States, even though there are those who feel that it would be far better for these difficulties to be resolved at national level.
Let me take the case of the tariffs in Germany. Under normal circumstances this type of problem should be capable of being resolved internally by the Member State in question, but right now that is still not the case. Consequently, following a whole series of complaints, we were forced to intervene - and indeed we are still doing so - because in our view the tariffs proposed by 'Deutsche Telekom' in Germany, especially their interconnection tariffs, are too high. They are going to have to be reduced. There is therefore a conflict and we are continuing to deal with this problem while waiting for tomorrow when, hopefully, this kind of problem can be resolved at national level.
I could of course quote you numerous other examples, but the one I have given you will suffice to explain to you how, for the time being, we are coping with these problems. I take note of your concern but at the same time I think I can say that we are in fact trying to deal with it in the appropriate manner. Moreover, as you know, some weeks ago now Martin Bangemann and I published a status report, for want of a better term, on how the implementation of a whole series of directives was coming along in the various Member States, and we found that in the great majority of them everything was going forward as agreed - some, like the Netherlands, for example, were even ahead of target. Others will need to do some catching up. That is the case with Italy, but Italy it seems to me is in the process of doing just that. Also, a few days ago I received copies of Belgian Royal Decrees implementing the legislation.
So, as you can see, things are moving along and that is exactly what we are trying to achieve. And I can tell you moreover that we have - Martin Bangemann's departments and mine - set up a joint group to monitor, from morning till night, so to speak, what is happening and, if we find that something is going wrong or veering off track, we can step in immediately and as quickly as possible.
Other questions raised in your report, Mr Argyros, fall more directly within the responsibility of my colleague Mr Bangemann, especially where the consolidation of different sets of rules is concerned; he has already replied on those. Things are changing so fast that very soon we are going to have to readjust some aspects of the policy, which should not prevent us I feel from making an effort in the coming months. But, for the time being, our priority must clearly be to implement on the ground whatever legislation has already been agreed together with Parliament and with the Council of Ministers.
I am just finishing. There are of course other questions, but I am sure these can be discussed between us directly and bilaterally, if you so wish. Winding up, I should like to say that having received your observations and having received dozens of observations from others on the subject of this communication, on behalf of operators, on behalf of the authorities, etc., we shall be in a position this autumn to publish the final version of it. You can see that we are in any event anxious to complete this business before the end of the year, thereby providing for better security and better transparency. Anyway, let me thank you once again, from the bottom of my heart, thank you very much for your report and for the support in it for the Commission's policy.
Mr President, I want to say something about Amendment No 10. Mr Bangemann, I did not use my speaking time to talk about this amendment precisely because I find that bilateral disputes between Member States should not take up the time of a rapporteur speaking on behalf of the Committee on Legal Affairs and Citizens' Rights.
Having said that, you say that you have included Gibraltar in this list because you thought that it was technically better to do so. Well, this seems to me to display a very curious understanding of technical measures, for what we are talking about here is a non-exhaustive list of codes of the Member States. There is something wrong with technical measures, at least from a legal standpoint, when one takes, among five examples, the example of Gibraltar and when one accords it the status of a country.
Mr Bangemann, I do not agree at all with your referring to this business as a technical measure. The intention is political, purely and simply political.
Mr President, even speaking for ten minutes, as I did, I admit, instead of the five minutes allocated to me, there was not enough time to answer all the questions! That is the difficulty. Three reports were examined together and generated a great many questions. I believe that these questions do deserve an answer, but for that you need time.
Madam, I made it clear what our intention was. I repeated it and that is how things are. If you consider that that is not how they are, I cannot understand why you are protesting against our intention. My statement is clear. Now, with your protest, you have created a situation that is unclear, but that is your responsibility.
Mr President, I thank the Commissioner for his explanation. I would like to dwell on the subject of digital broadcasting. The only reason I included it in my repot is that when the report was presented to the Committee on Economic and Monetary Affairs and Industrial Policy, I specifically asked the representatives of the Directorate-General, of which Mr Van Miert is in charge, whether they intended to give separate consideration to the subject of digital broadcasting, and they answered me clearly that they did not. I therefore considered myself obliged to include it in my report today. However, I am pleased that the Commissioner has assured us that it will in fact be given special attention.
Mr President, I thank Commissioner Bangemann for doing me the honour of referring to what I said. However, I should like to note the following. Everyone is entitled to use both ideological and political arguments to establish his position. However, those positions should be related to the facts. I would like to point out to the Commissioner that I am in a position to know that Greece does not have the highest telecommunications charges in Europe. If he thinks that is so, I ask him to put before us a table comparing the prices in the European Union's Member States, from which he would see that Greece's charges are among the lowest in Europe.
Mr President, I shall give the honourable Member that list, and he will see that the real situation does not accord with the assumptions on which his speech was based.
Commissioner, please send it to us too. The subject is of great interest to us.
The debate is closed.
The vote on the three reports will be taken tomorrow at 12 noon.
Maximum speed of tractors
The next item is the debate on the recommendation for second reading (A4-0218/97) by Mrs Hautala, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy on the common position adopted by the Council with a view to the adoption of a European Parliament and Council Directive amending Council Directives 74/150/EEC, 74/151/EEC, 74/152/EEC, 74/346/EEC, 74/347/EEC, 75/321/EEC, 75/322/EEC, 76/432/EEC, 76/763/EEC, 77/311/EEC, 77/537/EEC, 78/764/EEC, 78/933/EEC, 79/532/EEC, 79/533/EEC, 80/720/EEC, 86/297/EEC, 86/415/EEC and 89/173/EEC relating to the maximum design speed of wheeled agricultural or forestry tractors (C4-0150/97-96/0129(COD)).
Mr President, in my youth I studied agriculture at university, and had the option of taking a tractor driver's licence. But unfortunately I did not seize the opportunity to do so. If I had known that one day I would be reporting to the European Parliament on regulations concerning the maximum speed of tractors, I should certainly not have let the chance slip.
In the EU, type approval currently exists for tractors with a maximum speed of 30 kilometres per hour. We are talking about their design speed here: the speed they are capable of doing rather than permitted driving speeds or speed limits. But as technology has progressed, manufacturers have also placed on the market more powerful tractors, which can travel at 40 km/hr. It is now intended that new type approval provisions should be adopted, to enable tractors with a design speed of 40 km/hr to obtain EU-wide type approval. This is very important to manufacturers, as it will allow their tractors to circulate freely on the internal market. This does not in itself have anything to do with increasing the length of the procession of tractors when farmers hold demonstrations: it really is mainly a matter of a reform required by tractor manufacturers.
At first reading, Parliament was of course very much in favour of this idea, although it insisted that at the same time various aspects of driving safety should be investigated. It takes no more than common sense to realize that if bigger tractors come onto the roads, more will need to be done to ensure road safety. We raised such questions as the possibility of seat-belts. Attention also needs to be devoted to driving lights. Parliament also asked for attention to be directed to the exhaust emissions of these new faster machines. The third point which Parliament wanted clarified was the possibility of regular inspections.
In my view, the response of the Commission and Council to Parliament's demands was very correct. Now, in this common position, it has been noted that we wish to draw attention to the exhaust emissions of more powerful tractors. It has also been noted that attention should be devoted to driving safety.
It was not possible to concede Parliament's third demand, that an amendment be introduced concerning inspections. The reason was that there is no legal basis. As rapporteur, I can perfectly accept that we should not concern ourselves with inspections here, and I strongly recommend that Parliament approve this common position at second reading.
When Parliament debated this matter the first time, it become clear that provision also needed to be made for type approval for tractors with maximum design speeds in excess of 40 km/hr, as these are already beginning to appear on the market. The Council has resolved the issue very skilfully by stating that it will tackle the question as soon as the 40 km/hr proposal has been adopted, so that in my opinion Parliament's wishes and demands have also been taken into account in this respect. I can only advocate that this recommendation be approved and that the measure enter into force as soon as possible.
In some Member States, there was clearly a certain fear that, yet again, Brussels was about to issue inconvenient technical regulations to farmers, who are in quite enough difficulty already. But I can reassure all farmers that the matter in hand here concerns the specifications of new, future tractors, and that we are not sitting here in Brussels dreaming up yet more new proposals just to try their patience. Everyone can breathe a sigh of relief and I hope we can then bring this proposal into force at the earliest possible date.
Mr President, it was well worth the effort, if only to come and agree with Mr Bangemann - which is a rare occurrence for myself in this Parliament, but I do so very happily on this occasion - and to congratulate the rapporteur.
This is an example of how the European Union does need to take a considered look at the advances in equipment. A good case already exists for claiming that some of the machinery involved could well cope with higher speeds than are proposed in this directive. But before we approve those higher speeds, we need to understand what the full implications are: it would be inappropriate for us simply to assume that everything will be fine.
I think that the rapporteur has very successfully acknowledged this point by saying: ' Let us make the decision now that we are confident we have thought it through in terms of safety, in terms of increasing efficiency and everything else; but let us leave it to separate and thorough studies; let us flag up that a case exists for going for higher speeds; but let us do so in a considered way before we actually make the final decision, as that would be irreversible' . I cannot but say that I wish this thorough approach had been used on all previous issues.
Mr President, may I begin by expressing my very sincere thanks to the rapporteur. She said everything that had to be said on the substantive issue. We have reached a rapid solution which partly covers the present situation by extending the framework to tractors with a maximum design speed of up to 40 kph. On the outstanding technical questions we shall prepare and table a proposal.
I was quite relieved to begin with when I saw that my friend Mr Barton was not here. When he arrived I was alarmed, because I thought he would demand the same as he demanded for motorcycles, namely no speed limits, no power limits and no exhaust and noise restrictions. But I see he has learned from experience. And once we have tabled the full proposals for tractors, we can deal with motorcycles again. That might well be an interesting development, for I see that Mr Barton's thought processes have also been developing.
I confess, I never learned to do such calculations, which are related to bargaining in an area close to me. I did not know that my friend Mr Bangemann too, who has great experience and has learned much from many, has also learned how to do such calculations. I will note it for the future, since it shows some originality.
The debate is closed.
The vote on the recommendation for second reading by Mrs Hautala will be taken tomorrow at 12 noon.
Supplementary and amending budget No 1/97
The next item is the joint debate on the following two reports:
(A4-0232/97) by Mr Brinkhorst and Mr Fabra Valles, on behalf of the Committee on Budgets, on draft supplementary and amending budget No 1/97 (SEC(97)750-9210/97 - C4-0299/97), -(A4-0247/97) by Mr Tillich, on behalf of the Committee on Budgets, on the ad-hoc procedure for agricultural expenditure.
Mr President, on the question of the draft supplementary and amending budget for 1997, we have made considerable progress. The Commission at first was somewhat reluctant to accept that part of the staff would be found by redeployment in the course of 1998. However, we have now found a reasonable compromise. There is the positive fact that the Temporary Committee of Inquiry into BSE can start work quite rapidly, because this is a high priority for the Community. Thirty-five staff to begin with is quite useful. I hope we shall see the first results of this by the end of this year, and in 1998 there should be redeployment.
My question to the Commission is: when can you really start work on this? When we see the staff going to Dublin it would be partly as a temporary placing before the final Veterinary Agency is created. I hope that the Commission will soon withdraw, as promised, the proposal for Grange and adapt it to all the other agencies.
The main point of our debate today is on the report by Mr Tillich on the ad hoc procedure. Firstly, I wish to compliment the rapporteur for 1998, Mr Tillich, because that is a very important new development. We started with the issue of agriculture some time ago, and gradually we are getting value for money. Last year when, for the very first time, we reviewed estimates by the Commission, this was only true in a very minor way. However, this year the cooperation between the Committee on Agriculture and Rural Development and the Committee on Budgets has been very positive. Moreover, this year the Commission has itself readjusted the estimates so that we will have ECU 329m for the first time put in a special reserve. It is important that Parliament put it in reserve, because this will mean that the Member States do not have to start paying the money right away. That is an important element in the criteria for Maastricht and the arrival in 1999 of the Euro.
As a result of the decision by the Agricultural Council towards the end of June, the budget, as put forward by the Commission, will be exceeded by ECU 1.4bn and we often talk about less money than that in this House. There is an overshoot of ECU 1.4bn because the proposal by the Commission to readjust cereal prices was not accepted by the Council.
From the point of view of the Committee on Budgets, we should return to the preliminary draft budget. Mr Tillich's proposal to readjust the budget by a proportionate redistribution of the last three years so that we actually return to the original preliminary draft by the Commission is very welcome. Perhaps this is a better solution than a linear cut, and here we are quite happy to follow the lead of the Committee on Agriculture, although we cannot accept under any circumstances its solution which involves creative accounting by carrying over the payments for oilseeds to 1998. Unfortunately, I have to disagree with the rapporteur on the agricultural budget, who said that this was the solution for last year. In fact, it was not the solution for last year: perhaps it was the intention, but it was not realized. Creative accounting, as the President-in-Office of the Council said during our trialogue, is the last thing we want.
This means that the budget for 1998 has to be readjusted in the field of agriculture, and it must finally be to the detriment of those products which have been underspending most over the last period. All this shows that the ad hoc procedure - although in a formal sense still under the category of compulsory expenditure - is finally working. It has a real impact now and it also has a real impact both on the behaviour of the Committee on Budgets and on the Committee on Agriculture. Both of us are now working much more closely together. I look forward to the rectifying letter from the Commission. I see also, apart from the Commissioner, a holder of the Legion of Honour, and I would like to congratulate him most heartily - even on 15 July. That situation will be beneficial perhaps also for the speed with which the rectifying letter is coming.
Mr President, I believe we all still recall perfectly that the most significant point regarding 1997 budgets, vis-à-vis the other institutions, was the matter of zero growth in staff levels.
In actual fact, the only institution fully to comply with this objective was the Court of Auditors. Therefore, it is logical that it should have been the Court of Auditors which experienced the greatest problems when carrying out the work entrusted to it. So, although budgetary austerity is indeed an important point, no less important is the fact that we should also take good financial management into account and, above all, cost-effectiveness. What use to us are institutions which cost little, which we do not allow to grow, if, ultimately, they are not as effective as we anticipated?
The Court of Auditors, therefore, was asked to conduct an overall study of what its needs were - according to that study, which it submitted to us, it needed 107 new posts.
Admittedly, such a figure is difficult for those responsible for the budget to accept. It is, however, obvious that the Court of Auditors is, in fact, experiencing a shortfall in numbers of auditors. This is in addition to the increase in the radius of action of controls on the part of the Court of Auditors and the increase in the volume of work. Let us take into account the extra work they have with regard to agencies and the increase in statements of assurance. At this point, I would also like to include some further information for those present: purely as regards multilingualism, an institution such as the Court of Auditors requires a 25 % increase in staff.
We therefore concluded that, between what the Court of Auditors was asking for and what we felt it was possible to grant it, the increase amounted to 48 people. After contact with Mr Tomlinson - responsible for the 1998 budget - we came to the conclusion that, on the basis of the supplementary and amending budget which we are presenting at the moment, we could, in 1997, award 23 posts; the other 25 could be included in Mr Tomlinson's preliminary draft. Thanks to the actions of council, which has already granted 5 posts, the 23 I was speaking of for 1997 will, in fact, be 18. The reason for bringing forward the allocation of posts to 1997, by means of this SAB, is justified, firstly, by the training period such staff needs before being 100 % operational and, secondly, by the margin we had available on account of the favourable exchange rate which has applied to date since the budget was drawn up. I am referring to the exchange rate between the ecu and the Belgian franc.
Furthermore, these 18 new posts which would be granted at this time (I repeat: 18 plus 5 granted by council equals 23) would break down as follows: as regards auditing: there would be one A3, twelve A7s and three C5s; in terms of administrative staff, there would be two posts: one A7 and one C5. We should be grateful that this increase in staff numbers will not give rise to a need for more office space, or, at least, we shan't have to discuss buildings, something this House does not really enjoy discussing.
And so that is all - I am convinced that this increase in numbers of Court of Auditors staff will only enhance the rigour we are accustomed to seeing on the part of that institution and improve, if that were possible, its long-standing cooperative attitude towards Parliament.
Mr President, ladies and gentlemen, the ad hoc procedure was used for the first time in the 1995 budget procedure. The tabled report, along with this Thursday's vote, is intended to provide the delegation of the European Parliament with a negotiating mandate. The ad hoc procedure and the negotiations on compulsory expenditure conducted between Parliament and the Council with a view to reaching an agreement on amendments to the Commission's preliminary draft budget mark the start of the budget procedure every year. The spectators in the gallery, as well as many a Member of the House, may well regard this as something of a technical and intellectual exercise, but it is a highly political transaction, a process of negotiation with the Council and the Commission.
The procedure lays down that the European Parliament, the Council and the Commission, at the request of Parliament and the Council or of the Council alone, will agree to initiate the budget procedure. That was done formally on 26 June in the trialogue framework. In derogation of the agreed procedure, the Council and the European Parliament jointly decided not to complete the ad hoc procedure before the first reading of the Council's draft budget so as to give the Commission the opportunity to obtain more knowledge of the state of the market, on the basis of which it may submit a more realistic draft budget for 1998 this autumn by means of a Letter of Amendment. Both the Council and the European Parliament must then approve the proposal. For the first time this offers us a genuine prospect of having an annual budget that is more closely in tune with the real situation; this accords with our earlier decisions on budgetary discipline and better implementation of the budget.
In the tabled report your rapporteur addresses the hitherto unresolved problem of expenditure classification. The Commission has taken the first step in this direction, albeit half-heartedly. It has drawn up a list of all the expenditure regarded by the European Parliament as falling into the non-compulsory category. It has not, however, taken the decisive step of actually classifying the listed items as non-compulsory expenditure.
In the report your rapporteur also proposes the creation of a special reserve for market uncertainties to which the Member States would only have to contribute if and when the money was required. The reserve would not affect the overall volume of the agricultural budget. At the present time we have similar practices in the domains of humanitarian aid and currency reserves. In addition, your rapporteur proposes negotiations with the Council and the Commission on the following key issues: first of all, adherence to the Commission's preliminary budget and hence compliance with the principle of 0.45 % growth in the agricultural budget; secondly, no linear cuts in the agricultural budget headings but rather a specific cut on the basis of unused allocations in years 1994 and 1995, as Mr Brinkhorst has already mentioned, with a view to returning to the Commission's original preliminary draft.
Unfortunately, the Council of Agriculture Ministers failed to reach a decision at its mid-April meeting. Accordingly, the Council now has until the second reading to find a solution to an actual overshoot of ECU 1.4bn. We naturally agree with the Presidency's proposal that this should be done without recourse to creative accounting. The parliamentary proposal before us guarantees budgetary neutrality and thereby strengthens the negotiating position of Parliament.
I should like to express my special thanks to the members of the Committee on Agriculture and Rural Development for their close cooperation in this ad hoc procedure and particularly for the pragmatic approach of your draftsman, Mr Mulder. To the Commission, and particularly to the senior representatives of Directorate-General XX, let me say that you will shortly have to decide who your partners are - the Council or the European Parliament. We have discussed joint solutions with you too, but when you quite suddenly discover mistakes in specific cuts, please remember that they relate to your calculations for the preliminary draft budget too. What two grade-A officials can do here, 600 grade-A officials in the Commission are unable to manage!
One more word on the arrangements concerning international fisheries agreements. At the trialogue it was the Commissioner himself who confirmed the principle that no payments due under these agreements can be made until Parliament has delivered its opinion. That was agreed at the trialogue, so it is now inappropriate to criticize this practice, as some representatives of your institution have been doing.
I ask the House to approve the report as tabled, thereby giving the delegation of the European Parliament a mandate to negotiate a fair and balanced budget for 1998.
Mr President, the Committee on Agriculture began discussing this preliminary draft budget as soon as it was published. We were very pleased with the successful cooperation which we experienced with the Committee on Budgets, and particularly with the rapporteurs. What were the main conclusions that we reached? Firstly, that we support the Commission's proposal to increase the budget by 0.45 %. We also reaffirmed our support for the view expressed on many occasions in the House that there should be no cuts in agricultural premiums, which was therefore not merely a decision by the Council of Ministers, but also the decision of the House itself. How is this ECU 1.4 billion to be found? Certainly not through creative accounting. We have simply taken over last year's proposal - never in fact put into practice - to defer the payment of premiums for oil seed. The Committee on Budgets accepted the first two points, but not the last, which we very much regret. We cannot see why something that was regarded as possible last year, though never applied, is now not possible this year, and particularly not in special cases. The Committee on Agriculture rejects the idea of reserves, and we are in good company here, if I understood Mr Brinkhorst correctly, because it seems that the Council shares our view. He referred to the Council several times, and I think he said that the Council too was against the idea.
The committee as a whole put forward a number of amendments which all had a neutral effect on the budget. A total increase of one million on a budget of ECU 41 billion is hardly excessive, I believe, and we therefore feel that the Committee on Budgets does not have the right to change many of the Committee on Agriculture's technical priorities. We shall be looking at this again in the plenary, and we also look forward to examining the amending letter from the Commission later in the year.
Mr President, at the European Parliament's request, budget heading B7-800 was subdivided into two: the new heading B7-8000 'International fisheries agreements' and the new heading B7-8001 'Contributions to international organizations' . This new accounting approach makes for a clearer reading of the expenditure relating to the fisheries sector.
Within the framework of the ad hoc procedure, an initial report on the implementation of the Joint Declaration on improving feedback from the budget authority on the fisheries agreements of 12 December 1996 was forwarded to the Committee on Budgets. It can only be confirmed in the same terms at this stage of the procedure. As regards showing the appropriations in the 1998 draft budget, the Commission has followed the distribution proposed in point 1A of the Joint Declaration to the letter. The Commission had in fact proposed entering the amounts relating to the international agreements coming into force at the start of the 1998 financial year under heading B7-8000 and to put into reserves the amount necessary to cover agreements due for renewal and any new agreements that may be signed.
The Committee on Fisheries is of the opinion that the sums relating to agreements already concluded and that Parliament has yet to approve could also be placed in the reserves. The recent agreements concluded with Senegal and Guinea Bissau do therefore need to be taken into account. The sums set aside in reserve will need to be continually adjusted throughout the budget procedure depending on the outcome of other negotiations and Parliament's reports on them.
In conclusion, there are clearly no differences between the Committee on Fisheries and the Committee on Budgets in the context of the ad hoc procedure. I would simply like to stress the importance of international agreements, both for the European fishing fleet and for the third countries which are, most of them at any rate, bound to the European Union by ACP agreements. A good international fisheries agreement is an arrangement that helps at one and the same time save jobs both afloat and in coastal regions and also helps promote effective management of fish stocks in third countries. For example, under the fisheries agreement with Senegal, which we looked at this morning, we have emphasized the benefits of devoting - as the government of Senegal has decided to do - a part of the European Union's financial contribution to the non-industrial inshore fishing sector, especially in the area of training.
Mr President, ladies and gentlemen, let me begin by commenting on the draft supplementary and amending budget No 1 which Mr Brinkhorst and Mr Fabra Vallés have explained to us.
I wish to emphasize quite clearly at this point that the decision which the Committee on Budgets has proposed to the House represents a new departure in staffing policy. And it assumes even greater importance because it is intended as a benchmark for the development of Community staffing policy in the coming weeks and months.
The Commission had initially requested almost 160 posts in order to deal with the BSE problem, a new Community priority. We now have 35 new posts and have also linked this allocation to an internal restructuring, for the equal numbers of C and A posts suggest that something is rotten in the state of the Community.
If, as we have now proposed, expenditure on grade-C posts is reduced by the amount required for an increase in the number of grade-A posts, that will effectively demonstrate that the lid has been firmly screwed down, and it will remain screwed down in 1999 too. It will be necessary to undertake the new tasks that will be put before us here tomorrow, when the major report on Agenda 2000 is presented, by reallocating tasks and reordering priorities, and hence also by redistributing personnel, and not simply by popping into the great European supermarket to pick up some new posts.
The second point I should like to deal with is the question of the ad hoc procedure. Allow me to make a few comments on that. The ad hoc procedure was conceived in an Interinstitutional Agreement and was the result of a lengthy discussion process and a dispute about the dividing-line between compulsory and non-compulsory expenditure. It had always been clear to our side, to the European Parliament, that it is fundamentally impossible for a figure, a specific budgetary amount, to be compulsory. Market regulations can be compulsory, but their precise financial implications in terms of a budgetary allocation cannot be compulsory, for we cannot legislate in advance for weather and for world market prices. That is why the dispute or discussion of recent years has invariably focused on the amount of funds assigned to each item of compulsory expenditure - especially since our experience of the last fifteen years has shown that the amounts allocated are always higher than the payments the Community actually makes.
That is an invitation to engage in creative accounting. You have just heard Mr Mulder say again - and Mr Sonneveld also said it in committee yesterday evening - that you intend to postpone payments to the oil-seed sector from one year to the next, which is what we are now describing as creative accounting. But all those who advocate such postponement must answer the following question: what is to happen in 1999? That, you see, is when the Financial Perspective ends, so postponement will no longer be an option. We shall then be confronted with the problem of funding the oil-seed sector twice over in 1999 - once for the year from which payment was postponed and once for the current financial year, i.e. 1999. The budget, however, will not yield an allocation of that size. For that reason we have explicitly welcomed what the Council presidency said at the trialogue: not creative accounting but a real solution. What we are proposing here in the Tillich report is an invitation to the Council of Finance Ministers to comply with its own stipulations. It is not obliged to accept the invitation; this is an offer of negotiations to the Council, and after all we did reach an agreement at the trialogue that we should receive amended figures this autumn, so today's discussion will not mark the end of the ad hoc procedure.
Mr President, I should like to thank Mr Brinkhorst, Mr Fabra Vallés and Mr Tillich on behalf of my group, and say that I support their reports. I should like to thank Mr Brinkhorst and Mr Fabra Vallés personally for their efforts to resolve the problem relating to the Veterinary Institute in Grange and to express my satisfaction with the outcome.
I agree with the Tillich report, and particularly with the author's strategy of improving budgetary procedures and working towards the preparation of correct projections so that the budget as we see it projected is actually the budget that is necessary to fulfil its objective.
On the other hand, I would like to draw attention to a point made by Mr Mulder in his report on behalf of the Committee on Agriculture and Rural Development: he points out that, with an eye to Project 2000, we cannot expect to finance the enlargement of the European Union out of shavings off agricultural spending. Agriculture is the single rural affairs policy for which the Community has total responsibility. We cannot undermine this policy in order to create or finance another objective. Whatever savings can be made from agriculture will be necessary to prevent the environmental, and indeed the economic, deterioration of rural Europe as it is. We should remember that at the moment, within the limits of the money available to us in the financial perspectives, we could raise a further ECU 10b for next year's budget. That amount of money would finance the needs of a common agricultural policy for the first enlargement. But we have to remember that we cannot finance a meaningful regional policy for the new Europe out of the present budgetary resources. I would imagine that it will take at least a doubling of the present structural funds to finance a new regional policy for the new and wider Europe if we are not to create immense dissatisfaction in the countries which join and if we are not to alienate many of the citizens already in the Community.
While I agree with the general procedures that are being laid down in the Tillich report, I disagree with some of the concepts that are creeping in. Through a rearrangement and a paring down of our present policies we can find the resources that are necessary to finance the enlargement of 100 million people. If those people come in and if we are to realise the benefits of the enlarged membership through trade and economic growth, then we have to have something resembling a little Marshall Plan to help them to get off the ground so that all of us can reap the benefits of the wider Union.
Mr President, in presenting his proposals within the framework of the ad hoc procedure for agricultural expenditure in the 1998 budget Mr Tillich embarked on a difficult, not to say perilous, exercise.
Whilst the rapporteur's approach, which follows the European Parliament's traditional steadfast determination to reduce overall EAGGF expenditure, has the merit of being rational, it nevertheless relies, in my view, on an erroneous perception of agricultural expenditure. The fact is that there is something unique about agricultural expenditure which makes it different from other expenditure in the budget. Agricultural expenditure is an economic tool for regulating the markets, whose expression, if not their actual nature, is budgetary.
I have now been saying this for a long time without, unfortunately, ever being truly understood. And yet, despite the high regard I have for him, I have to say to Stanislas Tillich that his approach, based as it is on a perceived underspend of appropriations for agriculture in previous budgets, on an inference of deliberate overbudgeting by the Commission in its estimates, and which also makes cuts in appropriations under most of the budget headings, is the product of an exclusively arithmetic view of agricultural policy.
The consequences of such an approach could prove disastrous for certain economic sectors of production in farming. I have in mind, in particular, the financing of ancillary measures, which has suffered major cuts, for example in the case of beef and veal. Given the uncertain situation as regards the attempts to eradicate BSE and in the light of recent events revealed by the Commission, who today can say that the appropriations allocated to Community beef and veal producers have been overestimated?
I was also surprised to find that the rapporteur has included in an annex to his resolution a list of EAGGF budget heading classifications, in which expenditure that the Treaties, in their wisdom, had classified as compulsory expenditure was now classified as non-compulsory. We regard this kind of approach unacceptable, which is why the UPE Group will not be voting for Mr Tillich's report, which would have the effect of putting agricultural policy at considerable risk.
As regards the draft supplementary and amending budget No 1 for 1997, may I be permitted, while saluting the excellent job done by the rapporteur, Mr Laurens Brinkhorst, who has succeeded in putting the emphasis on such priorities as creating new posts at the Commission, to express my Group's concern over the grant to the Trademark Office in Alicante, the entire allocation of 12.5 million ECU of which has been put into reserve.
A fairer decision would have been to put no more than half this sum into reserve, as indeed the Board of the Trademark Office had requested, to enable this energetic and go-ahead body to develop its programme of activities. I believe, in fact, that the drastic measure of withdrawing the allocation results from a misunderstanding and a confusion between liquid assets and financial commitments, and that this error should be put right in plenary. This is why our Group will be tabling an amendment insisting that allocations placed in reserve are not allowed to exceed 6.5 million ECU.
Mr President, the estimate of agricultural expenditure is the largest expenditure item in the Union's budget. The purpose of the ad hoc procedure for agricultural expenditure is to arrive at a budget which is realistic in the light of the latest forecasts. There are many reasons why it is difficult to estimate expenditure accurately. Because of variations in harvests and in world market prices, it is not easy to estimate the need for export support from the budget, for example. In addition, the budget has been affected by the BSE crisis and swine fever, which could not readily have been predicted. These cuts are not easy for farmers, either: the annual cuts in EU support are generating constant uncertainty with regard to farm incomes.
The reform of the EU's agricultural policy also stresses the EU's competitiveness on world markets more than previously, while US producers - for example - are competing on those markets on the basis of seven-year agricultural and budget frameworks. There is a need to invest in the longer term in the EU, for example by adopting agricultural policies and budgetary frameworks valid for between seven and ten years ahead. The current cuts are hard to reconcile with the development of agriculture and efforts to improve competitiveness. Jan Mulder, the draftsman for the Committee on Agriculture and Rural Development, has proposed as a possible means a reserve system whereby resources saved from the budget would be placed in a reserve for future use as need arose. I should like to conclude by asking Commissioner Liikanen's opinion of the reserve system proposed by Mr Mulder.
Mr President, just a few words about the ad hoc process since the other two reports posed us few problems.
We have reached a good understanding over those two ad hoc processes. For us they are the only way of ensuring that the European Parliament takes part in the proper definition of compulsory spending, especially on farming. This should be the precise meaning of these processes, i.e. ensuring that the European Parliament can make a major contribution for an appropriate and rational provision of expenditure in an area where it does not yet have recognized competences.
This does not however seem to be the meaning behind the proposals approved yesterday by the Committee on Budgets. The concern to make savings in agricultural spending prevails, i.e. imposing grater rationality. We all know why. Of course, we cannot agree with this approach. That is because we know that these spending cuts in agriculture - and now in the fisheries agreements - have been adopted in full or in part by the Council and would inevitably go together with other cuts in other budgetary sectors. The experience of last year showed that.
We reject outright the idea of the European Parliament abandoning any possibility of influencing a correct distribution of compulsory expenditure or setting itself up as the champion of a restrictive policy. But there is another reason, one of principle, for us to disagree with the report approved yesterday by the Committee on Budgets. In admitting and even recommending that the Member States will only hand over to the budget the amounts placed in reserve in that the reserve is unblocked would create an unprecedented and extremely serious situation. it is obvious that the main aim is to make savings but it essentially calls into question the very nature of the Community budgetary process. Sooner or later we shall end up with an à la carte budget, and we cannot agree to that.
Mr President, I should like to begin by thanking Commissioner Liikanen who associated with his own distinguished presence in the House that of the Directorate General for which he has responsibility. We consider it important that he should be here because he will be able to pass on the message that we are today seeking to send, particularly through this supplementary and amending budget, a message which I at least interpret in this way and which concerns the well-known question of the additional posts for DG XXIV. It seems to me evident that events of recent weeks make it plain just how far behind we are. Without wishing to attribute blame for this delay, which was in fact a matter of circumstance, we have to stress the urgent need to reinforce that Directorate and give it the resources that will enable it to improve controls, as far as possible, to prevent further disasters, such as mad cow disease.
In the vote that we shall be holding on Thursday, it is our intention to unblock 35 posts but, above all, to request, seeking a specific result, that the Commission do all in its powers - and I think it has plenty of scope for that - to allocate the posts requested by DG XXIV, by deploying internally the other human resources needed, as of 1 January 1998.
That is the intention of this House, and it is in that spirit that my group, which to begin with had reservations about the procedure adopted, now considers the procedure adopted by Mr Brinkhorst - very wisely in my view, including in an effort to secure the appropriate interinstitutional dialogue - to be the right one. It involves allocating those posts immediately and requesting that, in 1998, the internal deployment of resources should focus on the requests of DG XXIV.
Mr President, although the proposals of the Committee on Agriculture and Rural Development make good sense on the whole, are realistic and at any rate sympathetic to farmers, the ultimate objective seems to be - does it not? - to finance policies other than European agriculture, to prove to all that the policy that works the least badly since the signing of the Treaty of Rome is no longer working, and in that way to take its financing away from it.
There has been no shortage of pretexts for it: diversity of our territories and our productions, disparities between Europe and the rest of the world, compliance with criteria. Neither has there been any shortage of fake excuses: the cost of the BSE crisis, the sums overestimated and not used, the giveaway to beekeeping - 3 million ECU -, measures to combat fraud. What does all this mean? It means 310 million added to be added to reserves.
Knowing the problems of the countryside, and more specifically the problems of farming, I can only deplore this token 0.45 % increase allowed for in the 1998 budget and seeing this budget shorn of some 2.4 billion with respect to the guidelines laid down in the Edinburgh compromise.
In his report our colleague Mr Tillich confirms the hidden conversion of compulsory expenditure into non-compulsory expenditure by the ingenious trick of setting up a reserve. Last year our colleague Mr Brinkhorst told us that the solution of the reserve was an effective one because it enabled agricultural expenditure to be adjusted according to financial needs and linked to fluctuations in world prices, production and consumption. Our Group had opposed this. We were able to establish that the reserve of 1 billion ECU, which was the figure set for 1997, has been completely scrapped.
Today, even though we do not know the scale of the swine fever problem, do not know what the quality of bread wheat is going to be, do not know how good harvests are going to be overall, the Committee on Budgets for its part is proposing cuts in certain budget headings in order to create this reserve.
In conclusion, may I say on behalf of our Group that the Council has the final say on so-called compulsory expenditure. We do not want to accept any kind of devious machination which, through a fictitious increase in the European Parliament's powers, seeks merely to reduce the agricultural budget. Within the framework of Agenda 2000 we would wish to see proposals for a fair and realistic farming policy, and one that would help to halt the desertion of the countryside.
Mr President, the Brinkhorst/Fabra Vallés report deals with a very sensitive aspect of the European Union. It is a fact that fraud, wastage and mismanagement in particular are bringing the European ideal into disrepute. Every possible step must therefore be taken to arrest this development. It is primarily the Member States, of course, which must clamp down on irregularities. At the same time, however, it is essential that the Commission should provide its controlling bodies with the staff and equipment they require to perform their tasks efficiently. It goes without saying that this also applies to the Court of Auditors, whose duty it is to discover irregularities in the course of its audits and whose proposals for improvements can reduce wastage levels.
In this respect the additional posts for the Commission and the Court of Auditors are to be welcomed. At the same time, however, we must proceed on the assumption that at least some of the necessary posts can be obtained by efficiency savings within the Commission's own administrative apparatus. Another point I wish to emphasize is the need to grasp every available opportunity to make more funds available for specific measures in the domain of research and development. The rapporteur's proposal that the sum of ECU 100m from the reserve be redistributed among operational lines where it can be put to good use is therefore to be most warmly welcomed.
Mr President, I would like to thank Mr Brinkhorst for the work we have done together on the SAB. I would like to address my remarks to two particular dimensions of the SAB, firstly on the consumer health policy unit, and secondly on the transfer of funds for the trademarks agency in Alicante.
If we can deal first with the consumer health policy unit as covered in the SAB, I think that following the conclusions of the first committee inquiry it was quite clear that there was a need for real action to be taken on food safety at EU level. However, it is equally clear that the Commission's original and rather limited proposal to set up a vets agency at Grange was overtaken by events. There is no question about that. More importantly, it was ill-thought out and did not give even the proper legal basis for setting up such an important organization.
I would like to stress that the opposition to the initial scheme for a health policy unit was not an opposition in principle to an agency established in Ireland or to the improvement of consumer safety. It was opposition to knee-jerk politics and to the writing of blank cheques for the future. What does concern me in the proposal from the Commission for the office in Ireland was the discovery that the Commission had already leased a working area in Dublin, outside the normal places of work of the European Union, for workers whose recruitment had not yet been approved - a fact made even more reprehensible by the existing agreement to freeze staff numbers within the Commission. This lack of regard by the Commission for the wishes of Parliament does not bode well for the future of the second committee of inquiry. But I am happy to say that some agreement has now been reached with Mr Brinkhorst, the Commission staff and Mr Tillich in the meetings we have had on the future of the health and safety unit, and that is now evidenced in the SAB. The Commission has agreed to withdraw the existing proposal for a vets agency and to come back with the full and detailed proposals for a new food and veterinary unit which will cover the work programme, the staff envisaged, the buildings, policy, locations and so on. Parliament will then have the opportunity to discuss this proposal in full.
Parliament too, in the Budgets Committee, will approve the decision to grant the Commission 35 additional posts to assist with the reorganization of DG XXIV and to improve coordination with scientific committees and in the meantime, thirdly, to ensure sounder and more efficient management. We can agree on 70 new posts to be created in Dublin as a temporary measure and 35 posts are to remain in Brussels until the vets and phytosanitary agency are properly set up. Finally and most importantly it has been agreed that the consumer health policy unit will remain in Brussels.
As regards Alicante, as far as the transfer is concerned, I feel it is of the greatest importance that the agency is able to call on the budgetary authority for a contribution if necessary. It has that written into its regulations. The EU set up this agency as part of the work essential for the completion of the internal market. The staggering success of this agency has far outstripped every expectation. We must not now allow it to be punished for its own efficiency. For that reason I am suggesting that the Commission's proposal to put the whole 12.5 million into a negative reserve be rejected and I propose that the whole amount remain in reserve subject to a detailed application from the trademarks agency justifying transfer of all or part of that money for their use. To Mr Giansily I would say that if we do not do that, then we as a Parliament, as a Budgets Committee, will lose control over the funding of that agency. That must not be forgotten. Can I say of Mr Brinkhorst that, as Margaret Thatcher said of Mikhail Gorbachev, he was a man it was a pleasure to work with. On this issue of the SAB, particularly with regard to the new consumer health policy, it has been a pleasure to work with you.
Mr President, the ad hoc procedure for compulsory expenditure in the budget is gaining in importance both in Parliament and in the Council. The rapporteur, Mr Tillich, and the draftsman of the Committee on Agriculture's opinion, Mr Mulder, have worked hard to try to achieve a balanced approach to the budget, taking account of a general political wish for budgetary restraint and at the same time consolidating what had already been decided in terms of policy.
Agricultural expenditure is to increase by no more than 0.45 %, although under the Interinstitutional Agreement, the figure should have been 2.1 %. Severe cuts are therefore going to have to be made under certain headings so that others can be increased, such as export refunds for beef.
Three possible instruments are being discussed. A linear reduction for all headings was rightly rejected by the Committee on Agriculture and Mr Tillich, who instead prefer a reduction based on the possible level of underspending, calculated on the basis of the last three budget years.
The Tillich report also proposes a new kind of reserve containing more than ECU 300 million, so that surpluses under certain agricultural headings are kept available for other headings which have been cut. It would be good if this approach were to secure general approval, since this would oblige the Council to be a little more flexible and creative.
Finally, there was the possibility of deferring one typical budget item: the oil seed advance totalling ECU 1.4 billion. These advances are paid around October, and there is nothing unusual about financing them under the current year's budget or the next. It is an option which we have already been able to put to good use on a number of occasions, but the Council and, apparently, the Committee on Budgets both classify this as 'creative accounting' . This is unfair. To deny ourselves this possibility would be budgetary masochism. Let us not tie our own hands here in Parliament, but keep enough options open to be able to settle the difficult problem of compulsory expenditure within a well-ordered and disciplined budget.
Mr President, I wish to begin by congratulating the rapporteurs on their reports. However, I have to make it very clear that it is the responsibility of the Commission, the Council and Parliament to ensure that the levels of income of Europe's farmers are maintained, especially at a time when many sectors face extreme financial problems on the income side. It is clear to me that farmers can expect their income to be marginalized and now face a number of years of stagnation and difficult times financially.
It is regrettable that the Committee on Budgets did not carry through the recommendations of the Committee on Agriculture and Rural Development, especially when it put forward such clear proposals. I would like to pay tribute to Jan Mulder for the way in which he tackled these problems. I am certainly against anything that would reduce farmers' incomes and the proposals put forward by the Committee on Agriculture were very constructive and positive. I am totally opposed to favouring of one sector of agriculture at the expense of another.
We must commit more resources to stamping out fraud in the European Union. This is the one area where we should be able to agree. No one supports fraud, but it exists and it must be stamped out in all Member States.
BSE has been a very expensive lesson to us all which cannot be quantified. We now have swine fever as well and we do not know the ultimate cost of that. These will continue to be a considerable burden for some time. It must also be remembered that even with the support they have had in the United Kingdom, beef farmers have suffered a serious loss of income and now some face very difficult problems.
Finally, we must be pro-active in the promotion of agriculture and its products. We must meet the challenge. We must win back the consumers' confidence. To achieve this we will need extra resources. This, in the long term, will have a pay-back value through increased consumption of European produce.
Mr President, on behalf of the Socialist Group and the Committee on Budgets, I rise to speak on Mr Tillich's report. The debate we are holding today on Mr Tillich's report represents the second stage after the guidelines to the resolution in March of Parliament's preparatory work on the 1998 draft budget for the Commission's appropriations. This will receive its first reading in the Council on 24 July and in Parliament on 23 October.
On behalf of the Socialist Group, I should like to congratulate Mr Tillich for his report and for all the work he puts into guiding us through the jungle of regulations, institutional agreements, trialogues and conciliations which represent the annual budgetary negotiating fare. Furthermore, I should like to congratulate and thank Mr Tillich for his willingness to show flexibility in order to arrive at the broadest possible consensus.
We are discussing the ad hoc procedure on compulsory expenditure in plenary today in order to give a strong mandate to our delegation to the trialogue with the Council and Commission and in order to increase transparency and maximize the involvement of the Committee on Agriculture and Rural Development and the Committee on Fisheries in the determination of this mandate. This ad hoc procedure has served us well this year and is a procedure which has acquired added significance given the fact that there was no reform of the budgetary decisionmaking process in the Intergovernmental Conference concluded in Amsterdam.
I would, therefore, like to dwell briefly on the results so far. The key result has been the adoption of a joint declaration on agricultural expenditure, allowing the Commission to submit a letter of amendment to its preliminary draft budget even outside the procedural provisions of the financial regulation. This will allow preparation of an agricultural budget based, one hopes, upon the most up-to-date forecasts and hypotheses, and should go some way towards countering the constant problems we face with forecasting the budgetary requirements for agriculture. Such an extension of the ad hoc procedure was a request of the Agriculture Committee, and I would like to emphasize here the close and excellent cooperation that has been established this year between the Committee on Budgets and the Agriculture Committee with respect to the preparation of the 1998 budget.
Nevertheless, we have been unable to accommodate all the Agriculture Committee's requests. Given that the Commission has updated its requirements for 1998 for compulsory expenditure with a reduction of ECU 329m, we believe that these appropriations should be placed in reserve, and secondly, that we should not have to resort to any form of creative accounting in order to remain within the 0.45 % increase foreseen for the agriculture budget compared with 1997. We are glad to be in agreement with the Agriculture Committee's thinking that the review of arable income support is ultimately desirable, but we would take a more positive view with respect to the Commission's proposal of cutting income supports by approximately ECU 1.4 billion. We are certainly prepared to discuss the specific aspects of implementation of such a cut.
The principles of good budgeting would suggest that the most up-to-date forecasts and hypotheses should be used as well as the most reliable procedures and methodologies. If we are finding that current procedures are unreliable and therefore resulting in misallocation of resources, we should not hesitate to amend those procedures.
We must also be careful that we do not endanger the balance of spending between budgetary lines too much, because many are near the minimum possible level of appropriations. Where it is reasonable to find savings due to over-estimation, then we should do so, but we should not excessively burden particular sectors in a search for savings in order to achieve the particular fiscal discipline being sought in the Community budget this year.
Mr President, ladies and gentlemen, the agreement between the Council, the Commission and the European Parliament on agricultural expenditure in the budget is what we describe as the ad hoc procedure. What is incontestable is that we are increasing this expenditure by 0.45 %, I repeat 0.45. What is absolutely contestable, and what I cannot support at the present time, is the proposal for both a linear cut - although I learned today that this part of the proposal has now been dropped - and above all for a specific cut. We farmers cannot accept that.
What is the reason for the missing 1.4 billion? It is quite simply the collateral for the financing we obtained because of the BSE crisis. In October 1996 the Council made provision for a possible postponement of payments to the oilseed sector from 1996 to 1997. We did not need to take up the option, and to that extent it would not perhaps be very fair to speak of creative accounting in this instance. Mr Samland, you asked what would happen in 1999 or 2000 if there were a postponement from 1998 to 1999. I simply assume that we may well have a situation like this year's and shall not need to defer any payments. That, in purely theoretical terms, is also the essence of Mr Mulder's proposal, whereby in the event of the whole amount not being used up, even in situations outside the domain of compulsory expenditure, a balance can be struck. We shall perhaps be discussing this again in a year's time, but I do believe that this is certainly possible.
On the price package, the Council of Ministers of Agriculture gave a pledge to the Commission to keep the EAGGF Guarantee within the budgetary limits laid down for 1998. Unfortunately, the Council did not comment on the possibility of a further postponement of the oilseed advance. That would have saved us a great deal of bother.
Mr President, I should like to thank the rapporteurs for their work. The cooperation between the Committee on Budgets and the Committee on Agriculture was open and really quite constructive.
Long experience has shown that rapidly changing market conditions and constant over-budgeting have affected appropriations for agricultural expenditure from year to year. The budget should be based on information which is as up-to-date as possible, as this information can be obtained with relatively little difficulty provided that the will to obtain it exists. Cereals, in particular, are a sector where it is well known that various persistent uncertainties exist. The problems with meat production - for example, the BSE crisis and swine fever - serious though they have been, have been one-off incidents and ought, we hope, never to be repeated.
When tailoring agricultural expenditure to budgetary frameworks, greater attention than at present ought to be devoted to the Community's peripheral regions, such as Finland and Sweden. Agriculture there is significantly less productive and viable than elsewhere. Although it seems likely that a time will come when cuts in income support for arable farmers have to be placed on the agenda, I wish to stress that a radical shake-up of the system is likely to be fatal, especially to farmers in the northern Member States. Even under the present system, agriculture is struggling in the north, and its position would become even more difficult if what we have heard about future changes is correct.
Experience of the ad hoc procedure has been reasonably good to date. In order to secure further improvements, it is to be hoped that the Commission will continue to appreciate the importance of constructive cooperation.
Mr President, ladies and gentlemen, if I may refer to my own report, on which we voted only a few weeks ago, on 12 June 1997, Parliament voted by a large majority against cutting compensatory payments for certain crop plants and for set-aside. At the same time, Parliament backed the Committee on Budgets in opposing deferment of the oilseed advance.
In a further amendment contained in my report it was also decided that the payments per hectare envisaged in the CAP reform package should be guaranteed in full for 1998 and 1999. I do find it quite astonishing that there should now be moves to deviate from this line without a reasonable alternative being presented. Yesterday the farming press was already telling us that land and animal premiums were to remain the basis of future EU agricultural policy. Commissioner Liikanen, as a Member of the Commission you no doubt played a part in that decision. Regrettably, we have learned about it from the newspapers before it could be announced here. On enquiring, we are told that the newspaper reports are accurate.
I am very interested in what you are going to say to us, how you intend to secure the acceptance of the farming community for a future agriculture policy if it is merely a continuation of present policy. The fact is that we rather believed you stood for a new agricultural policy, for a policy that we could sustain, instead of which we are to have more payments per hectare and livestock premiums. And you believe, do you, that farmers would approve of our continued support for this system? I am very eager to hear what you have to say. My special thanks go to our colleague Mr Mulder, who presented a very cogent argument; we fully endorse the points he made. We do not want to run our heads against the wall. We should far rather continue to work in harmony with the Committee on Budgets.
Tomorrow morning the President of the Commission, Mr Jacques Santer, will present the Commission's Communication on Agenda 2000. The first presentation will happen here, in the European Parliament. The huge speculation in the European press is no more than we have come to expect, but the first presentation of the documents will be made tomorrow in Parliament, so that the honourable Members of the European Parliament are in the privileged position of starting the debate before the other European institutions.
The ad hoc procedure with regard to compulsory expenditure was created by the interinstitutional agreement of 1993. The thorough discussions within and between institutions show that this procedure is living up to expectations. It permits the Council, Parliament and the Commission to review in detail the amounts to be entered for compulsory expenditure in the 1998 Community budget.
As far as the agricultural budget for 1998 is concerned, the key factor is that the Council has not accepted the Commission proposal to reduce direct payments in the cereals sector. The Council has also refused to adopt any equivalent real savings . The Council has not received much encouragement from the European Parliament either. This is disappointing. Balanced budgetary rigour also requires real budgetary savings in this sector, which absorbs 48 % of the Community budget.
In this situation, with unchanged underlying regulations, the main responsibility of the budgetary authority is to predict spending needs as accurately as possible. It was therefore an important achievement of the trialogue of 26 June to agree on a letter of amendment in the autumn to take account of the latest information. Furthermore, the discussions between the Commission and Parliament have already achieved improvements in the forecasts in some sectors which amount to a reduction of needs by some ECU 300m. It should be one of the subjects for the conciliation next week to agree when and how this should be budgeted.
I note Parliament's suggestion to put ECU 310m in a reserve for market uncertainty. In principle, the idea of such a reserve in Category 1 seems worth exploring but the regulatory requirements appear too stringent for this to be achieved in the short term.
For the 1998 budget an alternative would be a straightforward adjustment of the budget lines concerned which would go some way towards providing the sum of ECU 400m needed to get back to the PDB.
Both Council and Parliament seem to agree that the lack of real savings should be offset by a general cut in forecasts across all budget lines. The methods used, however, are different. The Council is oriented towards a linear cut; Parliament is advocating a more complicated approach based on the under-execution of the recent past. An agreement on the method should be possible, given that in both cases budget execution will have to rely on transfers to bring the budget into line with actual needs.
With regard to the international fisheries treaties, the joint declaration of 1996 on a code of conduct is a very useful framework for the information to be provided and the budgetary consequences. I have noted Parliament's hesitation with regard to agreements which have been initialled but not yet ratified. I will reflect together with Commissioner Bonino on how we can reassure Parliament about those treaties which will be enforced from the beginning of next year and for which the funds should therefore be on the budget line.
Regarding supplementary and amending budgets, I would like to make only three remarks. Firstly, I should like to thank the rapporteur, Mr Brinkhorst, and the European Parliament for the constructive discussion of the need for reorganization of the Community's consumer health services. The solution which is now proposed for adoption by Parliament allows the most urgent needs to be met in 1997. The Commission recognizes that. Obviously that is not the end of the story. We shall need some more reinforcements later.
Secondly, the discussions have also clarified other aspects of the future organization of the services concerned. In particular - I would like to stress this again - the Commission has always taken the view that only the food and veterinary office would go to Ireland, and not other services of DG XXIV.
I would like to underline the desirability of a rapid adoption of the supplementary and amending budget. I hope that the productive discussions between the Council and Parliament in the context of the trialogue of 26 June 1997 will permit an adoption in one reading.
I thank all the rapporteurs, Mr Tillich, Mr Brinkhorst and Mr Fabra Vallés, as well as the chairman of the Budgets Committee, Mr Samland, for their efforts in this procedure.
The debate is closed.
The vote will take place on Thursday, at 12 noon.
Question Time (Commission)
The next item is Question Time (B4-0349/97). We shall consider a number of questions to the Commission.
Mr President, Mr Truscott has asked a question concerning restrictions on travel within the European Union for people from third countries. The Visa Regulation adopted by the Council of Ministers in 1995 only provides a list of countries, citizens of which require a visa in order to enter any of the countries of the European Union. Visas themselves are actually issued in the individual Member States. This means that not all citizens of third countries are guaranteed a visa.
The Commission has tried to improve the procedure for granting visas to people from third countries. In the original proposal for the Visa Directive, for example, there was a section covering the recognition of each others' visas by the EU Member States. But this proposal was removed during discussions in the Council of Ministers. The European Parliament was not even consulted about this. Because Parliament was not consulted, the EEC Court rejected the decision of the Council of Ministers. But the current Statute must remain in place until a new Regulation has been adopted. The concept of mutual recognition of visas was also present in the proposal for the Convention on the Control of External Borders which the Commission presented in 1994. Unfortunately, as you know, it has not yet been possible to reach agreement on this Convention. The problem raised by Mr Truscott would not have arisen if the Visa Regulation in its original format or the Convention on the Control of External Borders had been in place.
The right to introduce visa requirements for citizens of third countries who are members of the family of an EU citizen is regulated under Community Law. It is quite obvious that Member States should provide visas for these people free of charge.
I would like to thank the Commissioner for her detailed reply but I wonder if she is herself aware that third-country nationals applying for visas in London to visit Belgium have to wait at least three weeks, and all such applications are processed by the Foreign Ministry in Brussels, which leads to quite extensive delay. Therefore I would like to ask the Commissioner whether she regards such overblown bureaucracy as a hindrance to the free movement of people in the European Union.
It is up to the countries themselves, as I said in my answer, to make the practical arrangements for the visa and if it is delayed it is up to the countries themselves to reorganize their work.
Is the Commissioner aware that 1997 is the European Year against Racism, a relevant issue given that the majority of the 12 to 14 million third-country nationals living in the European Union are actually black, and does she not think that the Belgian authorities may be taking that into account as they move at a snail's pace to deal with this issue? In the Treaty of Rome it says we should have free movement of goods, services, capital and people. We clearly have free movement of the first three, but the free movement of people, particularly legal residents of the European Union who are third-country nationals, who comprise a population twice that of Belgium, is actually being impeded by the Belgian authorities in a way that I consider to be completely unacceptable. Does the Commissioner agree?
I would like to remind the honourable Member that the Commission tried to implement an external border control convention but a certain country prevented us from allowing freedom of movement, which I would also have liked for third-country members. This was not possible, which I very much regret because, if it was up to me, I would like people legally residing in the Union also to have the right of freedom of movement.
Question No 39 by Daniel Varela Suanzes-Carpegna (H-0525/97):
Subject: Commission position on joint Spanish-British fisheries undertakings
Following the recent Amsterdam summit, the British Prime Minister announced to the press and the British Parliament that he had received written support from the President of the European Commission for plans to amend the current legal status of joint Spanish-British fisheries undertakings operating in Community waters off the United Kingdom.
Given that the planned measures have already been rejected on several occasions by the Court of Justice on the grounds that they infringe Community law:
How can the Commission justify its intervention in support of the government of a Member State in connection with this matter, given that the Court of Justice has on several occasions in the past rejected the various proposals put forward by the UK, on the grounds of systematic violation of Community law, and found in favour of the undertakings concerned, recognizing their right to compensation by virtue of the fact that they had acted fully in keeping with the fundamental principles and freedoms enshrined in the Treaty on European Union?
The basic regulation establishing the Community regime for fisheries and aquaculture provides that the Member States are to inform the Commission, every year, of the criteria they have set for the allocation of the fishing quotas they have been assigned. It is therefore for the Member States to allocate their quotas and for the Commission to check that, when quotas are allocated, the principles of the Treaty, the provisions governing the common fisheries policy and case-law are all respected. That is the spirit in which there has for more than 20 years now been a dialogue between the Member States and the Commission concerning the national conditions for the allocation of the quotas themselves. In that connection, the United Kingdom, like all of the Member States, asked the Commission for its opinion on a system of allocating the fishing quotas, based on proof of the existence of a real economic link between vessel and flag, in line with the practice established in other Member States.
On 17 June, President Santer replied, on behalf of the Commission, to the requests for clarification from Mr Blair. President Santer pointed out that the Court of Justice has recognized that the system of quotas may justify the adoption of conditions able to guarantee that there is a real economic link between the fishing vessel and the Member State in question, if those conditions are designed to ensure that population groups dependent on fishing and industries in the sector benefit from the quotas.
In his letter, the President of the Commission also stressed that the proposed measures should be compatible with Community law and should therefore not be discriminatory, be proportionate to the objective to be achieved and provide alternatives by offering fishermen the possibility of complying with one or more measures, or possibly other factors designed to prove that there is an economic link with a flag State.
To conclude: the Commission will later be giving its view on the measures the British authorities intend to take; when it conducts that review, the Commission will check on the compatibility with Community law of all of the measures adopted to establish, specifically, that they are not discriminatory, that they are proportionate to the objective sought, they offer alternatives and are fully compatible with the decisions of the Court of Justice, taking into account, as it must, the legitimate interests of all of the Member States.
Madam Commissioner, I am most grateful for your having clarified this issue, since, being of a delicate nature, it is one which requires a meticulous approach.
I would firstly like to ask whether the statements by the President of the Commission, Mr Santer - to which you referred - officially represent the position of the Commission, that is to say of the College of Commissioners; whether there has been a pronouncement regarding these statements and, therefore, whether you are able to advise me of the date of this, including whether they were made with the mandatory legal reports. If such reports exist, I would like to know whether I could obtain a copy, because I am extremely interested in examining this interpretation, since the interpretation contained in this letter complies, as you say, with the judgements of the Court, although not in every respect since there are a number of paragraphs or subparagraphs in these recitals which always go further, alluding to unspecified legal concepts such as, for example, ' which do not affect the general principles of the Treaty or Community law' , ' which should not impede the normal operation of the undertakings' , etc. And, therefore, when it is stated that the measures cannot be discriminatory and have to be proportionate, we have to examine the issue carefully and know when they are proportionate and when they are not discriminatory. All this naturally gives rise to a great many problems and I would be grateful for the Commissioner's opinion regarding my specific questions.
In my opinion, there was absolutely no need for any discussion within the College of Commissioners because there was no new interpretation, nor did anything new arise.
President Santer's letter - you may check for yourself - refers to only two things:
Firstly that the Commission will have to verify all initiatives on the part of the British Government regarding the Treaty. There are therefore no measures which the British Government could apply without prior consultation with the Commission, just as is the case in other Member States.
Secondly, that this deals expressly with the economic link referred to in the Court's Jaderow Case. It is not, therefore, a new position on the part of the Commission. The President did no more than confirm the existence of these options, which exist amongst others; however, the United Kingdom, before deciding upon any measure, has to approach the Commission which will at that time give its own opinion as to whether the measures could be discriminatory, proportionate or alternative, or not, as may be the case.
Madam Commissioner, as Mr Varela has said, this is an important and highly delicate matter. The Single Market offers advantages to all countries and each one uses it as it sees fit. There are weaker countries and stronger countries and Spain could complain about the imperfections which, on occasion, the Single Market generates in its economy.
Specifically, the question I would like to put to the Commissioner - sticking to the matter in hand - is as follows: can the Commissioner confirm that it is an infringement of the right to freedom of establishment - of the fundamental principle of freedom of establishment - to require crew members of a specific vessel - a British-flag vessel in this case - to be resident in Great Britain? Can she confirm whether, in her opinion, it is or is not an infringement of the right to freedom of establishment to require that such a vessel's catch be totally or partially landed in British ports? Because the opinion of the Court of Justice was precisely the opposite: that this - requiring such measures - is an infringement of the principle of freedom of establishment.
No Member State can, in fact, require that catches be landed in its ports nor that crew members be nationals nor that undertakings be established on its territory.
Bearing in mind that, according to the Court of Justice, one of the purposes of the quota system is to benefit coastal populations, what a Member State - for example, the United Kingdom - can do is to ask all undertakings without discrimination (and not only those involved in 'quota hopping ' ) what type of economic link they intend to establish with the coastal regions. Criteria may be set up with a view to assessing the economic link which certain vessels have with a country, but discriminatory measures may not be imposed.
I am pleased that Commissioner Bonino has clarified the situation, because there was a perception as a result of the statement after Amsterdam that the UK Government and the UK Prime Minister were given preferential treatment. The response today indicates that they were not, and I commend the Commissioner for giving us this statement today.
I should like to point out to the Commissioner that within the rules of the common fisheries policy what is good for the UK is good for Ireland or indeed any country. I know that as the custodian of the industry and of fishermen's interests, she will recognize that. But could the Commissioner indicate what is an economic link? Who will decide? Who will arbitrate? Who will judge and who will take the decision in relation to that?
I would ask the Commissioner to ensure that an economic link does not just consist of using a port in Ireland, the UK or wherever to land the fish and then have them transported immediately to Spain or any other country. That is not enough of an economic link, it must be greater than that.
In fact, there is no preferential treatment. This is contrary to the law of the European Community under which all Member States are equal. This is something I could not endorse. Quite the contrary.
In the past year we have been making proposals and suggestions to the UK authorities on how to implement the economic link the Court of Justice talked about. The Commission will examine the implementation of the economic link in a non-discriminatory and proportionate way once it has received a proposal on criteria from the UK Government. But that cannot be imposed. The UK Government can say to each vessel: in order to get a quota you have to prove that you have an economic link. This economic link can be one of the criteria that the Commission has accepted. But it is not in a position to impose any of these criteria on anyone.
Let me remind Members that, for instance, Denmark has a national law requiring 50 % landings in Danish ports. That is one of the possibilities of having an economic link with the flag state.
Mr Varela would like to speak on a point of order. Which rule of the Rules of Procedure are you invoking for a point of order, Mr Varela?
Mr President, I do not have the Rules of Procedure to hand and am unable to cite any article, but I had no intention of addressing the heart of the matter.
The Commissioner mentions 'quota hopping ' vessels and I would just like to ask her, if I may, not to use Englishlanguage terminology. Could she please translate it into Italian or, as appropriate, into Spanish, because such terminology has negative connotations. We are discussing direct investment by one Member State in another Member State. I, therefore, refer to joint ventures.
Mr Varela, I am not sure to what extent this is a point of order and not purely a point of semantics, however, at any rate, I have been lax enough to allow you to speak and I thank you for your information, as I have noted Mrs Bonino has thanked you, with her customary grace.
Since its author is absent, Question No 40 lapses.
Question No 41 by Sirkka-Liisa Anttila (H-0575/97):
Subject: Possible exports of beef from the United Kingdom in contravention of the embargo
According to news reports, the United Kingdom may have disregarded the embargo and exported beef to a number of countries, including Holland. If these reports are accurate, the United Kingdom acted in contravention of the embargo imposed following the BSE crisis. For that reason, it is particularly important to establish whether the information is correct and, if the breach occurred, what quantities of beef were shipped to which countries. It is also extremely important to clarify this matter from the point of view of the credibility of the European Union as a whole. It should not be forgotten that the European Union has endeavoured in a variety of ways to restore consumer confidence in beef, not least by means of a campaign to encourage consumption funded to the tune of ECU 32 m and a system for the certification of the origin of beef. The failure to comply with the aforementioned provisions will nullify those efforts. The protection of the rights of consumers requires that they should be informed of the countries to which BSE-contaminated meat may have been exported. If the health of consumers is to be safeguarded, this is an extremely urgent and serious matter.
What measures does the Commission plan to take to establish whether the news reports are correct, i.e. whether the United Kingdom has exported beef in contravention of the ban, and if so, what quantities of beef have been shipped to which countries?
Yesterday I made a full and detailed report to the temporary committee established for the follow-up of the recommendations on BSE. But in the plenary perhaps I can just recall some basic elements. The detailed report is available to all parliamentarians.
On 29 April the Dutch authorities suspected that 1, 650 tonnes of meat sold by a Belgian company, named TragexGel, stored in Vlissingen, constituted illegal exports of beef from the UK. More than 100 tonnes were sold to European export companies and subsequently exported by these companies to third countries with refunds. The remaining quantity of 700 tonnes were seized by the Dutch prosecutor. Thereafter, in early May the Dutch veterinary services informed the Belgian authorities and the British Minister of Agriculture about their findings.
On 7 May the Dutch Ministry of Health informed UCLAF but requested strict confidentiality with regard to the investigation undertaken at the same time by the Dutch prosecutor. On 26 June the Commission services were informed and on 26 and 27 June an inspection mission was undertaken by the Food and Veterinary Office. The British authorities confirmed that the meat seized by the Dutch authorities was of UK origin, so confirming a breach of the embargo.
The mission team was of the opinion that the controls on meat are insufficient so to this effect a pre-Article 169 letter was sent to the UK authorities by the Commission on 8 July. The UK authorities answered today and the Commission is examining the letter. By the way, you may know that the Minister of Agriculture, Mr Cunningham, is at the moment attending a meeting of the BSE temporary committee.
On 2 July the Commission informed all Member States, the European Parliament and the public of the illegal meat exports and the third countries identified as possible destinations at this stage have also been informed. These are Russia, Egypt, Equatorial Guinea, Bosnia Herzegovina and Poland. An inspection visit to two Belgian plants took place on 3 July. The situation was considered unsatisfactory in terms of control and there was certain evidence concerning the link between Tragex-Gel and the British plant concerned.
On the basis of these findings, on 4 July the Commission asked the Belgian authorities to withdraw the approval of the two companies immediately and on the same day the Belgian Minister of health informed the companies Tragex-Gel and Lefevbre of the envisaged withdrawal of their approval and decided that no meat could leave these establishments. The Commission is also examining whether the Belgian authorities have correctly applied Community legislation. On 4 July the German authorities informed the Commission that they had discovered that a consignment of 172 tonnes was stored in Hamburg, originating from the two Belgian establishments. Therefore, on 8 July a mission took place in Germany and the 172 tonnes of suspect meat were seized by the German authorities.
A specific mission to British companies started on 8 July in cooperation with the UK services and based on evidence provided by the Commission services the competent UK magistrate issued search warrants for different British establishments, possibly involved in the illegal traffic. Evidence was found that British meat is likely to have been given a Community origin other than the UK. On the basis of evidence found in Safex Cold Store and Heine Foods on 14 July we asked the UK authorities to withdraw these companies' approvals. Mr Cunningham confirmed to me yesterday by phone that he will withdraw approval from the two companies concerned.
So, at the end we have now found 1, 650 tonnes. In one week we have been able to trace all of it. We know where it is. What I cannot guarantee is that this is the full story or, because the inquiry is going on, if we will discover other quantities somewhere else.
Mr President, I should like to thank Commissioner Bonino for her excellent answer. Such flouting of EU rules and the export ban further undermines consumer confidence in beef, which is extremely regrettable given that the EU's beef sector is already facing a serious crisis. What does the Commission intend to do to improve monitoring and inspections in the future and prevent any recurrence of such fraud which jeopardizes human health? There ought to be harsher penalties for gaining financial advantage by means of deception which even runs the risk of endangering people's health. Let me ask therefore, whether the Commission has considered recommending that the Member States introduce heavier penalties?
Firstly, I would remind you that inspection is the responsibility of Member States. What the Commission is entitled to do is to coordinate the control. I would remind you that the Commission has 27 veterinary inspectors for 15 Member States, to deal with all the legislation, third countries' imports and so on. This is the reason why the Commission has been asking for a total of at least 200 veterinary inspectors and I am pleased to hear that apparently Parliament will permit the Commission 35 more inspectors by the end of the year.
Nevertheless, the Commission has only two possibilities. If we get more human resources we can intensify the spot checks and in so doing intensify also, if necessary, the infringement procedures. However, I must confess to this House that we are late with inspections in other fields which are of enormous importance. But with only 27 veterinary inspectors - and I cannot clone them, because that is forbidden - we cannot do much more. I am pleased that we were able to trace all this beef in only one week.
Mrs Bonino, I will not refer at present to the Commission's lack of caution or its haste - we discussed that issue sufficiently yesterday within the follow-up committee - and I am not concerned with potential breaches because the perpetrators will be prosecuted and will feel the full force of the law.
What does concern me is that the inspection and supervision systems are not working, and that some Member States continue to breach the regulations. Is the Commission, therefore, not of the opinion that, with the current inspection system - irrespective of the number of inspectors, which is a solvable matter - such controls are not working? Should not consideration again be given to the previous system of using waybills which accompanied a product, both live animals and carcasses, from its origin to its destination, since such waybills - as they are called in our country - were fully sanctioned by the competent veterinary inspector? From their origin to their destination, therefore, goods were fully identified and monitored. Should such a system not be reconsidered, given that it is cheap and would not involve additional expenditure for the Commission?
Indeed, the previous method may have been better, but this did not prevent a serious crisis and the Commission's being criticized on the grounds of insufficient inspection measures. In any case, there is a rule to be applied and I believe that things can always be altered. However, before changing the rule, we have to allocate ourselves the human resources which are essential for changing the position. You should also be aware that, in the next few months, we will be drafting a report on inspection systems. This could give this House and the Commission the chance to discuss the issue, comparing the two methods and the two experiments, and to decide which is the better method. This could be a combination of the two, for example. I am giving the matter some thought, but I think it would be better if we were to gain a little more experience with this method so that later we can draft a report for discussion by Parliament and the Commission, enabling us to work out how we can improve it.
I am very pleased with the positive response which Mrs Bonino has been able to give. But unfortunately it is always the bad news which gets the big headlines while the good news, that we have actually managed to trace so much of it, receives no publicity at all. So I wonder, firstly: can the Commission, via their information offices in the cities, give us an update on what progress has been made, in other words have you succeeded?
Secondly: is this not a reason to press on with the introduction of a regulation on the labelling of beef products? I am afraid that many more similar situations could arise, if the regulation does not come into force more quickly.
Thirdly I am pleased with the humility which Mrs Bonino shows when she asks whether everything really has been disclosed. Are there perhaps signs of further fraud in Great Britain, for example?
To avoid any misunderstanding, I just said that we have been able to trace the full quantity related to the 1, 650, but I cannot say if this is the total fraud or if there are other amounts, because the inquiry is continuing. We are just at the beginning. New checks and inquiries are being carried out in the UK, for instance. The two enterprises have been closed for the moment and we are scrutinizing all the papers, dossiers and so on. As far as the 1, 650 we know what happened, but I cannot say that this is the whole story. It may be that there are other quantities around. I hope not.
On the second issue: you are aware of the position of the Commission on labelling. The decision and the reaction of all Member States was to make compulsory labelling begin from the year 2000, and to have voluntary labelling for the moment, provided that it is possible to trace this meat. I hope that not only this crisis but also the greater awareness among consumers will push Member States to at least speed up voluntary labelling as far as possible.
Given that its author is absent, Question No 42 lapses.
The Commission agrees with the Honourable Member that the establishment of programme contracts can help overcome the administrative demands of project-by-project financing. The Commission is therefore planning to introduce the possibility of programme contracts into its revised general conditions for cofinancing with NGOs. Revision of the general conditions is currently underway. Such programme agreements will be started up on a pilot basis with those NGOs which can demonstrate an appropriate development approach in partnership with local NGOs and with whom the Commissioners have a long and satisfactory co-financing relationship, and will be built up progressively.
Programme contracts will account for only a certain percentage of co-financing funds each year since the Commission will continue to finance individual projects for those European NGOs who continue to operate on a project-by-project basis or are too small to engage in programme contracts. The Commission has already made use of this instrument, notably in the field of humanitarian aid, through the framework partnership contracts. The framework partnership contracts were instituted in 1993 and provide an overall legal framework for relations with humanitarian agents, that is to say NGOs and international organizations, thus helping to streamline and expedite procedures for managing humanitarian operations.
I would like to thank you for your very positive response which pleases me a great deal. This framework agreement ought to reduce administrative costs both for the Commission and the individual organisations. In so doing we will have more funds available for the subsidies themselves.
The framework agreement is not necessarily only of use in big projects. Many of the larger non-governmental organisations also have local organisations which may want to set up smaller projects. I think that the larger organisations, if they have the framework agreement, should also be able to take responsibility for smaller projects which their local organisations wish to set up.
As the Commission has rightly pointed out, this has been tested with great success within ECHO. Such success ought to form the inspiration for continuing in other areas as well.
Mrs Lööw, I fully agree with you that, if one takes into account the fact that support for NGOs in the twenty years has moved from 2.5 million ECU to 175 million ECU, that is a huge increase and the number of projects which have to be handled surely require as much simplification as possible in their management.
We have worked with the liaison committee of the NGOs in order to create this so-called co-financing support programme. The objective is to help NGOs to prepare properly for the demands for financing, reporting and so on and so forth. We hope that through these co-financing support programmes, the quality and the accuracy of reporting will improve, and therefore the idea is to extend progressively these pluriannual schemes to as many NGOs as possible. I can assure you that so far the work we have been doing with the liaison committee has been extremely encouraging and I am confident that it is just the beginning of a new type of relationship with NGOs.
Mr President, I have a brief specific supplementary question. Is there a complete catalogue or list of all governmental and non-governmental organizations working on our behalf and with our funds, not only in the domain of development cooperation but in third countries in general, and, if so, where can the list be obtained?
All the projects could be in DG VIII for development as far as ACP countries are concerned. I am sure that in each of the geographical DGs there is a full list of NGOs. As you know this has been handled mainly on a geographical basis. If you are interested and made a request, I am sure the reply would be very quick.
Question No 44 by Graham Watson (H-0431/97):
Subject: The Kenyan elections
During the course of this year Kenya will hold Presidential, Parliamentary and Civic elections.
Will the European Commission comment on the continuing restrictions on the freedom of assembly and association of political parties and will it extend an offer to send election observers to Kenya and, in addition, call on the government to accord the Electoral Commission of Kenya the independence to which it is entitled under the Kenyan constitution, so that the voters of Kenya may enjoy free and fair elections devoid of suspicion and fear?
The European Commission has participated in the framework of the socalled Donors' Democratic Development Group in Kenya in the drafting of a joint declaration on free and fair elections later this year in Kenya.
This declaration emphasizes the importance of the following four prerequisites for a more level playing field for Kenya's second multi-party elections, namely: access to the ballot; access to the electorate; access to information; and freedom of assembly.
The Commission considers these four points as an irreducible set of conditions to arrive at free and fair elections in Kenya. On 6 May the declaration was handed over to President Daniel arap Moi. During that meeting it was agreed that the Donors' Democratic Development Group would meet regularly with the highest Kenyan authorities to have a dialogue on basic questions concerning the forthcoming elections in Kenya. As a result, another meeting with the President took place on 1 July.
The European Commission agrees that the role and independence of the Electoral Commission is crucial for administering the elections. The European Commission, together with the Member States of the European Union will carefully scrutinize the undertakings of the Electoral Commission in order to increase the transparency of the election administration process in Kenya.
Currently, the Donors' Democratic Development Group is elaborating a recommendation concerning election monitoring, including the possibility of sending observers and setting up an election monitoring secretariat. An ECfinanced expert is part of the technical team which is assisting the Donors' Democratic Development Group.
The events which took place last week in Kenya, during which 14 people died in violent confrontations sparked off by police efforts to break up rallies called to press for constitutional reforms, proved that the situation is deteriorating and that the need for dialogue between the government, the opposition and the donor community is all the more necessary and urgent.
I am grateful to the Commissioner for his answer. As he will be aware, the economy and the security situation in Kenya are worsening. Not only are roads falling apart and hospitals and schools lacking basic supplies, but robbery is rampant; the ruling party is using its force against rallies for constitutional change. Indeed the recent storming of All Saints Cathedral and the beating of the Reverend Timothy Njoya are just one example of this.
I am grateful that the Commission is proposing to look at the sending of observers to the elections, but I wonder if the Commission will also look at the other things that are needed: the appointment of an independent electoral commission to run the elections; the repeal of the public assembly legislation which gives the government control over opposition rallies; and the question of independence of broadcasting with access to all parties. In particular I would ask the Commissioner if, since Kenya has clearly violated Article 5 of the Fourth Lomé Convention, the Commission will consider suspending the aid that it grants to Kenya under the Lomé Convention?
It is obvious that the importance of creating a level playing field as a precondition for free and fair elections is reflected in the statement that I just made, and I think the four conditions I have enunciated, namely access to the ballot, access to the electorate, access to information and freedom of assembly, incorporate, if I may say so, some of the aspects you mentioned like access to the radio, which is not the case nowadays in Kenya. We all know that press freedom exists in Kenya but we are also aware that radio is the only means of communication with many remote areas. Hence the importance that not just the European Union, but all the group I referred to, attach to the monitoring of how the electoral committee is working.
I must say that we are also extremely concerned with the so-called bad governance which has been noted by some of our embassies and delegations in Kenya. During the visit I made to Kenya I myself made it clear to President arap Moi and his team that we would be willing to cooperate and even intensify our cooperation, but that our conditions are clear and have been clearly restated in the revision of the Lomé Convention, particularly in Article 5 on civil rights and political rights, but also with regard to good governance.
You referred to the bad situation of the economy at the present moment. That is true, and has led the IMF to consider that Kenya is no longer 'on track' . This means that the second tranche of the structural adjustment facility which the IMF was about to grant has been suspended and as a consequence we ourselves have also decided to suspend our structural adjustment facility support to Kenya, this despite the fact that we recognize that the Finance Minister is someone who is worth supporting on a personal basis and whose action is extremely positive. I have also noticed that we have made the reference that we would be prepared to use Article 5 if we were convinced that these conditions of free and fair elections were not met.
Question No 45 by Clive Needle (H-0511/97):
Subject: Commission steps to eradicate polio in Africa
Will the Commission set out the steps it is taking to assist the eradication of poliomyelitis by programmes of vaccination in developing countries, with particular reference to Africa?
Mr President, in Africa in particular, the Commission is already engaged in a major effort to support vaccination programmes. The main aims are to guarantee a lasting supply of priority vaccines - against diphtheria, tetanus, measles, whooping-cough, TB and poliomyelitis - and to develop and improve the so-called routine vaccination activities. This is done mainly by supporting the basic health services.
The aim of these activities in the near future is to reinforce national capacities in terms of epidemiological vigilance and to improve the ability to react to epidemics. If national authorities make a specific request, the Commission can help to fund any additional expenditure linked to the programme to eradicate polio, including, if specifically requested, support for holding and running national days for polio immunization. I repeat that our main aim is to ensure that vaccination supplies are maintained and that countries can carry out routine vaccination measures to combat all of the diseases I have just mentioned.
Thank you, Commissioner, for that general response. During the course of it you said that if there were requests from national authorities for extensions, then you would be amenable to considering those requests. I would be grateful to know what response you made to the letter you received from President Mandela of South Africa in March on behalf of a number of organizations broadly representing a coalition whose aim is to kick polio out of Africa. You have had correspondence, I know, from the World Health Organization and others who have made it absolutely clear that one of their major priorities is to have major programmes on the days of vaccination that you have referred to. Yet they are saying to me that the EU is lagging significantly behind the US and the UK and national authorities.
I would like you to tell me what specifically is being spent in that field, how, specifically, you are responding to President Mandela and the African countries who are asking for the EU's help, and whether you will make this a real priority so that the EU is a proper contributing partner in kicking polio out of Africa by the WHO target date of the year 2000.
The reason why I underlined the request of national authorities in my response is because we have been turning down demands from the World Health Organization for the support for the so-called 'days of vaccination' . Why? It is because we think that the resources have a much greater multiplier effect if they go through the normal routine procedures and through the basic health care which has been developed in a few countries.
We accept that in some instances this service cannot provide the vaccination routine which is well established in many African countries and for all the diseases I referred to. So in those cases in which specific countries' national authorities ask us to support this kind of ad hoc initiative, we are ready to do so because we feel that the national health authorities are better placed than us to judge how best to invest resources.
This has been our policy in the fight against some diseases as I explained to the Director of the World Health Organization and to some NGOs from the other side of the Atlantic and elsewhere who visited me for that purpose. It is a flexible approach and so far the countries have been happy with it, either opting for the reinforcement of their normal programmes or, in other cases, having a campaign to raise awareness in the population.
So, I imagine that the answer to President Mandela was Yes. It is very difficult to say No to Nelson Mandela.
Question No 46 by Glenys Kinnock (H-0556/97):
Subject: Conflict prevention and development
Does the Commission support the general principle that security assistance should be integrated into development programmes in conflict prone regions (the 'security first approach')? If so, how does it intend to ensure that National and Regional Indicative Programmes are organized in such a way as to allow for such assistance at short notice?
The Commission continues to attach great importance to the issue of conflict prevention. The Commission has taken the lead within the European Union on the dialogue with the Organization of African Unity, in particular with regard to assistance to the OAU conflict mechanism.
The Commission has taken the necessary steps to give shape to the so-called conflict prevention network and the Commission has played a very prominent role in the elaboration of the SAC guidelines on conflict, peace and development cooperation.
The Commission was also the driving force behind the adoption of the common position and Council conclusions on conflict prevention and resolution in Africa, adopted by the General Affairs Council on 2 June 1997. These documents reflect the main ideas and recommendations of the Commission's communication on peace building and conflict prevention in Africa of 6 March 1996. The Commission was also instrumental in bringing about the resolution on coherence adopted by the Development Council on 5 June last in which peace building and conflict prevention feature as a specific theme.
The latter two documents are fully complementary and they give a very firm basis for a number of concrete activities in various fields. Those documents confirm that development assistance has a prominent role to play in peace building and conflict prevention. However, if we want to employ our assistance effectively, with the goal of peace building, it must be clear that we need to rethink the objectives of our aid. I firmly believe that it is time to stop focusing on economic development alone and that we must believe, and act in accordance with, the principle that economic growth alone does not prevent or resolve conflicts. Sometimes economic growth may even trigger or intensify tensions in society.
I believe that politics - functioning political systems - is the key for Africa's wellbeing. State failure, ineffective and illegitimate governance, corruption, imbalance of power and opportunities, the theft of national wealth by a small elite, and the repression of democracy, rights and freedoms: these are the key problems that need to be addressed. They are root causes of violent conflict and our assistance must target them.
Our communication on conflicts in Africa in early 1996 has spelled these problems out in very clear terms. Assistance to developing countries, including the programmes within the framework of the Lomé Convention, must be designed and implemented in a way that helps to address the root causes of violent conflicts. In this sense I fully support the idea that, in principle, security assistance should be integrated into development programmes in conflictprone regions. To that end the Commission took a more strategic approach during the programming of the Lomé IV second financial protocol. Strategy papers place great emphasis on analysing individual countries' and regions' constraints to take account of past, current and likely future crises.
I just wish to add that these strategic papers were for the first time drawn up after prior consultation of the Member States, the World Bank, UNDP and, in some instances, the United States. I firmly believe that it was a very encouraging result, but one which still falls short of what I consider to be a strategic paper oriented towards full and comprehensive development.
I thank the Commissioner for his response. He will be aware that I and others were somewhat concerned that in the Green Paper there was very little, if any, reference to the issue of conflict prevention. I naturally welcome the reference he just made in his reply to including security within the framework of the Lomé Convention. May I ask the Commissioner in what practical, tangible ways he will ensure that it is actually incorporated into Lomé?
May I also ask him a question about the importance of maintaining peace. Demobilization is an important part of this. I have written to the Commission about the demobilization of over half the UNITA forces in Angola. It seems to me that we lack the mechanism for the speedy release of funds in these post-conflict situations. I know that we have cumbersome procedures but that cannot be the only reason. The Commissioner needs to address that. Is it not the case that the partnership principle in Lomé actually might lie at the heart of the problem? Will the Commissioner be considering instituting a financial instrument that will overcome the problem he clearly sees as needing to be addressed?
I thank Mrs Kinnock for emphasizing the importance of conflict prevention and the fact that it is not present in the Green Paper as it should be. Nor are other aspects such as human and social development or the gender issues that the Commission dealt with very recently. We thought that they were so recent that they would be taken along with the Green Paper as very important current issues. But I have no doubt whatsoever that we have to have a more mature political dialogue with our ACP partners and discuss the questions I have just referred to on a mature basis. Otherwise we will be going round in circles without tackling the real problem. So, I think that will have a pre-eminent role in the next Lomé Convention.
With regard to the second aspect of the problem Mrs Kinnock mentioned, I have been very much involved in discussing the Angolan problem with the Angolan authorities. It is true that in the Convention we have constraints which render it extremely difficult. I will just mention a few. Firstly, since we cannot pay for or give assistance with any military aspects, should demobilization with the assistance of the army be seen as a military or non-military matter? I think it is non-military but there are some doubts about the soundness of this judgment.
Secondly, there is the question of mobilizing funds for this. Each case of demobiliziation is unique. For instance, in Liberia we had 'guns for jobs' and it is working. In Angola it would have to be quite different because villages and towns have been wiped off the map. It is a matter of rebuilding towns and villages from scratch. This is something which is totally new.
Some have suggested that we could route it through NGOs but our financial lines for NGOs are insufficient, if you take the 60, 000 people or so who need immediate demobilization and resettlement somewhere outside the towns. So, it is one of the issues which DG VIII is looking at, mainly because I am going to Angola at the beginning of October and at the top of my agenda for discussion with the Angolan authorities and UNITA is exactly how we are going to address on a short-term basis the problem of the demobilization of between 60, 000 and 90, 000 men who have been fighting for thirty years. I will be very happy to invite you to come along with me because I think it will be worthwhile having this trip and discussions.
As its author is absent, Question No 47 lapses.
Question No 48 by Mr Barros Moura has been withdrawn.
Question No 49 by Ian White (H-0494/97):
Subject: Restrictions on regional development funds
Written Question E-1395/97 was tabled on 7 April asking whether any specific restrictions were put on European Union Funds being spent on civilian facilities rather than military ones, in terms of the development of airport facilities at Benbecula in the Western Isles of Scotland.
The Commission replied that it had asked the Member State concerned for information regarding the facts. Has such information been received?
Two grants were awarded from the European Regional Development Fund for Benbecula Airport under the Highlands and Islands National Programme of Community Interest during the period from 1988 to 1991. The first grant was for the construction of a new terminal, while the second was for a project to develop the runway and apron. The following information emerges from the details provided by the responsible implementing authority: firstly, the airport terminal cofinanced by the Regional Fund is not used by military personnel unless they travel as fare-paying passengers on commercial flights; secondly, there are no restrictions on the tarmac. The armed forces may use the airport for transit operations, but civilian aircraft have priority. The airport may be used for very occasional military exercises but remains open to the public throughout the entire exercise. There are no permanent military installations at the airport. Military flights are subject to standard commercial tariffs, which helps to ensure the viability of the airport. Military flights, however, represent a very small percentage of all air traffic at Benbecula Airport; the EU grant was awarded on the basis of the airport's impact on the regional economy.
I am grateful to the Commissioner for that very useful reply. I suspect that the information supplied by the 'responsible authority' , as she put it, is not altogether accurate. I speak as somebody who was at Benbecula Airport, and the reason for my question was simply that I was there as a civilian passenger and witnessed the arrival of a number of military aircraft. I also witnessed the fact that immediately adjacent to the airfield is a large RAF military base and that just down the road from that the Royal Artillery have a massive base. I seriously wonder whether in fact the European Union has, unwittingly it seems, partly subsidized what amounts to a major military base in the Outer Hebrides.
I should like to put the Commissioner on notice that I am interested in the answer but I think we should go further.
Mr President, I appreciate that my answer might be considered inadequate. The decision, in fact, was taken back in 1988. The funds have been accounted for in the meantime, and to my knowledge they were used exclusively for the grant-aided project.
As its author is absent, Question No 50 lapses.
Question No 51 by Gary Titley (H-0507/97):
Subject: Future of the KONVER programme after 1999
In the light of the restructuring going on in the European defence industry, does the Commission envisage giving greater importance to the KONVER programme post-1999?
Mr Titley, today is not the best time for such a question, because - as you know - the President of the Commission will be presenting Agenda 2000 and the various changes that will influence the Structural Funds programme. I hope you will understand my reluctance to steal the President's thunder; at the present time, therefore, I should just like to make a few general remarks.
You will be aware that the current Community initiatives come in for heavy criticism because they are too numerous and because there are too many single programmes relating to Community initiatives. Of our overall total of 800 programmes, 400 relate to Community initiatives. However, this only applies to about 9 % of all Structural Fund resources. That reveals a disproportionately large amount of administrative expenditure and an overlap with the content of programmes under Objectives 1 to 6.
Since I do not wish to anticipate the President's address, let me just say that any Community initiatives which are to be discontinued will be integrated as far as possible into the mainstream programmes.
Given that the answer was basically 'wait until tomorrow' , it is difficult to ask a supplementary. My concern, however, is that if some of the stories about Community instruments are true, the KONVER programme is likely to be lost. The KONVER programme covers areas which are not currently covered by Objective 1 or Objective 2; nor, indeed, are they easily fitted into any of the other objectives of the Commission. Nonetheless, they have been important in developing the conversion of defence industries, which is a key factor we have to play.
Could the Commissioner tell me whether she accepts that the KONVER programme has a legitimate aim, and that she would like to see those aims fulfilled in whatever programme takes place after 1999?
Mr Titley, I understand your arguments in favour of KONVER, and I am also aware that there was a very specific reason why KONVER has been important to certain regions. Nevertheless, we must develop an overall strategy that takes account of everyone's reservations. We shall have to find the best way to continue meeting needs in this area too. However, I would ask you to bear in mind that it will be very difficult to maintain all our activities at the present standard as well as doing even more in other areas. For that reason we shall ultimately have to find a fair compromise which serves the interests of all concerned and, above all, gives help to the regions where the need is greatest.
As the Commissioner knows, the west of England is the most heavily dependent region in the entire European Union on defence-related industry. This is why KONVER is so important to us.
I should like to ask her, on behalf of the trade unions in the west of England, whether the Commission has a plan to assess the way in which KONVER has been effective during the first few years of its existence as a Community programme. Has the Commission carried out an assessment, and would it maybe even be possible to consider a conference or some kind of meeting to which the trade unions are invited to give their views on it? I can tell the Commissioner that there is widespread dissatisfaction amongst trade unions at the way in which this programme has operated in the past, because it is felt that those in the workplace have had insufficient input into it.
Mr White, we shall naturally assess the results, just as we do with all our programmes. But please remember that, since some parts of KONVER were extremely late in starting, an evaluation will not be possible until we can determine some results. I do not have your figures to hand at the moment, but if I remember rightly we have completed about 6 % of the whole initiative. I will gladly look up the UK figures for you afterwards. So what this all means is that we have scarcely spent any KONVER funds yet, so it stands to reason that we have registered few successes so far.
We shall begin by considering the impact of the KONVER programme as a whole and then we shall provide opportunities, as has already been done, for exchanges of information relating to the various areas of the programme. A few conferences of KONVER regions have already taken place.
Madam Commissioner, I would like to ask a question about the future of the RECHAR initiative which, it would appear, will no longer be included.
I am aware that Agenda 2000 is to be presented tomorrow, but I wanted your opinion on whether such restructuring operations are going to continue, moreover, owing to Community prerequisites, owing to the powers the European Union has under the ECSC Treaty, something which will continue to affect countries such as Germany, Spain and even France.
I also wanted to ask you if you are aware of the fact that when the ECSC Treaty - and therefore all the reindustrialization aid which used to be received - lapses - and in view of the decision of the Amsterdam Council to channel these remaining funds - the ECSC reserves - to other purposes, there would, in actual fact, be no need to devise a transition programme for such regions.
Mrs Wulf-Mathies, as you will have ascertained, Mrs García Arias's supplementary question is outside the scope of the question initially put to you. However, you may answer if you wish.
I believe I ought to be fair here. If I have not told you today what is to become of KONVER, I must not say anything about the future of RECHAR either. I hope you will understand. But you know that we are trying to solve the problems associated with RECHAR, that we are very familiar with these problems and that we shall continue to try and offer whatever type of help we can to solve such problems. But I would also ask you to appreciate that we must naturally respect Council decisions with regard to the ECSC.
Question No 52 by Miguel Arias Cañete (H-0515/97):
Subject: Capital Region network
Is the Commission aware of the special nature of the problems affecting the European regions within which their country's national capital is located?
Does the Commission know of the activities of the Capitals Network, of which the Madrid, Brussels, île de France, Athens, Lisbon, Rome, Stockholm and Helsinki regions are members and in which Berlin, Dublin and Vienna are involved as observers?
Mr President, I need hardly say that it gives me particular pleasure to reply to the chairman of my committee, whom I am pleased to tell that the Commission held an exchange of views with representatives of the Network of Capital Regions in 1996. The discussion served as an opportunity to examine, among other things, the special problems of the European regions in which the national capitals are situated. In this context, the Commission asked the Capitals Network to make representations in connection with the regional development strategy currently being devised in the framework of the European regional planning blueprint; as you know, this blueprint deals with the urban system in the European Union and the different functions performed by individual towns and cities.
The Commission noted with interest the Charter of the EU Capital Regions, which highlights the main problems facing capital regions. In its communication of May 1997 on European urban development, the Commission invited interested institutions to join it in a dialogue. At their informal meeting in Noordwijk in June 1997, the Ministers responsible for urban policy and regional planning in the EU Member States emphasized their great interest in the idea of the relevant organizations exchanging views and sharing experiences in a European framework.
The opinions of the European institutions, of the European Parliament, but also of the Committee of the Regions, the Committee on Economic and Monetary Affairs and Industrial Policy and the Committee on Social Affairs and Employment, as well as the proposals of urban organizations such as the Network, can provide important ideas for the urban policy forum that the Commission has planned for 1998, and I therefore expect to receive an opinion from this institution too, which can help us to build up an accurate picture of conditions in a wide range of towns and cities with a variety of problems.
Madam Commissioner, many thanks for your reply. Allow me to inform you that capital cities, insofar as they are cultural, financial and political decision-making centres, have the highest concentration of services in the country in question, but that this concentration also makes them a centre of attraction for local immigration and immigration from third countries, resulting in a most appreciable increase in the marginal population, the unemployed, and the consequent depopulation and impoverishment of the surrounding region. Moreover, the relatively high income levels of that sector of the population which is genuinely in work diverts Structural Fund aid towards other regions.
Hence my question, Madam Commissioner, is whether, in new Objective 2, referred to in Agenda 2000, the Commission intends to examine, amongst the eligibility criteria, the situation of such regions which include the capital city - they have a highly specific problem, are often the focal point for a great many citizens, even for a Member State, yet to date have not received structural aid.
Mr President, I must ask the honourable Member not to expect me to refer to the subject of Agenda 2000, because the President of the Commission will deal comprehensively with it tomorrow. Let me mention, however, that it would in fact be important to examine what distinguishes capitals from other cities with similar problems, cities which have to deal with immigration and environmental pollution and which also perform particular central functions for their respective regions. I would therefore ask such cities, as we have already asked the capital regions, to describe their problems to us, because I feel it will be more fruitful to deal with the various problems in the framework of municipal and urban-policy initiatives, irrespective of whether these problems occur in capitals or in other cities. A serious problem is a serious problem, wherever it arises, and the same problem will affect people in capital cities just as much or as little as it affects people in other cities.
The time allotted for questions to Mrs Wulf-Mathies has run out so Questions No 53 to No 58 will receive written answers.
Given that its author is absent, Question No 59 lapses.
Question No 60 by Anne McIntosh (H-0440/97):
Subject: Recognition of ski instructor qualifications in France
What action will the Commission be taking to guarantee the proper implementation of the applicable legislation to recognize ski instructor qualifications in France, avoiding the practice of aptitude tests being used to discriminate against non-French instructors?
As far as establishment is concerned, what remedial action will the Commission be taking against the French authorities if there is a failure to amend the rules on granting authorization to holders of diplomas issued by other Member States, in particular in line with Directive 92/51/EEC ?
Mr President, the Commission is well aware of the problems encountered by ski instructors with British diplomas in having their qualifications recognized in France. Indeed, the Commission has already done a great deal of work in an effort to resolve this problem. I would point out that, following intervention on the part of the Commission, France has now properly transposed Community law. As far as freedom of establishment is concerned, infringement proceedings have been set under way. The matter ought soon to be resolved, given that the French authorities have recently issued a decree incorporating into French law Directive 92/51/EEC on the recognition of diplomas. The proper application of the new provisions of French law will have now to be established in practice, and the Commission intends to continue working towards this.
The Commission has also sought to set up a dialogue between the British Association of Ski Instructors (BASI) and the French authorities. The aim of that initiative is to encourage bilateral discussions of the conditions governing recognition of the BASI first grade diploma. There have already been meetings between French officials and representatives of the British Association of Ski Instructors. The Commission has also asked the French authorities to provide an initial assessment of the decree on providers of services, and this should arrive during the next few weeks. Should it emerge that aptitude tests are being automatically required, the Commission will ask the French authorities to change that practice.
Mr President, while I welcome the Commission action to date, I am afraid it is simply not good enough. As a founder member of the European Union, the French Government ought to know better, and it ought to know that, as the Commissioner has said, it is in flagrant breach of both the Treaty provisions on the freedom of establishment and, in particular, the implementing directive which, I may remind him, was adopted in 1992. On behalf of the British skiers, many of whom have written to both myself and other British MEPs, could he please tell us at what point a British national holding a British diploma will be able to take a position on equal terms under Article 7 of the Treaty with a French national? It is simply not a level playing field and I repeat that France is in breach of the Treaty and of the implementing directive.
Mr President, perhaps I may provide the latest details concerning this dossier, to which the Commission is as attached as you are, Miss McIntosh.
First of all, last year great efforts were made, through meetings, informal contacts or official letters, to solve the problems encountered by foreign ski instructors wishing to pursue their activities in France, and real progress was made. We cannot forget the two French decrees. Secondly, the Commission has asked France to examine all the pending individual cases known to the Commission. Thirdly, a new complaint by Mr Holmes, a BASI lawyer, has just been received by the Commission. It has now been officially registered as a complaint. Mr Holmes' concern is that aptitude tests could be systematically required for providers of services. If this is the case, the Commission may decide to take action. Fourthly, on 17 June 1997 I received a delegation of basic ski instructors headed by Mrs Billingham. Finally, a letter dated 3 April 1997 signed by Director-General Mogg was sent to the French authorities, asking them to provide the Commission with a first evaluation of the decree on service providers. The Commission has just received the elements, in June this year. So I think these facts may convince you, Miss McIntosh, of the very close attention with which the Commission is following this important dossier.
I thank you, Commissioner Monti. It is no surprise to you, I am sure, to see me rising on this issue even though my question is further on. I thank you for the acknowledgement that you have made already of the very important meeting that we had with the chairman and the chief executive of the British Association of Ski Instructors. You will note from Mrs McIntosh that exasperation is rife, I have to say, on this particular issue. I am delighted to hear that there is progress being made but there is some scepticism. We are looking for action rather than words in this issue.
I do not need to tell you that this is a microcosm of your whole action plan for the single market. If we cannot get this issue right, what chance and likelihood is there of getting all the other, very many more complex issues put to right? As far as the ski instructors are concerned, their row with the French is only part of the argument. I am sure this is going to have a resonance over the rest of Europe.
I wish to thank Mrs Billingham for the interest she takes in the Commission's activities in this area. Allow me to say that the words I spoke are indeed only words, but words about facts. These facts may not have been sufficient yet. We will take all the necessary action. We speak about actions by using words, but action is the key in this area. I share your view that this free movement of people, in a broad sense, is essential to the single market. That is why we are so keenly pursuing this.
Since its author is absent, Question No 61 lapses.
As they deal with similar subjects, Questions Nos 62 and 63 will be answered together.
Question No 62 by María Izquierdo Rojo (H-0482/97):
Subject: The IGC and new proposals to guarantee the free movement of goods, especially through France
What does the Commissioner think would be the most effective way of ensuring that in future, repeated violations of the right to free movement of goods do not go unpunished? What proposals would he make in the context of the IGC in terms of specific policies and measures? Question No 63 by Felipe Camisón Asensio (H-0492/97):
Subject: Measures against acts of vandalism impeding the free movement of goods
In the context of the action plan for the completion of the single market, one of whose objectives is the elimination of sectoral obstacles in the general public interest, what action is proposed against the acts of vandalism practised on certain occasions which impede the free movement of agricultural goods?
As far as the two problems raised by honourable Members and currently under discussion are concerned, the Commission has already on a number of occasions expressed its view on the problem of acts of vandalism repeatedly committed by some groups of French producers and their associations targeted at agricultural food products from Spain.
A few days ago, I myself sent a letter to the French minister for European affairs to stress the Commission's concern over this. Moreover, similar incidents in past years led the Commission to bring proceedings for infringement under Article 169 of the Treaty, and that case is currently pending before the Court of Justice. Advocate General Lenz recently submitted his opinion to the Court and endorsed the view taken by the Commission. There is no doubt that if the Court of Justice finds that France has failed to fulfil obligations under the Treaty and if the measures adopted by the French authorities do not remedy that situation, the Commission would be able to bring an action under Article 171 of the EEC Treaty and, in this case, ask the Court to order France to pay a lump sum or a fine.
Moving on to the general steps which could be taken in the near future - the subject-matter of the other question - the Commission is aware that the conditions for applying the procedures set under way under Articles 169 and 171 do not allow problems that arise in the kind of circumstances described by the honourable Members to be rapidly resolved. The Commission drew the attention of the Member States to that point in the opinion published in February 1996 on the occasion of the Intergovernmental Conference. Thereafter in the action plan for the single market, the Commission made it clear that where there are serious breaches of Community law with grave implications for the operation of the single market, the Commission ought to be able to adopt urgent measures against the States in question, by imposing penalties, if necessary.
The reinforcement of the Commission's executive powers will help cut delays in resolving the problems. However, the Intergovernmental Conference came to an end without any amendment to that effect being inserted into the text of the new treaty. But the Amsterdam European Council did itself ask the Commission to consider how to guarantee the free movement of goods effectively, including the possibility of imposing penalties on Member States, and asked it to submit proposals on this before the next meeting of the European Council in December 1997. It is too early to say how the Commission intends responding on this. But it has certainly begun to consider all the opportunities the Treaty affords to respond in full to the request from the Heads of State and Government at their last meeting.
Mr Commissioner, the Intergovernmental Conference was disappointing in this respect, and remains so. I am most grateful to the Commission for its attitude prior to the Intergovernmental Conference and, I note from your words, Mr Commissioner, after the Conference as well.
Given this attitude of mutual support, therefore - because the problem remains - I would be most grateful if you would give a copy to Parliament and to this Member in particular - so that Parliament and European public opinion in general might be informed - of the letter you sent to the French minister. I would like to thank you for your attention to this matter and, in future, I would also be grateful if all such Commission actions aimed at solving the problem were as transparent and as widely publicized. I believe the European Commission is doing much more than people are aware of.
I should like to inform Mrs Izquierdo Rojo that on 8 July, when I sent the letter I mentioned to the French minister for European affairs, the Commission issued a press statement on the content of that letter.
Mr Commissioner, you will be aware that, despite your letters of rebuke to the French Minister for European Affairs - both in the previous and in the present government - acts of vandalism continue to be committed against Spanish lorries and the French Gendarmerie turns a blind eye. Witness, for example, the outrage committed in Cintegabelle on the 2nd of this month.
I assume that the Commissioner will experience a great deal of frustration upon hearing that his good intentions of settling the matter during the recent Amsterdam Intergovernmental Conference, when he proposed that sanctions should be automatic, have come to nought.
I understand his frustration, since we Europeans are well aware of his strength of mind and, I might say, obstinacy in defending, come hell or high water, the free movement of goods in the Union with a view to achieving completion of the Single Market, an objective we simply cannot give up. I understand your frustration, Mr Commissioner, but you have to understand that ours is greater because, as the previous speaker mentioned, we are still faced with an unsolvable problem.
There is, of course, frustration, but there is also a growing awareness in the Institutions and among the public and a desire to have these problems properly resolved. The Commission and I myself were encouraged to hear of the opinion Advocate General Lenz delivered to the Court on the earlier cases that took place in 1995. I agree that it has taken a long time, these things proceed slowly, but if the Court of Justice goes along with the opinion of Advocate General Lenz this will be a real case of substantial progress being achieved in enforcing the free movement of goods.
As the time allotted for Question Time to the Commission has run out, Questions Nos 64 to 114 will receive written answers.
(The sitting was suspended at 7.20 p.m. and resumed at 9 p.m.)
Road passenger transport
The next item is the joint debate on:
the recommendation for second reading (A4-0234/97), on behalf of the Committee on Transport and Tourism, on the common position adopted by the Council with a view to the adoption of a Council Regulation laying down the conditions under which non-resident carriers may operate national road passenger transport services within a Member State (C4-0172/97-96/0002(SYN)) (Rapporteur: Mr Killilea)-the recommendation for second reading (A4-0233/97), on behalf of the Committee on Transport and Tourism, on the common position adopted by the Council with a view to the adoption of a Council Regulation amending Council Regulation (EEC) No 684/92 on common rules for the international carriage of passengers by coach and bus (C4-0173/97-96/0125(SYN)) (Rapporteur: Mr Killilea)
Madam President, Parliament cannot be entirely satisfied with the way in which the Council has chosen to act in the field of international carriage of passengers by coach and bus. The Commission accepted only 9 of the Parliament's 26 amendments and the Council has accepted even fewer. However it must also be recognized that the decision to introduce a Community licence is of course a major step forward in itself. The Council's common position has made further changes to the Commission's text. Among other things it provides for the establishment of a consultative committee to assist the Commission in adopting and implementing measures relating to transport documents.
Although many of the amendments adopted at first reading by the European Parliament have not been incorporated into the common position, the Committee on Transport and Tourism has chosen to concentrate action on only a few objectives which it sees as being the most important. These are contained principally in amendments Nos 15 and 16 from the first reading, now amendments Nos 1 and 2 of this recommendation, which concern the need to meet the legal requirements concerning social benefits as well as road safety in respect of access to the market for drivers and vehicles. I also chose to retable amendment 24 for the first reading, that is now amendment 3 of this recommendation, calling on the Commission to submit before December 1999 a new draft regulation to further extend the scope of the present proposal. Given the amount of time needed to carry through and implement this regulation, it could be a good idea to begin work immediately on a new proposal in order not to postpone indefinitely the process of further liberalization.
By way of introduction to my second report on cabotage, I think it may be useful to give a brief historical account of this proposal which has had a curious fate and, I must say, a very tortured route. On 23 July 1992, the Council adopted Regulation No 2454/92 laying down the conditions under which non-resident carriers may operate national road transport services within a Member State, so-called cabotage transport operations. The regulation has since been annulled by the Court of Justice in a judgment handed down on 1 June 1994 after proceedings had been instituted by Parliament itself. At the same time, the Court ruled that the new operative part of the regulation should remain in force until new legislation had been issued. The Court decided to annul the regulation because the Council substantially altered the Commission's proposal on which Parliament had delivered its opinion in adopting the final version of the text; and everybody knows - the Council above all - that to make such a significant change it ought to have consulted Parliament again. In the final text some of the procedures and formalities laid down could have made it more difficult to exercise the freedom to provide passenger transport services.
A year and seven months after the judgment of 1 June 1994 the Commission submitted the proposal now under consideration, which is largely modelled on the annulled regulation itself, but of course widens the extent to which cabotage transport operations will be liberalized. Following Parliament's first reading, the Commission accepted 9 of Parliament's 16 amendments but the Council regrettably only accepted 3 of these.
However, there have been a number of positive developments. The Council's common position introduced a greater degree of liberalization than the old Regulation No 2254/92 in so far as all specialized regular vehicles such as workers' and students' transport have been liberalized, provided they are governed by a contract between the organization and the carriers. Moreover, the admission to a national market of passenger services provided in the context of international transport constitutes a first step in recognition by the Council of the principle of cabotage within the Community territory.
For these reasons I am not submitting many of the amendments adopted at first reading that were not accepted by the Council, because I realize that the common position does represent an improvement on the previous legislation. However, Parliament should not ignore its responsibility to encourage further progress in this field.
Amendment No 1 of the draft recommendation therefore seeks to encourage the Commission in its future efforts to liberalize the sector, taking account of Parliament's previous position. This amendment refers to the final declaration which the Commission has annexed to the Council's common position, stating its commitment to preparing new legislative initiatives in this sector on the basis of reactions to the Green Paper on the citizens' network. The Transport Committee wants to encourage the Commission by adding a recital providing for further liberalization in the future which makes the amendments that the Council has made to the initial proposal temporarily acceptable. The adoption of this recital is therefore of greater significance than might appear since it expresses Parliament's keenness to seek further progress in the matter of passenger transport legislation. Amendment No 2 emphasizes the European Parliament's incontrovertible role of scrutiny, specifying that the Commission will undertake to inform Parliament of the operation both of the regulation in question and of the regulation annulled by the Court of Justice. The Commission should in particular submit before June 1998 a report on the operation of the old regulation, and before December 1999 a report on the operation of the present regulation, on the basis of data collected periodically by the Member States. The amendment also takes up the content of the recital by referring to future legislative developments in this sector.
In conclusion only 2 amendments are being retabled at second reading. However these are amendments which summarize Parliament's determination to remain vigilant with regard to cabotage and passenger transport services within the Community, in the name of the principle of free movement of people and freedom of establishment in the internal market and more generally in the interests of the European citizens. These were amendments tabled by political groups. One amendment only was tabled by Mr Grosch from the EPP Group. It concerns the addition of the word 'regional' . After having contacted Mr Grosch it seems that the transport organizations in Belgium, as in Germany, organize bus transport in urban areas, but that these are on a regional basis. Taking account of his explicit explanation and the diversity of the bus transport organizations within the EU itself, I propose to support this amendment. I thank the Committee on Transport for bringing this report to this stage, and the Commissioner personally and his staff for their assistance and help in trying to make this as good a piece of legislation as we possibly can.
Madam President, on behalf of the European Socialist Group I would like to speak briefly, first of all, on the proposal by the Commission for the amendment of the Council regulation governing the rules for international carriage of passengers.
Our group, as we stated at first reading, welcome the Commission proposals which we believe will bring about further liberalization in this sector, in particular simplifying the rules applying to international passenger coach and bus services. Whilst I would also like to take this opportunity to congratulate and thank the rapporteur for his efforts, I share with him his disappointment at our failure to make much progress on our amendments. It is important, this evening, that we dwell on the very positive aspects of this particular proposal.
In particular, we ought to draw everyone's attention to the fact that, for example, the improved wording of the definition of occasional services will greatly simplify the application of the regulation and contribute to the development of a more efficient sector.
Secondly, the abolition of the definition of international shuttle services, which never existed in national legislation, will, again, greatly clarify matters.
Last, but not least, as noted by the rapporteur himself, the creation of a uniform, simplified control document, a Community coach licence, will avoid the present confusing situation whereby old documents are amended by hand. Taken together, I believe these particular proposals are worthy of the support of this Parliament at second reading.
I now turn briefly to the proposals for non-resident carriers operating national road passenger transport. The objective of this proposal, as the rapporteur has stated, is to lay down harmonized conditions under which nonresident carriers may operate national coach and bus services within a Member State. My group shares and applauds the objective to establish the freedom to provide transport services and eliminate all discrimination against carriers on the grounds of nationality. The objective is to ensure compliance with the Treaty and, in particular, the single market. Taken together with the other measures that I have mentioned the abolition of frontier controls means that we will now see cabotage systems extended to all transport services by bus or coach operators, including regular services. I welcome these measures.
In particular, taken together, they will, in my view, offer new opportunities for bus and coach service operators which will in turn generate much needed new jobs in the transport industry. New standards will be introduced and greater flexibility will open up new markets. The abolition of the current restrictions will enable transport companies to optimize the management of their activities and the profitability of their vehicle fleets.
In conclusion, the Socialist Group is pleased to support these measures because they will create a new fast-track system, where bus and coach services can be operated for the good of the bus companies themselves, the passengers, the economy and the environment.
Madam President, I also would like to congratulate the Commission on reaching the stage of the common position and the rapporteur for all his hard work on these two proposals.
In accepting the common position, I welcome this as a first step along the path to recognizing the principle of cabotage within the European Union territory.
However, I wish to express my concern, and the regret and disappointment of myself and the Group of the European People's Party that progress towards liberalization in this field is painfully slow. Regrettably, the possibility of non-resident carriers being able to operate national road passenger services within another Member State is still severely limited. I dream of the day when a coach can travel through France from Britain to Bordeaux, picking up and dropping off passengers in Paris en route. Such a move would make a reality of the single market in road transport for buses and coaches, encourage more people to use such transport and ensure a real value to a people's Europe of which we all talk.
The benefits of the proposals before us this evening for coach operators are both tangible and positive. Transport operators will be able to take advantage of their entitlement to undertake services in another Member State, and, obviously, would only do so when it was in their commercial interest to engage in these operations. International coach operators would be able to benefit, at no additional cost, by filling the empty seats on existing services.
The further liberalization set out in the common position and in Mr Killilea's reports would help to reduce costs and save time for operators. This streamlining of procedures will only be slightly offset by the need to review the Community licence every five years, which, of course, is part of the proposal.
I would like to take this opportunity to support the common position and Mr Killilea's reports and commend them to the House.
Madam President, ladies and gentlemen, thanks to the two reports by Mark Killilea, we are now reaching the end of a very important legislative procedure for the passenger road transport sector. I am convinced that the adoption of these texts and that of the application regulations are going to give a fresh boost to the transport of persons, offering a greater choice of services at more attractive prices.
There is a considerable coverage of the car or bus market. Thanks to the authorization of cabotage, the free provision of services is introduced, eliminating any discrimination with respect to the service provider by dint of nationality or the fact that he is established in another Member State. We should also stress the simplification to international passenger transport by the introduction of a Community licence, to become in the end the only document needed to transport passengers across the European Union. That is why I call on you to vote for both motions for recommendations tabled by Mr Killilea, whom I thank very warmly!
This remarkable progress should not, however, make us lose sight of a major imperative: safety. In addition to common rules on the free provision of services, we must also bring into line the conditions required for access to the transporter profession. That is what lies behind another report, that by Mrs Berger, which we shall vote on after the Killilea report. I regret very much that the Committee on Transport and Tourism did not examine in depth the points that seem vital to me, i.e. training for drivers, individual reliability or the content of aptitude tests. These obviously go hand in hand with a greater opening of the passenger and goods transport markets.
Madam President, ladies and gentlemen, like the rapporteur, the Group of the European People's Party sees the Council's position as an important step - although not the final one - in the process of liberalizing international transport. The provisional exclusion of local bus services from the scope of the legislation was something that Parliament had requested. We therefore find it surprising that regionally based local bus services are not treated in the same way; however, it may be possible to correct this when we vote tomorrow. In the meantime, I should like to thank the rapporteur for encouraging the House to support this additional amendment.
It makes sense, in our view, to proceed along the lines that the rapporteur has suggested - proposing changes which are geared to specific objectives, rather than simply deluding ourselves by retabling all the amendments that were proposed at first reading. Legal requirements concerning social benefits and road safety are certainly among the major criteria that should determine access to the market. We all know - and the Council, we hope, will take the same view - that liberalization and the competitive conditions which go with it cannot be allowed to produce a situation where social and safety legislation goes by the board.
In our opinion, the rapporteur's last amendment is also logical if, as I said to begin with, we do not regard this as the final step. As far as we are concerned, the dates which he has set out are the latest possible deadlines for initiating a new legislative procedure. We would also expect - and hope - that before then, Parliament will have an opportunity of expressing its opinion on transport issues more forcefully. As to whether the Council is yet prepared to take our opinion into account, that may be more of a pious wish than a hope. Nonetheless, it is a wish that I felt should not go unstated.
Madam President, I wish to begin by responding to the generosity of Mr Killilea's remarks in thanking my services - the people who work with me - and myself, but also to apologise for being three minutes late and having therefore missed some of the pearls that he cast before the Commission swine. I apologise very much for that. I can only explain that I was engaged in intense discussion with my Member of the European Parliament in my office on the vexed subject of the painting of our kitchen and, consequently, was detained longer than either of us intended. I hope he will forgive me. I am sure he does.
The two common positions before the House obviously command widespread support, as evidenced by the debate this evening. No doubt that is a tribute to Mr Killilea's widely recognized quality of promoting consensus, not only in his native country but here in the European Parliament.
With regard to international bus transport, the common position takes up most of the refinements recommended by the Commission and Parliament at an earlier stage, and it also incorporates the proposed introduction of a Community licence for coaches.
Although Parliament, as honourable Members will recall, agreed with the Commission's wish to delete the so-called 'rail protection clause' , there was insufficient support in the Council to achieve that, despite the fact that the provisions of the clause have never ever been used by any Member State. Instead the Council reached a compromise so that the protection clause will be maintained until the end of 1999 and then replaced by a safeguard clause. The Commission will naturally keep a close eye on the use which Member States make of these clauses so as to avoid a distortion of competition between different transport modes.
Colleagues will recall that Amendments Nos 1 and 2, before the House today, were rejected at the first reading by both the Commission and the Council. As I understand it the Committee on Transport and Tourism is anxious to ensure that legislation on driving and rest periods is respected, and naturally I concur strongly with that aim. I can assure the House, however, that this is already provided for in the existing text, and I therefore ask honourable Members to reflect on that, especially since on this rare occasion the wording proposed by the Transport Committee would not bring any greater clarity to the existing provision.
I have to tell honourable Members that Amendment No 3 cannot be accepted, not for reasons of principle but mainly for reasons of practicality. While the Commission will, of course, draft a report on the application of this regulation, it is simply not realistic to do so before the end of 1998. The regulation will be adopted in or around October of this year and will enter into force about 12 months later. This would quite obviously leave too short a time to draw any practical conclusion about its application, and when the House takes these calendar considerations into account, I hope that honourable Members will reach a similar judgment.
The situation of bus cabotage is satisfactory, although the position of the Council is not as ambitious as that proposed by the Commission. It is, nevertheless, an acceptable first step in implementing the freedom to provide services in regular bus services. I may also add that the Commission will review the situation of regular bus services that are excluded from the scope of the present regulation when we consider the revision of the regulations concerning public services, as we stated in the citizens' network Green Paper last year.
I am also pleased to advise the House that the Commission will accept a redrafted version of Amendment No 1, as well as part of Amendment No 2 - that part which dealt with the report on the application of Regulation 2454/92. This will, as requested in the amendment put before the House, be presented in the course of next year.
I cannot, however, accept Mr Grosch's amendment which seeks to exclude regional bus services from the scope of the amended regulation - that would be a backward step from the progress already achieved.
I am very grateful to Mr Killilea and his colleagues for their work and, indeed, for their continuing interest which is, of course, of great help in achieving sustained progress with the operation of common rules for bus and coach transport in the Community.
Thank you, Mr Kinnock. I see that Mr Killilea has something more to say. You have the floor.
Madam President, I just wanted to make a point of information to the Commissioner. With regard to Amendment No 1, you say that it does not add any greater clarity. Its inclusion therefore does not take away any greater clarity either, so I do not see what the logic of it is. But it is the question of Mr Grosch's amendment that I want to refer to for a moment, because I think, Commissioner, you should call Mr Grosch to your office tomorrow to have a word of discussion with him, as I myself had to, so that he can explain the technical meaning of his amendment. It is quite different to the interpretation you have given of it, and I would appreciate a little arbitration on this particular matter so that it can be clarified once and for all. I expect you will do this, because I know you are a man who respects a small desire, and I think that when Mr Grosch has finished with you, you will have had explained to you the detail of what he is talking about. After his explanation to me, I do not think he seriously means any wrong by what he is trying to do.
Madam President, I should have advised myself better before offering commendation to Mr Killilea on his gift for consensus. After his last words I feel bathed in a sort of warm oil, and I am drifting off into paradise at the way in which he offers sweet blandishments that make it absolutely essential for me to see Mr Grosch; If we can get an understanding of the technicalities that assists with joint progress, I will certainly do that; but clearly I cannot promise the outcome that Mr Killilea so clearly wants before I give further consideration to the matter.
As far as Amendment No 1 is concerned, I think he will acknowledge that the constant pursuit of the Commission is to add value, clarification, simplification and transparency. And even when a form of words does not subtract from any of that, it always remains inferior to something that adds to it. So the consequence is, I must insist on the point that I made earlier to the House. I will certainly pursue the issue raised by Mr Killilea in the hope of getting a satisfactory solution, but with no guarantee.
Thank you Mr Kinnock. I think that Mr Grosch appreciates that opening.
Mr Watts also has a request for you, I think.
Madam President, very briefly, on a much sadder subject. As the Commissioner will be aware, my colleague, Mr Titley, only on Monday raised the issue of the tragic loss of life involved in the coach crash in the French Alps in which three young people from his constituency were killed on a coach hired locally in France, without seatbelts. I know Mr Titley has already paid tribute to the endeavours of Commissioner Kinnock to ensure coaches are as safe as they possibly can be. Clearly, I do not wish to put the Commissioner on the spot this evening but I am sure we would all welcome this opportunity, sad though it is, to review whether or not there is anything more we can do to ensure safer coaches throughout the European Union and learn from this tragedy to ensure that it does not happen again.
As Mr Watts says, this is a matter of the gravest concern. I have been in touch with his colleague, Mr Titley, who quite properly raised the issue with me in the immediate wake of this awful tragedy which occurred to pupils of St. James' School in Mr Titley's constituency. What I was able to tell Mr Titley is that we have already achieved the legislation necessary to ensure the universal installation of seatbelts in new coaches and, indeed, in all coaches manufactured towards the end of this decade, throughout the European Union. We are also proceeding with legislation that will provide much greater security against injury caused in the course of roll-over of coaches.
It is a particular tragedy in this case that a school that fastidiously had only used coaches fitted with seatbelts, because of the break-down of a bus, had to resort to a different vehicle. Those young people are dead, possibly because of that unavoidable change. We will constantly review the whole issue in the hope of gaining faster and more widespread implementation of changes to improve the security of coaches and buses that any civilized person in Parliament, the Commission or indeed, anywhere else would want.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Charging of HGV
The next item is the report (A4-0243/97), by Mr Jarzembowski, on behalf of the Committee on Transport and Tourism, on the proposal for a Council Directive on the charging of heavy goods vehicles for the use of certain infrastructures (COM(96)0331 - C4-0027/97-96/0182(SYN))
Madam President, ladies and gentlemen, the Committee on Transport and Tourism has given very close consideration to the Commission proposal for a new directive on vehicle taxes for heavy goods vehicles and the imposition of toll and user charges, and I am very pleased to say that it has reached a consensus as regards the report and adopted an agreed position by a substantial majority.
In our view, the system which the Commission is proposing for motor vehicle tax rates is far too complicated and needs to be simplified. This should involve abandoning maximum rates and introducing only minimum rates. However, the minimum rates should be graduated in such a way as to reflect the road damage and pollution ratings of the vehicles, and thus also to encourage the purchase of more environmentally friendly vehicles. In our view, the rates of tax for Euro I and Euro II vehicles should be set at 80 % of the rates for the more heavily polluting non-Euro vehicles.
In any event, we believe that minimum rates of tax cannot be reduced below these levels, even where a Member State is levying user charges. The fact is that the substantial differences in the rates of tax currently levied in the Member States are already distorting competition between businesses in the Community, and this is detrimental to the concept of the internal market and to fair competition.
The Committee on Transport and Tourism is also proposing that the system of minimum tax rates should be reviewed, with the first review to take place on 1 January 2002. I would add that, in my personal opinion, vehicle taxes should be dropped completely, because they are not really environmentally relevant taxes.
Even more importantly, however, the committee has also reached an agreed position on toll and user charges. As we see it, the Commission's next step should be to produce its White Paper on the internalization of external costs, and also the study that was specifically requested in the Schmidbauer report, giving evidence of the external costs of all modes of transport. We maintain that it is unacceptable to introduce a cost component into toll charges now to cover external costs, payable only by heavy goods vehicles.
We also take the view that higher charges for the use of so-called sensitive routes should not be permitted at this stage. Specific arrangements for defining heavily polluted corridors would first have to be worked out and incorporated into Community law. The Committee on Transport and Tourism is calling on the Commission to submit appropriate proposals to that effect, as well as evidence of external costs, within the next twelve months. However, in view of the serious pollution of the Alpine region by heavy goods traffic, the committee is very much in favour of special arrangements in respect of the Brenner motorway. However, these arrangements will have to be fleshed out by the Commission - taking account of the transport negotiations with Switzerland which we hope to see concluded shortly - and then carefully considered by Parliament and the Council.
The user charges system proposed by the Commission should also be simplified so as to make it easier to apply. The system should be structured to reflect more accurately the emission and road damage ratings of the vehicles. Another important consideration here is that the Member States are free to set rates at between 50 % and 100 % of the maximum figure. We should also bear in mind that five years will have elapsed between the fixing of the present maximum rates and the introduction of the new maximum rates on 1 January 1999. The committee is therefore proposing a substantial increase in the maximum annual charges, to between ECU 1500 for environmentally friendly vehicles and ECU 2500 for polluting vehicles.
We are very keen to hear how Mr Kinnock will respond to our proposals. In committee, the Commission representatives described our draft report as very realistic. I hope that you will take the same view today, Commissioner. For the sake of good cooperation, I hope that the Commission will accept all Parliament's proposals, because it is very rare for a parliament to agree by such a large majority on a report on such a difficult issue. However, I also believe that it is incumbent on the Council to lose no time in adopting a common position on the basis of our opinion and the accompanying opinion from the Commission, because the directive will still have to be transposed, and the hauliers who are affected by it will have to be informed in good time of what they will have to deal with on 1 January 1999.
Finally, I should like to express my sincere thanks to my colleagues in the Committee on Transport and Tourism, the committee secretariat and also the representatives of the Commission. I think that together, as Commission and Parliament, we conducted our deliberations in the Committee on Transport and Tourism in a positive atmosphere and I hope that we shall be able to maintain our good understanding on this important issue.
Madam President, after hearing Mr Jarzembowski speak, I wish to begin by pointing out that, although some of the amendments contained in the opinion of the Committee on the Environment, Public Health and Consumer Protection were accepted by the Committee on Transport and Tourism - the reference to the Alpine Convention, for example - the approach taken in Mr Jarzembowski's report is very different from that adopted in the opinion that I have drafted and that has been approved by the Environment Committee.
I wish in particular to say that as far as the assessment of the proposal that has been submitted by the Commission is concerned, we welcomed the introduction of the possibility of an external cost element in the tolls and user charges, and in fact we considered it necessary to improve and clarify those aspects further on the basis of proposals and amendments.
Moreover, we thought it right and necessary to extend the concept of sensitive itineraries, presented in the Commission proposal, to cover sensitive areas so as to avoid shifting traffic from those roads defined as sensitive to more vulnerable and less safe roads in the area concerned - viewing the whole of the Alpine zone as a sensitive area, for example. I wish to make it clear here that, since the Committee on Transport and Tourism has also inserted the reference to the Alpine Convention as an amendment in the recitals, I think it is right to say that the whole of the Alpine zone, and not just the Brenner, should be taken into account in the directive. For that reason, although I appreciate that the question of the Brenner has been looked at, we have to remember that the whole of the Alpine region is affected by the problems we are discussing. We have only to bear in mind that, between 1970 and 1995, transport through the Alps increased from 28 m to 112 m tonnes and that the bulk of that increase was accounted for by road traffic.
I therefore thought it appropriate to table a number of amendments which are designed to restore the approach contained in the report approved by the Environment Committee. I hope the Commissioner and the House will take account of this.
Madam President, as a former Member of the Dutch Parliament, I well remember the day we heard that the German Government was planning to introduce a user charge, and the growing tide of heavy goods vehicles heading east would slowly but surely have to pay for the privilege.
There was a great deal of fuss, especially behind the scenes, and the Court of Justice found in favour of those who opposed the idea and ruled that it could not go ahead. But the cat was already out of the bag, and after long and difficult discussions, the charges were introduced. Because the European Parliament had not been sufficiently involved in this process, the Court ruled that the directive was null and void, though its effect was not suspended, and the Commission set about drafting this new proposal, now about one year old, on which Mr Jarzembowski has produced this report. In the intervening period, it has to be said that this issue seems to have been under a curse. Despite all the various discussions that have taken place in the Council, no decision has yet been reached and, if my information is correct, it is quite possible that the final outcome - the talks are to continue on 4 October - will still be different from what the Commission proposed. We cannot afford to be blind to reality.
There is something else that needs to be said. However much we appreciate the work done by Mr Jarzembowski - and we most certainly do - we are by no means entirely happy with the outcome, as he well knows. The talks we held did not produce any result at all at first, and the main thing we agreed on was that we disagreed.
My group continues to believe that both external costs and the sensitivity of certain areas must be seen as key elements of a balanced transport policy. We continue to believe that, following the adoption of the Schmidbauer report, we must devote all our energies to developing an intelligent approach to the problems which remain to be tackled, and that the Council owes it to itself and the people of Europe to play an active part in developing a policy which offers genuine prospects for the future.
Several years ago, one of Commissioner Kinnock's predecessors, his present colleague Mr Van Miert, asked a committee of experts to produce a report on the impact of the heavy increases in transport. Since then, there have been a great many studies, discussions and reports on every conceivable solution, but too little has actually been done in practice. I am not saying that nothing has been done, just not enough. Instead of having cleaner transport, we simply have more. Solemn declarations are made about environmental objectives, which are then pushed onto the back burner. Not enough viable alternatives are being developed for passenger and goods transport. It would have been a bad sign if Parliament's two largest parties had opposed each other on this issue: good for political transparency, perhaps, but bad for any prospect of continuing the line taken in Mrs Schmidbauer's report. If we are honest, we have to admit that Parliament does not have the final say on what is decided as regards this directive, so it is all the more important to make it clear that, for all the differences of opinion there have been, the vast majority in Parliament will again, we hope, support the philosophy described in the Green Paper on pricing. This may be cold comfort for many colleagues, perhaps, and not exactly what I would have hoped for myself, but it may, in the long run, prove more important than we now imagine. So we wholeheartedly support both the Commission and those in the Transport Council who do not just say what is going to have to happen, but actually make every effort to ensure that it does, both in their own countries and throughout the Union.
Madam President, ladies and gentlemen, I should like to begin by congratulating the rapporteur on his report and thanking him for his efforts in seeking out - and finding - compromise proposals. As a Belgian, I know the value of compromise, Mr Jarzembowski, but I know too that, on the whole, the only advantage of compromises is that they are a way of reaching a solution where there is a lack of agreement between most of those involved. Bearing that in mind - and I am not the first to make the point - I am sure we would all recommend that certain elements of the report should be seen as effective compromise solutions, but compromises nonetheless.
In terms of the efforts to promote an environmentally friendly and safe transport policy, no one would claim that road transport provides the best example. However, it has been by far the most successful form of transport in adapting to modern market requirements. In my opinion, and that of many of my colleagues, imposing charges on road transport will not help to revive other forms of transport, such as rail or water. Nor should we forget that the imposition of charges, in a sector which still has many small operators, for example, may threaten the livelihood of those operators.
That is only too clear, because demand is rising and the number of companies is declining, while the large operators are expanding. If charges for road use are unavoidable, then they must take greater account of road damage and emissions. As I see it, the classification system which is proposed in the report seeks to do precisely that. We are also agreed on the need to protect sensitive areas. However, just like the question of calculating external costs, this is another case where we need more detailed investigation by the Commission to enable us to make practical and logical proposals.
In my opinion, however, the fact that the Brenner motorway is specifically mentioned at this stage requires no special analysis or further argument. As we see it, retaining minimum rates is part of the idea that there is a need for minimum criteria in the field of taxation too, if tax is not to become a factor which distorts the market. However, the proposal before us does not yet offer any guarantee that the suggested charges will have the same impact in all the Member States.
Finally, I should like to welcome the rapporteur's proposal for reviewing the minimum rates by the year 2001. Technological development and, I would hope, developments in other areas of transport will provide a sufficient argument for doing so.
Madam President, I wish to begin by congratulating the rapporteur on his report and also the Commissioner, because with New Labour he is going to have a new colour in his kitchen, which I am sure will be a very pale shade of pink!
Madam President, the subject we are dealing with today has kept us occupied for years, and now, at the very worst possible moment, it has come before us in plenary. The problem is that we are currently negotiating with Switzerland and we are now showing our hand quite openly, while the Swiss are happy to pass the buck. So we could hardly have timed things worse. The second unfortunate fact is that the directive concerns a tax and it will therefore be the Finance Ministers who decide on it. This means a unanimous vote, but there is no unanimity. The rapporteur must be aware of this, which is why his report is really just carrying coals to Newcastle.
The third problem which the rapporteur unfortunately does not deal with, or at least does not adequately acknowledge, is the growth of reciprocal trade within the Union, which means that there is more transport in general. As things stand at present, with road transport accounting for 75 % of the modal split, despite Parliament's repeated calls for greater use of rail and inland waterways, road transport looks set to remain the main mode. This means that we must do everything we can to ensure that the damage that road transport causes, which I fully acknowledge, is kept to a minimum. We should therefore have taken the opportunity in this report to offer a real incentive for using the least environmentally harmful option. But the proposals put forward by both the Commission and the rapporteur make far too little distinction between the most environmentally harmful and the better classes - from Euro, Euro 0, Euro I to Euro II - providing absolutely no incentive to change to an improved version. And this means that we are missing out on other opportunities too. Let me give you just one example. Last year in my country, there was a 3.5 % reduction in nitrogen dioxide - NOx - emissions as a result of using Euro II. Between 1990 and 1996, the number of vehicle kilometres increased by 13 % while emissions fell by 11 %, or 16 % for SO2 . We therefore need to promote the use of Euro II and Euro III.
Madam President, the question of how to finance an expensive road infrastructure makes the debate on the imposition of charges on heavy goods vehicles a very topical one throughout Europe, and especially in Austria. Situated in the centre of Europe in geopolitical terms, Austria is also a sensitive Alpine region which is difficult to cross. This puts an increased strain on its sensitive environment and means that road-building and maintenance costs are correspondingly higher. The proposals in the report to place greater emphasis on use when calculating charges and to differentiate more clearly between types of goods vehicles, on the basis of emissions and road damage, deserve to be warmly welcomed. We also support the thrust of the constructive amendments that have been tabled by the Green Group, particularly Amendments Nos 31, 34 and 41, which to a large extent reflect our own list of demands as independent Members. The internalization of external costs remains an inescapable requirement, despite the committee's failure to support it, and despite differences over the precise definition of the concept. However, it would be an important signal to give now in terms of environmental policy.
Identifying sensitive areas in the EU and specifically defining the whole Alpine region as a sensitive zone would seem to be far-sighted measures which point the way ahead. As someone who lives in what is, in all probability, the most sensitive European transport region - the valley of the Inn where it flows through the Tyrol, and the Brenner Pass - I am directly affected, and I know how it important it is to increase, or to have the ability to increase, toll charges in that region by including a cost element, thereby creating the basis for the development of environmentally friendly mobility.
Madam President, the directive on toll and user charges is long overdue, and has been since the annulment of the first version by the Court of Justice in 1995. The directive that we are discussing today goes significantly further than the first proposal, and I have to welcome that in principle. As rapporteur on the Commission's Green Paper on internalizing the external costs of transport, I see the Commission proposal as a first step towards the practical implementation of a fair pricing system, based on the principle that the polluter pays.
The proposal would allow the Member States to impose differentiated user charges where this was justified beyond doubt in terms of traffic congestion, pollution and accident rates, and it would also allow for the designation of sensitive routes. In his first draft, the rapporteur took the radical step of deleting the words 'external costs' and 'sensitive routes' . My group agreed to a compromise - although personally it pained me to do so - on condition that it would remain free to decide at second reading.
Amendment No 1 calls on the Commission to draw up a report within a year, giving precise details of external costs and how to charge them to the various modes of transport, and to submit a proposal accordingly. Until then, the only differentiation is to be on the basis of road damage and pollution from emissions, with reference being made only to the Alpine region, rather than to sensitive routes. It is also planned to allow differentiation in the form of additional charges at peak times or at night.
Although the compromise means that external costs are not to be taken into account immediately, I am fundamentally optimistic, since what it does is to open up the possibility of legislation that will go significantly further, once the Commission has submitted detailed proposals on external costs. But if the rapporteur intends to use the Transport Committee's compromise decision and the airing of the issue in the press this week as a way of finally burying discussion on the internalization of external costs - and it is the press coverage which has given me that impression - then I have to say that my group will not go along with that; because while there may be problems with some elements of the Commission proposal, particularly as regards the charging structure, the overall intention means an improvement in the whole approach to transport - and, most importantly, a fairer system is to be introduced that will spread the burden of costs according to the principle that the polluter pays.
Madam President, Community institutions have long been concerned about charging and external costs regarding transport. This issue has been ongoing since the early 1960s and has been the subject of formal proposals.
The first of these was to charge infrastructure costs to road vehicles, the central issue in the harmonization of costs and taxes. In 1986, the Commission submitted a document on the abolition of distortions in fiscal jurisdiction where the carriage of goods by road was concerned, that document envisaging taxes on vehicles, taxes on fuel and tolls.
In early 1988, the Commission presented its draft directive to the Council on the introduction of charging road infrastructure costs to HGVs. This included a call for the Council to give legislative force to the measures necessary to abolish the jurisdictional distortions which had been observed and which were due to the different ways of charging infrastructure costs.
However, the Commission's initiative received no response. The proposal was, in fact, modified twice - in 1990 and in 1992 - in an ongoing attempt to find positive solutions. The reason is none other than the accumulation of interests surrounding road haulage and the various methods used for charging and not charging existing costs in the Member States.
And, to cap it all, when the Council finally managed to secure an agreement and presented Directive 93/89/EEC of 29 October 1993 on the application by Members States of taxes on certain vehicles used for the carriage of goods by road, such as tolls and fees for using certain infrastructures, it was annulled by the Court of Justice of the European Communities on the grounds that the European Parliament had not been sufficiently involved.
Add to all this the contents of the Commission's Green Paper on the internalization of external transport costs in the European Union, in which the proposed procedures raise serious doubts as to the capacity to deal with so complex a problem, since the information it offers is scant and unreliable, and let us also take into account the fact that the Commission itself confesses to doubts regarding the calculation of external costs.
We are therefore able, ladies and gentlemen, to conclude that this is a highly complex issue requiring global formulae which take account of the various modes of transport in existence, if we are finally to solve the problem; on the basis of the information available to me, it will be difficult to reach an agreement in the Council of Ministers, despite the excellent work done by the rapporteur, Mr Jarzembowski, whom I congratulate and who, with his amendments, has improved the content of the proposal for a directive that we are currently debating.
Madam President, Commissioner, ladies and gentlemen, I have to extend my congratulations, not only and not so much because of what the report actually says but because of the skill with which our rapporteur, Mr Jarzembowski, has successfully completed a veritable institutional obstacle race and managed to bring this report here to the House for a debate which appears fairly calm despite the fact that views, inevitably, differ. And yet the subject itself was engaging and calm: fair and effective pricing of transport, indicating the long term guidelines for a now mature policy of charging the costs of infrastructure and congestion in road transport.
A fundamental principle - and one that has been repeated this evening - involves recovering in full the costs of equipment and administration which should be charged to the different users, on the basis of harmonized criteria. The Brenner has been mentioned, and of the many elements of Alpine transit, it certainly has the most serious problems. Questions, opinions and amendments have led the Brenner Pass to be identified as more or less the pilot case to study how transit could and should be managed in a so-called 'sensitive' zone. But there is some inconsistency here - Members from Germany, as well as from Italy have made the point clearly - because it is perhaps too unique a case. Currently, Germany, the Netherlands, Denmark, Belgium, Luxembourg and, starting this year, Sweden also, are applying a common system called 'eurovignetta ' . Austria has its own system and this seems destined to continue. In point of fact the Austrian Government has been making strong representations to have transit through the Brenner, currently subject to quota under the ecopoint system, indirectly limited, even after the deadline provided for in Protocol 9 of the agreement on accession, that is to say after 2004.
To do this and following the example of Swiss initiatives, Austria has proposed that the tolls for passing through the Brenner should be higher than is necessary to recover infrastructure costs in order to discourage transit traffic through this very sensitive pass. That is certainly a principle we can support - provided it can be extended to other Alpine zones also, in particular the valley bordering on the Brenner. It is in fact incomprehensible why different rules should be applied in so vastly different a way to identical valleys, divided only by a border, between the North Tyrol and the South Tyrol.
I therefore agree with the differences between Euro 0, Euro I and Euro II, but subject to compliance with the rules. Income should not exceed construction, management and development costs but, above all, we should take into account certain criteria that no-one has really stated clearly yet. Who, for instance, has established the parameters for deciding whether an area is environmentally sensitive? It is not clear to me where they are, and so we may find arbitrary decisions being taken. Everyone will consider to be sensitive, and indeed more sensitive than any other, the area around their own territory: I am thinking about the toll for the Europa Bridge which I shall be crossing by car in two days' time and for which I, like everyone else, will be paying an exorbitant amount.
There is also a problem of employment: many road haulage companies have already closed, and we certainly do not wish to be responsible for further closures.
Madam President, I should like to take up the point which has just been made by the previous speaker. I was very pleased to hear him emphasizing that the solution to this environmental problem must involve the entire Alpine region. I am firmly convinced that the Committee on Transport and Tourism has made a mistake in not following the line taken by the Committee on the Environment, Public Health and Consumer Protection, which wished to see the concept of particularly sensitive routes replaced by that of particularly sensitive areas.
The whole question of the Alpine region and the traffic pollution there is a European problem. This is not a matter of local interests, although of course it is also very important to the people who live there; the point is that we have to find a European solution, because the Alps are a European problem and not just an Austrian, Swiss or Italian one. That is why I would urge the Commissioner to focus all the political efforts on finding a broadly European and environmentally sound solution for the sensitive Alpine region. It is the only type of solution that will work. We must avoid shifting the problem of pollution from one route to another, because that is not a political solution.
Madam President, my group has asked me to speak on this issue, which is not within the sphere of my particular competence. In principle we agree with the report by Mr. Jarzembowski. However I would like to make the following points:
The first point we consider important is that it advocates a system simpler than the complexities embodied in the Commission's proposal. The second point is that its approach is realistic in relation to the upper tax limit, and this will contribute towards reaching agreement with the Council. A third and very important point is that the lower tax limits are worked out so that they take into account the wear on roads and emissions of pollutants by vehicles, and encourage the use of more environment-friendly vehicles and systems. And the fourth and last point I want to stress is that looking ahead to the review in 2001, it offers the prospect of advancing towards more flexible systems.
Madam President, I should like to congratulate Mr Jarzembowski on his report, for which he managed to gain the support of almost everyone in the Committee on Transport and Tourism. I feel it is also important to win the support of the Commission and the Member States, as well as backing from the general public. There are only two points that I should like to make.
Firstly, if we are to gain the support of businesses, it is important that they should not feel that they are being 'squeezed' , in other words that this is a fair charge and that the principle of 'sauce for the goose and sauce for the gander' will apply for all forms of transport.
My second point concerns Annex III. I am grateful to the rapporteur for going some way towards meeting my wishes in his Amendment No 26 by making a greater distinction in the user charges between 'Non-Euro' and 'Euro II or better' . I should like to go somewhat further, and now that Mr Wijsenbeek has been kind enough to incorporate the proposal which I made during our discussions in the Committee on Transport and Tourism in Amendment No 28, I should like to ask the Commissioner to give his reaction to this. My point is whether a greater differentiation between the various categories would promote the development and use of cleaner vehicles, which is what we all wish to see. I should therefore be very grateful to hear what the Commissioner thinks about this.
Madam President, ladies and gentlemen, once again the European Parliament is addressing the question of a European road tax for heavy goods vehicles, and once again we have sparked off a radical debate about the whole issue of road haulage. But that is precisely what we do not need at the present moment. All that we need to consider is the contribution which heavy goods vehicles should make to road maintenance and infrastructure costs. As the rapporteur has said, we agreed that as regards external costs, we would begin by carrying out a study of the problems we are actually facing. So this question has no place in the directive which is before us today.
The same applies to the sensitive corridors that were referred to in the Commission's original proposal. The present directive cannot address that issue either. Is it really our intention - and I am framing the question somewhat differently here - to increase the price of goods and services in particular regions? The people who live in those regions would curse us for doing so, because the arrangement would affect not only through traffic but also, of course, traffic to and from the region, so suddenly we see the whole question of tax revenue from heavy goods vehicles in a different light. This applies particularly in the case of the Brenner route.
I fail to understand - and this is the only point on which I disagree with the rapporteur and the Committee on Transport and Tourism - why we should wish to allow special arrangements for the Brenner route. What I would like to see - as would many of my colleagues - is a single solution for the entire Alpine region, in other words all the countries that are signatories to the Alpine Convention. However, such a solution cannot emerge from the latest proposals which are being made at Swiss national level. Nor can it form the basis for a common policy. What we need here is a uniform set of rules for the whole Alpine region. In my opinion - and I would like to be very clear on this point - special arrangements for one particular route are a nonsense!
I should like to conclude by thanking the rapporteur for his excellent report and for his commitment to achieving a broad degree of consensus in the House. I should be pleased if you too, Commissioner, would accept all the proposed amendments, with the exception of that concerning the Brenner Pass.
Madam President, ladies and gentlemen, I should like to begin by thanking Mr Jarzembowski for actually taking the trouble to seek a balance between the various interests that are at work in the European Union, particularly in the transport sector, and indeed for finding such a balance the first time round, as it were.
I wish to support the compromise amendments which the rapporteur has tabled in this report concerning user charges for heavy goods vehicles. I believe that placing the burden of external costs solely on heavy goods vehicles would produce a distortion of competition. However, taking account of the Brenner route has to be a matter of urgent concern for the Union. It really is of paramount importance that we should recognize how traffic is polluting this sensitive Alpine region. In its proposal, the Commission merely allows for the Member States to include a component in their charges to cover external costs, but the maximum amount would be ECU 0.03 per kilometre. By contrast, the proposal from the Committee on Transport and Tourism refers specifically to the Brenner motorway. It would enable the Council to give the Member States in question the power to add a cost element to toll charges, so as to achieve a sustainable distribution of traffic in the Alpine region as a whole.
I also welcome the call from the Committee on Transport and Tourism for the Commission to adopt a special procedure for studying and defining not just sensitive routes, but also sensitive areas. I believe it is important that this procedure should not only involve representatives of the Member States, but also give a voice to representatives of the regions concerned. And it is important for Austria that a reference to the Alpine Convention should be included in the recitals of this Council directive.
As I said at the outset, I reject the notion of charging external costs solely to heavy goods vehicles, but I would emphasize once again that I am prepared to support the compromise amendments as a whole, because I hope that a start is at last being made towards recognizing the interests of Austria and the sensitive Alpine region.
The citizens of our common Europe will be more ready to accept and appreciate that Europe if we take more account of their legitimate interests.
Madam President, Mr Jarzembowski's report is typically thorough and inventive, and I commend him on both of those qualities.
However, the gradual changes to the current heavy goods vehicles taxation and charging rules in the Community proposed in the directive strike the right balance between what is needed and what is feasible. Because the Commission wishes to make progress rather than stand still, I cannot accept many of the amendments advanced by Mr Jarzembowski.
As the House will know, the Commission attaches great importance to the central issue of external costs, as we made clear in our fair and efficient pricing Green Paper, published in December 1995. Whilst I welcome the emphasis the House places on external costs - and I also understand the desire for tabling a comprehensive proposal for all modes in the near future - we have to be pragmatic, make progress and we have to do so when it is possible in a practical manner. I therefore cannot accept the proposal in this report that even the limited provisions relating to external costs should be deleted pending an all-encompassing measure. Indeed, despite the decent motivations of the people who have advanced such amendments, that really would be the case of the best being the enemy of the good; the ideal being the enemy of the possible.
What we have proposed in the directive is the possibility, not the obligation, for Member States to add a modest external-cost element to toll rates if they so desire. That is an important signal and I consequently reject Amendments Nos 9 and 17.
Linked to the issue of external costs is, of course, the concept of sensitive routes and the possibilities which it could offer for introducing a differentiated charging system. The new provisions in the proposed directive relating to sensitive routes are important during the period - and I emphasize that - when the more sophisticated technical charging means are being developed. The Commission cannot, therefore, accept Amendments Nos 14, 18, 19, 20, 21 and 22. There is never any danger of Mr Jarzembowski sleeping on the job, but I knew that reference would be sure to bring him to very active life.
Mr Jarzembowski's gift for innovation is shown by Amendment No 7, which proposes the establishment of sensitive areas - a matter on which several honourable Members have spoken during the course of this debate. But, of course, it is the concept of sensitive areas which go significantly beyond what the Commission proposed. The fact that the idea appears in a report which is otherwise dedicated to completely obliterating sensitive routes, is testimony to the inventiveness of honourable Members. However, I cannot accept Amendment No 7, since the notion of sensitive areas is impractical. The whole world after all is a sensitive area. I can, however, accept Amendment No 3, which calls for a reference to the Alpine Convention.
On vehicle taxes, I would like to remind the House that the objective in setting maximum levels for vehicle taxes, whilst allowing Member States to apply vehicle taxes that are lower than the minimum levels if they operate a usercharge system, is to ensure that existing differences in transport-related levies across the Community will not increase any further. However, I acknowledge that they are not the most fundamental elements of the proposal, so I can accept Amendments Nos 3, 5, 11 and 12. I can also accept Amendment No 13, which calls for a regular review of the vehicle taxes.
I cannot, however, accept Amendment No 6, which would introduce an open-ended derogation from the minimum taxes, rather than a derogation which is time-limited.
On Amendment No 1, which has been referred to by several speakers, I appreciate the efforts Parliament is making to be consistent with itself. In Mrs Schmidbauer's report, as she herself pointed out, the importance of external costs was acknowledged and the Commission was invited to come forward with proposals for all modes of transport. Amendment No 1 echoes that position, and that, as Mrs Schmidbauer herself pointed out, is entirely consistent and commendable. Unfortunately, however, that amendment limits the extent to which the principles should be applied for the time being in road transport. So that makes it an unacceptable amendment.
Apart from that consideration, I cannot in any case accept Amendment No 1 when it suggests that substantial differentiation of charges according to infrastructure damage and exhaust pollution may be undertaken initially only through user charges.
The amendment tabled by Mr Jarzembowski contradicts Amendment No 25, which was also tabled by Mr Jarzembowski. It is obvious that Mr Jarzembowski is a devotee of Oscar Wilde, who said, wisely, that 'consistency in argument is the corset of small minds' . However, the main point is that differentiation of vehicle taxes, according to infrastructure damage, expressed by reference to total vehicle weight and to air pollution propensity, as expressed in the form of the Euro classification, is not only possible, it is relatively simple and also widely accepted by Member States.
Next, I believe there is no need for simplification of the structure of the minimum vehicle taxes, as proposed in Amendment No 24, since that structure is the same as in the existing directive and no complaints have been made by Member States on this point.
Turning now to the amendments on user charges, I can accept Amendment No 9 calling for differentiated usercharge rates during rush hours and night-time provided, of course, that they fall within the maximum levels allowed. That is in line with a desire for differentiation in charges across time. I can also, subject to some redrafting, accept Amendment No 15, which proposes a 50 % reduction of user-charge rates for vehicles from peripheral regions. This again, however, must obviously be limited in time.
With regard to levels of user charges and their structure, I wish to stress that the maximum annual user-charge levels proposed in Amendment No 26, ranging between ECU 1, 000 and 2, 500, are simply too high. They would lead to an excessive increase of almost 100 % on current road-charge levels and would not meet the requirement of implementing gradual changes to the system. That is clearly not acceptable and I do not think the drafters of the amendment will be at all surprised by my view.
The classification of vehicles into three categories according to the damage they cause to the infrastructure, would lead to an alignment of rates with real cost that is better than that which is possible from the current user-charge systems and also better than an alignment which would result from a rate differentiation based on the number of vehicle axles, as proposed in the amendment before the House. Amendments Nos 16-25 are, therefore, unacceptable.
On the remaining amendments tabled by the Committee on Transport and Tourism, which do not fall as part of a precise theme, I have to say that Amendment No 4 does not lead to any specific legal provision in this directive and must therefore be rejected; whilst Amendments Nos 8, 10 and 23 can be accepted.
A series of new amendments has been submitted in addition to those of the Transport Committee. All of those amendments - Amendments Nos 27-42 - were previously considered by the Transport Committee and rejected. I have to inform the House that I, too, reject all those amendments.
Having gone through all the proposed amendments in detail - with the exception of Amendments Nos 27-42, which I addressed in detail on a previous occasion - I wish to reiterate that the Commission's objective in tabling this proposal is gradually to evolve an improved differentiated road-charging system in the Community by ensuring the charges are closer to real costs and fair to users and non-users alike.
I hope that, on reflection, all Members of the House will be able to share this pragmatic and progressive report. My regret is that I have taken up so much time of the House but, clearly, the amendments were not only extremely interesting but also numerous.
Mr Kinnock, our rapporteur must have had some idea of the answers that you were going to give because he asked me for the floor even before you expressed yourself.
As you know, however, it is late and we still have another two reports to discuss this evening.
Mr Jarzembowski, you have the opportunity to react to what the Commissioner said but I cannot let everyone speak again or else we shall have to open a second debate and that would not be right for the McIntosh and Berger reports. You have the floor, Mr Jarzembowski, but please be as brief as you can.
Madam President, I asked for the floor because I wished to respond first of all to Mr Wijsenbeek, whose speech was extremely clever, even though wide of the mark. We have to discuss this today and vote on it tomorrow, because the fact is that the Council is trying to avoid taking a decision on a European road tax, and one of its excuses is that Parliament has taken no decision. That is why we must decide what our position is to be, then the Council will no longer be able to avoid the issue.
I should like to make two points to the Commissioner, however. We normally have a very open relationship, Commissioner, but what you have presented us with today was not a genuine debate. On the one hand, you say - indeed, you complain - that we do not yet wish to apply external costs. And on the other, when we say that we shall have to include exhaust pollution and road damage when calculating user charges, and that we shall have to raise those charges, you also complain and protest that this was not the kind of European road tax which you envisaged. That is a dishonest approach!
Secondly, Commissioner, you are here to defend your original proposal, but in the light of what we have heard from the negotiations in the Council, I have to say that your position is a long way behind the position which the House is seeking to adopt today.
Madam President, I should like to make a suggestion that would save a great deal of time in debates of this kind. I do find it rather beneath Commissioners to have to come here and read out a list of the amendments they can accept and those they cannot. The debate becomes a sham, it is a pointless exercise and it undermines Parliament's standing, so I would like to propose that in future, discussions of this kind should take place in writing. We could have done this with the Commissioner this evening, and I very much regret the fact that we did not.
Madam President, I am very grateful, especially since it gives me an opportunity to make an offer that if honourable Members will turn up for their amendments and put them without notice to the Commission, then they will be able to dispense with any form whatsoever of intelligible, cogent answer that addresses their questions. This will save the time of the House and it means that I can stay away. It will not be very good for accountability to the citizens of the European Community, but I am sure it will enable Members to make their point in dramatic fashion. So, if you do not want to give us notice and you do not want me to appear with a list of responses, just say so and I will accommodate Parliament at a moment's notice.
Can I also say that when Mr Jarzembowski uses the term 'a slightly phoney debate' , I say to him as a politician of mature experience, what does he really expect? If he cannot make a choice between what is desirable - and I would agree with him about what is desirable - and what is achievable, then we are going to have a phoney debate. And if Mr Jarzembowski cannot distinguish between gradual progress and stagnant purity, then we are also going to have a rather unreal debate. And the consequence is that, faced with the dilemmas that the honourable Members here face (and I sympathize with Mr Castricum and Mr Jarzembowski and all the other Members, I share their dilemma) the choice has to be made: do we make some headway, do we advance even at a millimetre at a time, or do we celebrate our own consciences, stand still and make no progress? These are the alternatives: I ask the honourable Members to chose progress.
Madam President, I am very surprised by the tone adopted by the Commissioner this evening, whereas during the preparatory work there was an excellent atmosphere in our relations, between the Commission and its services and ours.
Both Mr Jarzembowski and Mr Castricum made remarks, of a political and technical nature respectively. I think that everyone here was taken aback by this enumeration of the amendments that have been refused, often without very detailed explanations. I go along with my colleagues and think that in future we should take a quite different approach. I also found the closing remarks made by the Commissioner a little out of order.
Madam President, if I respond in a tone which is candid and forceful, it is because I respect this House and do not treat it like some kind of toy parliament. So that when directly elected Members of the European Parliament say to me, 'do not turn up with a list of responses, ' I am bound to ask them what they want in terms of accountability from the European Commission. Now I do not mind being criticized, I do not mind the substance of what I am saying being attacked, but I am not going to be criticized because I have been trying to respond to the detailed arguments and the considerations put by Members of this House, especially when my services spend endless days continually trying to cooperate with and meet the concerns of Members of the Parliament, as do my cabinet, as indeed I do myself. And when a political point is made, I, as a politician to my bone marrow, respond politically.
After that rather lively debate, which shows the interest that members and the Commissioner all take in this matter, I declare the debate closed.
The vote will take place tomorrow at 12 noon.
Aviation safety improvement
The next item is the report (A4-0091/97), by Miss McIntosh, on behalf of the Committee on Transport and Tourism, on the Commission's communication on defining a Community aviation safety improvement strategy (SEC(96)1083 - C4-0423/96).
Madam President, I welcome this opportunity to present our views on the Commission communication for a European aviation safety improvement strategy. I would like to take this opportunity to congratulate the Commissioner and his services on the work so far undertaken, which I know is continuing as we speak.
On 10 December last year the Commission proposed a mandate to negotiate the establishment of a European organization responsible for civil aviation safety. Indeed the Transport Council of Ministers confirmed the creation of such an authority on 20 June this year. COREPER, I understand, is now drawing up and defining its terms of reference, the institutional aspects and the form and extent of such European Union participation. The conclusions are to be reached on those terms of reference by the end of this year. Our intervention this evening is therefore very timely.
It is the strong desire of this House that such a European aviation authority will have real teeth and should not be over-bureaucratic in nature. The one conclusion of our hearing was that the present structure of the joint aviation authorities and the present Regulation 3922 of 1991 is simply not working properly.
We believe that such an authority, to be created, should be democratically accountable. We therefore propose that the European Parliament should be represented in the advisory committee which assists the executive body of the organization and that the executive body produce an annual report of its activities and presents this to the European Parliament.
We wish to express our concern at the ever-increasing demand for air transport, expected to double by the year 2010, obviously placing an unprecedented pressure on our safety. The figures in the UK alone are that in 1986, 86 million passengers used British airports. Ten years later this figure was 135 million passengers. Equally, we are concerned at the wide differences in interpretation and implementation of the ICAO safety standards both at European and world level. Without a liberalized market of aeronautical products, increased costs and additional constraints on the European industry are incurred, reducing its competitiveness.
We cannot afford to be complacent. We currently enjoy in Europe an extremely high level of safety. However, this week we have had an air disaster in Cuba and last year, one in the Dominican Republic and another in India. We need to ensure the maintenance of the highest level of safety, bearing in mind the increased air travel in Europe and worldwide, and the increased competition from third countries, especially the developing countries. We must aim to prevent accidents from happening instead of just responding to those which have occurred.
In the context of the separate proposed directive for a safety assessment of third country aircraft using European Union airports, we must aim to achieve a system of safety checks similar to port state control in the maritime transport sector. In this regard, one possible way forward at Europe's most heavily congested airports would be for carriers to prove their achievement of world-class safety standards plus evidence of home country compliance.
I personally have reservations. The Committee on Transport and Tourism recommends that the European Union should draw up a blacklist. Third country carriers used by our passengers anywhere in the world and those third country carriers using a European Union airport which do not have adequate reporting systems and do not meet European Union safety standards would appear on that blacklist with the aim of refusing them permission to land or take off in the European Union. Any blacklist of carriers bears an inherent risk of retaliatory measures. In my view, a more conciliatory approach would be to give third country carriers a helping hand, particularly in the use by them of satellite navigation and other modern technology. Also, guidance on regulation and training in the developing world could be helpful.
The proposed European aviation safety organization should establish binding rules with regard to safety aspects of civil aviation, especially with regard to operation and maintenance of aircraft. A mandatory incident reporting system and a European confidential system of voluntary incident reporting should be established as well as measures to reduce injuries in the event of accidents. Perhaps most controversially, we ask the Member States to coordinate all measures required to increase security at airports, including the screening of luggage and the proviso that no unaccompanied luggage be permitted to travel. While normally considered the preserve of national governments, the Lockerbie disaster has necessarily left a number of security questions unanswered. We ask the Commission to monitor the US system of disclosure to the public of detailed information on safety and related issues and, if relevant, to introduce similar provisions. Tour operators should be required to indicate which airlines are providing the flights. The measures we propose, taken together with an improved air traffic control system should, we believe, improve air safety throughout the European Union.
I have one reservation on the amendment tabled by the European Socialist Group on the admission of personal luggage admitted into aircraft cabins. In my experience this is an international standard which we women already obey. It is the gentlemen business travellers who tend to disregard this. Perhaps we should implement the rules which are currently in existence.
I commend our proposals to the House and look forward to the Commissioner's reply.
Madam President, I hope you will not think me ungracious in that I cannot commend the rapporteur on her report, because the one she presented to the Committee on Transport and Tourism was indeed very threadbare. However, I compliment the Transport Committee on the amendments it has tabled which have now made this report one of substance. Only one amendment was not adopted - that concerned cabin baggage - and it will be resubmitted to Parliament.
We all accept that air safety is of increasing importance: more and more people are flying, not just for business but also for holidays. By 2010, flight numbers will have doubled. This week Boeing has estimated that with this increase in numbers, there will be one major accident per week in 2010. So action must be taken to maintain and improve safety standards.
The rapporteur, in her address, and the Commission seem obsessed with liberalization. Liberalization must not mean a reduction in safety standards. We must have controlled liberalization. There is going to be another report on this - I will not go into details. In my own country British Airways is a prime example of what can happen with uncontrolled liberalization. It is reducing the costs on cabin staff rather than increasing them. It is taking no account of the social costs of its action. It needs more staff who need higher morale, better training and better pay. However, BA is determined to save £1bn in costs irrespective, it seems to us, of the effect of that on safety. It must affect safety! British Airways, for instance, reduced the number of emergency doors on its aircraft to put more seats in, and it is now forcing the subsidiaries it has taken over in France to reduce the number of staff. How can that be done without affecting safety levels?
I would draw the attention of British Airways, particularly the Chief Executive, and of other airlines, to paragraph 16 of this report, which states that: ' social, occupational health and training aspects are essential for the maintenance of a high level of safety in air transport' ; not threats, intimidation of staff and bullying, which seems to be the new management approach of British Airways. We have to spend more money on safety, not less.
I also call on the airlines to adopt the recommendations of paragraph 13(c) as soon as possible, particularly regarding smoke hoods, water mist systems and externally mounted cameras. This could be done at once.
When the rapporteur came to the Transport Committee she stated that at £40 per seat the cost of smoke hoods would be too high. When it costs £100m for a new aircraft, this is nonsense. We must also note that paragraph 15 states that all luggage must be screened and security tightened. The latest information on the Lockerbie disaster suggests that the bomb was in fact planted at Heathrow, where security is very good. There must be no more Lockerbies.
I am also worried that the obsession with reducing costs is forcing pilots to work longer and longer hours. It is now possible, say on a return flight from Manchester to Luxor, for a pilot to work non-stop for 17 hours. That is unacceptable. We need common rules for working hours for aircrew and cabin staff, based not on costs but on safety.
Finally, I agree with the rapporteur that we must eliminate the possibility of air transport following sea transport and using flags of convenience for ships and crews. No aircraft must be allowed into the European Union unless it meets all the safety requirements, and this must also apply to crew. We must support this blacklist of unsafe airlines. With the increase in air travel, now is the time to set standards on safety. We in this Parliament will not accept Boeing's prediction of one major accident per week.
Madam President, let me begin by thanking Mrs McIntosh for the excellent work which she has put into this report.
We members of the European Parliament travel a great deal. More and more people are doing the same. Modern society demands that we move around a great deal in the course of our work. As a consequence of this the number of flights is visibly increasing in a dramatic way. It has been said previously that the number of flights could double by the year 2010. In many ways this is a positive development which creates new opportunities for a large number of people. But we must also be clear in our minds that it creates new risks as well; risks which we must attempt to minimise.
For many years the number of air crashes fell considerably, not least as a result of technical improvements. In 1996 this trend was reversed, due primarily to several very large accidents. The most important thing now is to ensure that an annual increase does not become the new trend. If Mr Seal's comments, that, based on current developments, there will be a major air crash every week, do become reality many people will obviously be frightened by this. Preventing such a trend is a great challenge for the aircraft manufacturers. It is a challenge which these manufacturers take very seriously, but it is also something which we can influence, in the first instance perhaps by increasing our efforts into work on preventative safety.
There are two things which I would particularly like to emphasise as part of this work. The first concerns the ever increasing shortage of capacity. The situation is already serious, and if the number of flights doubles within 12-13 years it will become even worse. This may be partially relieved by further technical developments but airport capacity must be increased as well if access to slots is to keep pace with demand.
The second point I would like to make is that of including safety as a feature of the competition between airlines. Current competition is based on price, take-off times and service on board. In future we must make safety a competitive feature as well. I have the support of the transport committee for a proposal to make a comparison of safety improvements between the different airlines. This will include information on pilot training and education, the average age of the airline and on accidents and incidents of different types. Such comparisons already occur in the USA but so far not in Europe and I think there are good reasons for improving the situation here as well.
Madam President, I go along with the aims set out in the McIntosh report aimed at maintaining a higher level of safety by employing qualified staff and using safe equipment. I also share the rapporteur's worries about the continuing increase in demand for air transport which will put extra pressure on safety.
We cannot accept the forecast risk of one serious accident a week in twenty years' time - if we stick to current safety levels. We must pinpoint the profound causes for the threats to safety. Obeying international regulations is not enough, nor can we hold non-European companies responsible - we cannot overlook the choices that have been made for many years in terms of transport policy!
How can we speak of safety without learning the lessons of the liberalization policy? By means of restructuring and deregulation the carriers have indulged in an economic war with disastrous effects on jobs. Increased competition has increased the number of flights and the number of companies, saturating airport capacity and threatening passenger safety and that of people living nearby, in proportions that have nothing to do with the increased number of passengers. This has also led to worsening labour conditions, increased precariousness and lower training levels. I share the concerns of staff and users, I understand the battles fought by employees, especially those working for British Airways, where the first major strikes are taking place to protest against a plan to reduce wages costs by 30 %! European air transport needs more than ever genuine cooperation between airlines, governed by the criteria of public service that alone are compatible with high safety standards.
Air safety also needs transparency and democracy. Staff and their representatives, users, elected officials, need new rights to intervene in commercial decisions. From that point of view, we need to set up a European organisation for air safety that should take these requirements into consideration, without replacing the national structures responsible for safety in our skies.
Madam President, air transport has become considerably more democratic. It has entered the era of mass consumption and is now subjected to the law of mass risk, technical incidents, sometimes insufficient services, a hostile environment, pot luck - the consequences of which are awful as they can be measured in loss of human life.
We, therefore, have a moral obligation to work to achieve maximum safety and put the necessary pressure to bring about harmonization upwards. These pressures should concern technical improvements and technological transfers, since the more backward countries have an alarming rate of incidents and accidents. Human life has the same value throughout the globe. This pressure should also concern constant training for crews and other staff members, and working conditions compatible with the best performances. Relocation - stipulated in certain contracts - especially for qualified jobs, leads to social dumping.
This Community strategy is therefore welcome because a strategy is not just about banging fists on tables or a cry of distress that would be lost in the sands of our daily contingencies. It is a commitment to well thought out and continuous action setting aims, specifying the means and proceeding to evaluations. Miss McIntosh's report heads in the right direction, with pertinent arguments. The proposal for a Directive on foreign aircraft safety, for which my colleague Mr González Triviño is rapporteur, is a useful companion.
Madam President, ladies and gentlemen, on 7 February last year, 189 people lost their lives when their Birgen Air flight crashed off the coast of the Dominican Republic. This is not the first time that the European Parliament has debated questions of aviation safety. We used the occasion of that crash last year to raise the issue, and just a week later my colleague Brian Simpson and I tabled a motion for a resolution in the House, which was discussed the following week by Parliament's Committee on Transport and Tourism.
I intend to confine my remarks today to considering what has become of that initiative. I can report that, 18 months on from the initial parliamentary activity, we have made considerable progress, thanks to good cooperation between the Commission, the European Parliament and the Council. The Council has in fact accepted the most important elements involved, as it made clear at its meeting in Luxembourg on 17 and 18 June this year.
In our motion for a resolution, we called for a black list, and this has already been referred to briefly. In my view, however, it does not matter what we call the document which cites the wrongdoers and their wrongdoings. The Council has agreed to seek Parliament's approval on this issue. And we shall be able to vote in the autumn on the common position approving such an arrangement. A list is to be compiled setting out defects which have been identified during ground inspections of suspect aircraft. I see this as an important step. And the publication of a black list would certainly have a deterrent effect.
One thing that is clearly missing from the proposal as it stands is the possibility of also inspecting aircraft from Member States of the European Union. However, the Commission has provided some clarification on this point, referring to the option of further amending Regulation No 3922/91. I would ask you to tell us, Commissioner, whether any action has yet been taken in this respect, in order to provide for real control over all aircraft - be they from third countries or, in particular, from the European Union - which are identified as being in any way suspect during ground inspections.
We have also added a further point, namely that tour operators should be required to indicate in their brochures which airlines are providing their flights. I speak both for my colleagues and myself, Commissioner, in saying that we wish to see further progress on this issue too. In fact, many tour operators are already providing the information voluntarily.
Checks should also be carried out with regard to third countries, and bilateral agreements with third countries should be reviewed, to identify shortcomings in safety. I know that the Commission is currently responsible for reviewing certain agreements, but this should be extended to cover all bilateral agreements.
Madam President, air travel is known to be a particularly safe form of transport, and European airlines in particular have an excellent record in this respect. But there is still cause for concern, and therefore good reason to introduce measures. 1996 was the worst year ever for civil aviation, with 1600 fatalities. Air travel is widely expected to double over the next ten years, and the European aviation industry has said that if we maintain current safety levels, there will be one major accident a week in 20 years' time. That is completely unacceptable. If we are to meet this challenge, we need to have a joint approach from all those involved, and technological developments such as satellite systems must be fully exploited. The Commission communication gives an excellent start on this, as does the report by Miss McIntosh, and I should like to congratulate them both.
There are three points I should like to focus on in particular. Firstly, the setting-up of a European organization for air safety. This seems a good idea, provided that it operates decisively and efficiently in practice, and is not too bureaucratic. Can the Commissioner tell me whether it will also deal with the safety of military aviation? I am thinking here of the tragic accident involving a military aircraft at Eindhoven airport last year, where an investigation indicated that many of those who died could probably have been saved if the emergency services had known how many people were on board.
Secondly, safety near airports. Airport capacity will have to be increased in order to cope with the expected growth in air transport, and the support of the local residents will be required for this. Does the Commissioner see this as a job for the Commission? In this context, I should also like to know whether he thinks that the extension of existing airports and the selection of new sites should be left entirely to the Member States, in accordance with the principle of subsidiarity. I ask this because such decisions can have a major impact on neighbouring countries, and it is a topical issue in view of the discussions on the future of Amsterdam airport - Schiphol - for example. I should like to hear the Commissioner's views on this, either now or at some later point.
Finally, safety in the airspace of the former Soviet Union, which reports from aviation sources indicate is a matter of serious concern. I would ask the Commissioner to give this question his closest attention, and can he tell us whether the many discussions he had at the pan-European transport conference in Helsinki indicate any likelihood of improvement in the short term? I think that is urgently needed.
Madam President, many sensible things have been said by my colleagues this evening, so I will get straight to the point. As the August holidays are almost upon us, Commissioner, perhaps I might consider whether I should go to Guatemala, Austria, Russia or China, because the list of airlines with the worst record tells me that they are based in these countries. Clearly, studies can be subjective, but the fact is that we have a list of bad airlines. That is one point. The other is that - and we have heard this from Mr Cornelissen - it was emphasized in the debate in the Committee on Transport and Tourism that there are problems. So we cannot just let things take their course and say that we just need a certain degree of liberalization etc. We are discussing near misses and problems with air traffic control at almost every sitting. But what we have is liberalization that is putting pressure on crews. In reality - and this is not just some story - pilots have worse working conditions than long-distance drivers on Europe's roads. In some cases, as we heard earlier, they work for 17 hours. A long-distance driver may not do that.
Let me say to Mrs McIntosh that I think liberalization is a good thing, and I welcome it. But we must take account of a situation such that, whereas in the past, we had one flight from A to B that was perhaps full, we now have three flights on the same route that are half empty. That represents a cost to both crews and the environment. We are also seeing more and more old and run-down aircraft taking to the skies. That is particularly worrying.
The third point I want to raise is perhaps new to some. It is pollution at airports. One Danish company spends ECU 25 million a year because of the muck that is sucked up into aircraft engines. Emergency landings happen because of it, and I would mention airports such as Newark, Heathrow and Milan. They are below average where cleanliness is concerned. It costs the airlines between ECU 25 000 and 80 000 per day when aircraft are out of service. So liberalization means many things.
The rating guide to the world's airlines that was published recently was perhaps not intended to be a blacklist, or whatever it might be called in the various languages. Perhaps it was just intended to shock and warn people to be on their guard. On the other hand, when reputable airlines like Air France and British Midland only get an average rating, we have reason here in Europe too to sound the alarm.
Many good ideas have been put forward today. I will not repeat them. I will merely welcome the Commission's initiative and stress that I support the Commission in this project and, of course, the rapporteur too.
Madam President, I thank the Commission for coming forward with this report. We should remember that it is one of a whole host of reports that have come forward with regard to aviation safety. The point needs to be made that we have to look at the whole aviation package and the reports that have come from the Commission when discussing the issue of aviation safety as a whole.
In the short time allocated to me this evening I would like to highlight what is becoming an increasingly severe problem affecting aviation safety, namely, the amount of baggage that is being carried into aircraft cabins.
I congratulate the rapporteur and the Committee on Transport and Tourism on addressing certain issues relating to aviation safety, but I am afraid they have failed to address the problem of cabin baggage, a problem that both airlines and cabin crew admit not only exists, but is now causing concern. The rapporteur is right: regulations regarding cabin baggage are already in existence. These regulations stipulate the maximum weight and size allowed and that each passenger is allowed just one piece of cabin baggage in addition to handbags or a camera bag, for example. The reason for these regulations is that baggage within the aircraft cabin should not obstruct or restrict passengers in the event of an emergency evacuation.
The question that now needs to be asked is: why do airlines and national civil aviation authorities fail time and time again to enforce their own regulations? The failure compromises safety and could put lives at risk. Therefore my amendment does not call for new regulations. It merely makes a plea for the enforcement of existing ones. At the moment, you can quite legally take onboard an aircraft everything, including the kitchen sink, and get away with it. If you are in business class you might even get away with two kitchen sinks, a lap-top computer, a suit bag, dutyfree, a briefcase and a sports bag and succeed in having a whole overhead bin to yourself because you were first on the plane, having barged everybody else out of the way to have that privilege.
Excessive cabin baggage, particularly of business people, men and women, is reaching epidemic proportions, is compromising safety and cannot be tolerated. The regulations are clear and should be enforced. The airlines have a duty to ensure that this happens and MEPs, as legislators, have a responsibility to ensure that they themselves do not stand accused of literally taking everything, including the kitchen sink, into aircraft cabins which, sadly, is what many of our own colleagues do.
My amendment merely reminds the airlines and the national civil aviation authorities of their responsibilities.
Madam President, can I first of all, as I am sure you would wish, commiserate with Mr Simpson on his severe temple wound. I would just like to inform you, as a Frenchwoman, Madam President, that he sustained this wound, as I understand, engaged in the game of cricket, which, as everybody knows, is a dignified and skilful game played mainly by gentlemen and by ladies. Clearly the honourable Member, Mr Simpson, is an exception to that rule as well.
May I express my appreciation to the House and in particular to the rapporteur, Miss MacIntosh, for the excellent work that has been undertaken, and can I also commend the Transport Committee, not only for a sound report but also for its initiative in organizing a hearing on air safety where all parties were given the opportunity to express their views on this important, indeed this vital subject. Naturally I am pleased that this report is very supportive of the Commission's aviation safety improvements strategy, and in addition I welcome the suggestion for further advance in the initiatives that we are proposing as well as in a number of other initiatives also related to air safety which were not in our communication.
As the report notes, work on several of the initiatives described in the Commission communication has already started. The most obvious example is our new proposal for a directive establishing a safety assessment of thirdcountry aircraft using Community airports. That proposal was one of the main initiatives for immediate action that we announced, and it is already before this Parliament and the Council. We are also reflecting the priorities expressed by this House, and referred to for instance by Mr Lüttge, in the course of this debate. We are therefore working hard to establish a future European air safety authority to set up European incident reporting systems; to prepare a safety clause to insert in our future aviation agreements with third countries; and of course we are currently engaged in negotiations with the central and eastern European countries who have applied to be part of the Community. We are working hard to examine with all relevant parties the controversial issue of duty time, a matter raised by Mr Seal, amongst others, and also to promote actions to ensure consistent and thorough training of cabin crew on all passenger aircraft. In these and other areas I am confident that the House will continue to give its welcome support and encouragement.
May I say to the House that I share the belief of the honourable Members that consumers are entitled to have access to information which enables them to choose the safest means of transport and the safest operators. And there is a certainly a need for the dissemination of this type of information to be properly organized. It is essential, however, that we choose the most effective way to give the European traveller usable information; and I am not convinced that such a purpose is best served by distributing random, raw information on any minor incidents or by establishing a so-called blacklist of carriers.
As the House might know, there is no blacklist in existence anywhere in the world. The only list published is in the United States of America and that is one which rates the aviation authorities of countries according to their capability to fulfil their safety monitoring obligations. Fortunately, aviation accidents are not frequent in terms of journeys or millions of passenger miles, but no-one would dare to guess who will have the next accident and who will have a clean record in the future. I hope therefore that on reflection honourable Members will agree that the blacklist approach would not have the accuracy, or the detail, needed to provide customers with authentic and relevant information. Although I acknowledge the decent motives of those who have put a view in support of a blacklist, I hope that they will realize that the practicalities are too strong to permit them to press that approach further.
The report also mentions a number of other safety-related subjects such as measures to improve survivability and to reduce injuries in the case of accidents. I can confirm to the House that the Commission has actively supported research activities in this area and will continue to do so. A number of other developments suggested in the report, such as the establishment of a European database of obstacles around airports, the prevention of illegal trade of unapproved spare parts, which is a lethal practice, or the drafting of a technical regulation concerning maximum number of passenger and maximum load to be carried on an aircraft are all currently dealt with by national authorities in the European Union and elsewhere. Naturally, however, the Commission continues to maintain an interest in these matters and would act if need arose, and of course if the requirements of subsidiarity have been satisfied.
The report also addresses the very important issue of security measures at airports including baggage screening, but as is rightly pointed out, this kind of activity falls under the so-called third pillar of the Maastricht Treaty and has to be seen in the wider context of police cooperation.
The Commission will continue the initiatives already started and will devote its attention to a number of other safety issues in the future. We will participate in the efforts of all in the aviation industry to try to ensure the safest possible air travel for our citizens and all others, and we will also naturally seek to make our contribution to safeguarding the well-being of people living in the vicinity of airports. In these activities, as in others, we continue to value greatly the support and the innovative thinking of Members of this House, as evidenced again in the report that we have discussed this evening.
Madam President, I should like to thank the Commissioner for his reply. I quite understand that he could not respond to all our questions, but can I take it that he will provide written answers for those he has not dealt with here? I should be most grateful if he could.
Yes, Madam President, as is my custom.
Thank you, Mr Kinnock.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Freedom of establishment in the transport sector
The next item is the report (A4-0238/97) by Mrs Berger, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the proposal for a Council Directive amending Directive 96/26/EC on admission to the occupation of road haulage operator and road passenger transport operator and mutual recognition of diplomas, certificates and other evidence of formal qualifications intended to facilitate for these operators the right of freedom of establishment in national and international transport operations (COM(97)0025 - C4-0087/97-97/0029(SYN))
Madam President, Commissioner, ladies and gentlemen - those of you who have decided to stay with us - there is no doubt that the transport business today is a truly European business in a way that few others are. With the end of the restrictions on cabotage on 1 July 1998, the conditions for the internal market will be complete in this sector, and there will be unrestricted access to the market throughout the Union. That is the direct reason for this draft directive and the further harmonization which it seeks to bring about.
However, there have been other key changes in the basic conditions for road haulage in recent years, and the proposal for a directive responds to these as well. Changes in operational and manufacturing processes in industry and the retail trade have led to the introduction of 'just in time' strategies and thus to increased demand for rapid, flexible and efficient transport services linked to elaborate and sophisticated logistical systems, in which loads have become steadily smaller, but deliveries more frequent.
This has led to a shift away from factory transport towards commercial road haulage and to the continued expansion of those suppliers providing transport and logistical services. On the other hand, because of their flexibility and cost efficiency, growing numbers of small subsidiaries are emerging and now also undertaking cross-frontier haulage, using smaller goods vehicles.
Meanwhile, public expectations of the transport sector have risen in terms of protection of the environment, technical safety and compliance with industrial relations law. We also have to recognize the steadily increasing competition faced by EU operators within the European Union from third-country operators, particularly those from Central and Eastern Europe. For that reason, I would suggest that, beyond this specific directive, we should also consider to what extent steps can be taken, through the existing Europe agreements, to include these countries gradually within the EU provisions governing the sector, even before their accession to the Union.
The Committee on Legal Affairs and Citizens' Rights has explicitly welcomed all the harmonization measures which the Commission has proposed - increased requirements as to financial standing, personal reliability and professional competence - and the extension of the scope of the directives. In my capacity as rapporteur, I tabled various amendments which were also supported by the Legal Affairs Committee. The main point here is the inclusion of the rules on transport of live animals among the criteria for assessing a transport operator's personal reliability.
Although familiarity with the rules on the transport of live animals is listed as a subject in the test of professional competence, infringement of those rules is not mentioned as one of the grounds leading to refusal or withdrawal of recognition of a licence as a transport operator. This implies that the rules on animal transport are less important than others and, in my opinion, there is no justification for that.
Our committee and the European Parliament Committee of Inquiry also tackled another issue which I regard as very important. In its report, the Committee of Inquiry made no bones about the fact that hauliers and transport operators are often, wittingly or unwittingly, central figures in fraudulent practices in the Community transit procedure. Therefore, this directive should ensure that, as part of their competence, transport operators have the best possible information and awareness concerning the relevant legal provisions, and in the event of repeated failures to observe the precautions in the Community transit procedure, their licences should be withdrawn.
I have also submitted some proposals designed to improve the definition of the concepts of 'capital' and 'reserves' , as well as a number of other amendments of a technical and legal nature. As rapporteur, I support Amendments Nos 1 to 14, tabled by the Legal Affairs Committee, but cannot support Amendments Nos 15 to 17.
In conclusion, I should like to extend my warmest thanks to the Commission staff and to our secretariat. This is the first report that I have presented to the European Parliament, and the support which I received was therefore particularly valuable.
Thank you, Mrs Berger. May I congratulate you on your maiden report.
Madam President, this proposal is a consequence of the progress that has been made in the creation of a common market in road transport. Parliament's Transport Committee is very preoccupied with these matters. Equal conditions for the establishment of a road haulage business is of crucial importance to the completion of the internal market and to thousands of lorry drivers in their everyday lives. Competition is only competition if one competes on an equal footing. It is fair to say that it is time we had uniform rules. The proposal brings both good and bad news. The bad news is that the proposal refers amongst other things to the public authorities and their checks on transport firms. That is one aspect of the proposal I am not enthusiastic about. The Commission wants such checks to take place at regular, fixed intervals. I think there should be a flexible and continuous system of checks. I think the proposal is superfluous and places restrictions on the authorities in their supervisory functions. I also think it is wrong to vary the capital requirement in such a way that different levels apply depending on how much the vehicle weighs. I am also opposed to that.
The good aspects are that we are now getting action on a Community basis, which is vital for distortion of competition, or to turn it round, vital in preventing distortion of competition. The proposal we are debating today paves the way for increased demands on the economic capacity and professional competence of road haulage operators. It will thus benefit the environment and traffic safety. The Commission proposal also places more stringent demands on drivers. For example, they must be honest. The honesty requirement is not met if they have committed a serious offence or have been convicted of a serious criminal offence covered by other legal provisions in force or of repeated minor offences, as it is worded. The fact that offences in the field of environmental protection and professional liability are now to be regarded as transport-related is something new. I applaud that. It is time we widened the law to include, not just traditional criminal offences, but also infringements of rules on environmental protection and driving and resting times. Honesty and high-quality transport go together. Sections of the road haulage industry have come to appreciate that this year. The common transit procedure does not work as well as it should.
Another requirement to be met by operators of a road haulage business is that must they be professionally competent. They must pass a written test. Under the present proposal the subjects with which an applicant must be familiar are clearly defined and internationalized. I welcome this section.
So I agree that there is a need for common rules on transport, the environment and working time in the EU. At the same time the good news in this proposal clearly outweigh the bad. I can therefore support the report, which I think is good, and I congratulate the rapporteur on this first report.
Madam President, I am very grateful to the House for the work that has been done by Mrs Berger and her colleagues on this initiative to further tighten the standards of access to the road haulage profession to harmonize the application of the three main criteria and to extend the scope of the directive. I also congratulate Mrs Berger on a very proficient first report, especially since she has only been a Member of this House for nine months. God knows what she will be capable of in 18 months! We look forward to further developments.
I am glad, therefore, to be able to accept several of the amendments tabled by the Committee on Legal Affairs and Citizens' Rights. Firstly, I am happy to accept those amendments which clarify the text and make the proposal more consistent in all its linguistic versions. Thus Amendments Nos 4, 8, 9, 10 and 11 will be accepted, subject to minor redrafting where appropriate.
Secondly, I am sympathetic to some of the elements contained in Amendments Nos 1 and 3, given the Commission's stated intention to introduce blacklists in areas other than agriculture, but not in civil aviation, I have to say. I am prepared to accept the additional reference to combating fraud in the Community and common transit procedure. It is important to re-emphasize the Commission's determination to counter fraud in this sector and its desire through this legislation to remove the cowboys.
I am also prepared to accept the final part of Amendment No 1 and the corresponding part of Amendment No 3, calling for the number of journeys carried out by the undertaking concerned to be taken into consideration when assessing evidence of repeated minor offences. However, I cannot accept the reference within Amendments Nos 1-3 to the transport of live animals. Community rules on the protection of animals during transport already exist and Member States can already take action when implementing the provisions of the relevant directive.
Nor can the Commission agree to adding a reference to administrative courts. Given the differing judicial systems throughout the Member States where criminal sanctions already vary widely, the inclusion of administrative courts would only accentuate the discrepancies between Member States to the detriment of operators.
The Commission can accept Amendment No 7, in order to allow flexibility to an undertaking in temporary financial difficulties when assessing the financial standing criterion, although redrafting may be necessary to eliminate doubt on this issue.
There are a few amendments which the Commission cannot accept. Amendments Nos, 2, 5 and 14 modify the transitional arrangement period for Austria, Finland and Sweden to take account of their European Economic Area membership. However, I consider that the transitional period should be consistent with that applied to previous new Member States and should therefore be calculated with reference to their date of accession to the European Union.
Amendment No 6 - which presumes that candidates who have already fulfilled their professional competence requirement, should not be requested to so a second time - arises from a misunderstanding of the Commission proposal. Our proposal simply requires Member States to check that undertakings are employing a person at managerial level who fulfils the professional competence criterion. The concern which prompted this amendment can therefore be laid at rest and I hope, as a consequence, that the amendment will be withdrawn.
Amendments Nos 12 and 13 seek to set out in detail one aspect of the knowledge to be acquired during training for the professional competence examinations. I have to say that these amendments add too much detail and would require candidates to have an unreasonably detailed knowledge of a particular area of specialized customs legislation. Therefore, for practical reasons and for reasons of fairness, I cannot accept these amendments.
Amendments Nos 15, 16 and 17 all propose the deletion of references to minor offences so that they should not be taken into account when considering the good repute of an operator. Quite clearly, this goes against the thrust of this proposal, which aims to tighten the rules on admission and to exclude those operators who systematically breach or abuse the law. I understand the permissive motives of those who have tabled these amendments but any provision which allowed minor offences to be repeatedly committed obviously weaken this proposal and lead to inconsistencies and injustices across Member States' jurisdictions. Therefore, I must reject these amendments.
Mrs Berger's report is detailed and thorough in its examination of the issues involved in this subject. It makes a positive constructive contribution to the Commission's initiative and, indeed, provides refreshing insights into this subject from a parliamentary committee that is not normally involved with transport issues. We all share the desire to improve the standards of road transport operators within the Union, to reduce the existing disparities between Member States and to develop a consistent set of criteria to ensure that only reputable operators remain in the market to provide high-quality services in the interests of their clients and society at large. I, therefore, welcome the support of this House in those efforts and I trust that the support will continue.
I should like to thank the House for its attention and the interpreters for their services.
Thank you , Mr Kinnock.
The debate is closed.
The vote on the Berger report will take place tomorrow at 12 noon.
(The sitting was closed at 11.35 p.m.)